 

Exhibit 10.1

 

CREDIT AGREEMENT

 

among

 

BEHRINGER HARVARD OPPORTUNITY OP I, LP, a Texas limited partnership,

and

BEHRINGER HARVARD BOWEN ROAD LP, a Delaware limited partnership,

BEHRINGER HARVARD WHITEWATER, LLC, a Delaware limited liability company,
BEHRINGER HARVARD LAS COLINAS LP, a Delaware limited partnership,

BEHRINGER HARVARD BENT TREE LP, a Delaware limited partnership,

BEHRINGER HARVARD AUGUSTA LP, a Delaware limited partnership,

BEHRINGER HARVARD NORTHPOINT LP, a Delaware limited partnership, and
BEHRINGER HARVARD REGENCY LP, a Delaware limited partnership,

and

any other Subsidiary Obligor now or hereafter made a party to this Agreement,

collectively, as Borrowers

 

and

 

BANK OF AMERICA, N.A., a national banking association,

as Administrative Agent, L/C Issuer, and Lender

 

and

 

BANK OF AMERICA SECURITIES LLC,

as Sole Lead Arranger and Sole Book Manager

 

and

 

the other Lenders hereafter made a party hereto

 

regarding a

 

Secured Revolving Credit Facility

 

Dated as of February 13, 2008

 

[g59641ka01i001.jpg]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

Article 1 - THE LOAN

 

 

1

 

1.1

General Information and Exhibits and Schedules

1

 

1.2

Purpose

2

 

1.3

Commitment to Lend

2

 

1.4

Option to Increase Aggregate Commitment

2

 

1.5

Fees

3

 

1.6

Evidence of Debt

4

 

1.7

Interest Rates

4

 

1.8

Prepayment

7

 

1.9

Consequential Loss

8

 

1.10

Late Charge

8

 

1.11

Taxes

9

 

1.12

Payment Schedule and Maturity Date; Extension Options

10

 

1.13

Advances and Payments

12

 

1.14

Administrative Agent Advances

14

 

1.15

Defaulting Lender.

14

 

1.16

Several Obligations; No Liability, No Release

16

 

1.17

Replacement of Lenders

17

 

1.18

Borrowers’ Rights

17

 

1.19

Swap Transaction

17

Article 2 - ADDITIONAL COVENANTS AND AGREEMENTS

19

 

2.1

Legal Existence; Name, Etc

19

 

2.2

Agreements with Affiliates

19

 

2.3

Hazard and Other Insurance

19

 

2.4

Condemnation

21

 

2.5

Repair and Restoration

22

 

2.6

Compliance with Legal Requirements

24

 

2.7

Maintenance and Repair

24

 

2.8

Operation of Collateral

24

 

2.9

Estoppel Certificates

25

 

2.10

Waiver Regarding Flood Status

25

 

2.11

Notice to Administrative Agent

25

 

2.12

Financial Statements

26

 

2.13

Appraisal

26

 

2.14

ERISA and Prohibited Transaction Taxes

26

 

2.15

Property Management

27

 

2.16

Contest of Claims

28

 

2.17

Single Purpose Entity/Separateness

29

 

2.18

Minimum Average Occupancy

29

 

2.19

Release of Collateral

29

 

2.20

Equity Ownership; Subsidiaries

30

 

2.21

Debt and Contingent Liabilities

30

 

2.22

Liens

31

 

2.23

Restricted Payments

31

 

--------------------------------------------------------------------------------


 

 

2.24

Restriction on Fundamental Changes, Dispositions and Acquisitions

31

 

2.25

Modification of Organizational Documents

32

 

2.26

Transactions with Affiliates

32

 

2.27

Conduct of Business

32

 

2.28

Inconsistent Agreements

32

 

2.29

Collateral Pool; Existing Projects

32

 

2.30

Subdivision of Bowen Road Land; Release of Bowen Road Excess Land

33

Article 3 - REPRESENTATIONS AND WARRANTIES

 

34

 

3.1

Patriot Act Due Diligence

34

 

3.2

Existence

34

 

3.3

Other Agreements

35

 

3.4

Collateral

35

 

3.5

Property Access

35

 

3.6

Utilities

36

 

3.7

Flood Hazards/Wetlands

36

 

3.8

Taxes/Assessments

36

 

3.9

Eminent Domain

36

 

3.10

Litigation

36

 

3.11

Accuracy

36

 

3.12

Foreign Ownership

37

 

3.13

Solvency

37

 

3.14

Financial Statements; No Change

37

 

3.15

Margin Stock; Commercial Loan; Other Regulatory Matters

37

 

3.16

Tax Filings

38

 

3.17

Full and Accurate Disclosure

38

Article 4 - DEFAULT AND REMEDIES

 

38

 

4.1

Events of Default

38

 

4.2

Remedies

42

Article 5 - ADMINISTRATIVE AGENT

 

44

 

5.1

Appointment and Authorization of Administrative Agent.

44

 

5.2

Delegation of Duties

45

 

5.3

Liability of Administrative Agent

46

 

5.4

Reliance by Administrative Agent

46

 

5.5

Notice of Default

46

 

5.6

Credit Decision; Disclosure of Information by Administrative Agent

47

 

5.7

Indemnification of Administrative Agent

48

 

5.8

Administrative Agent in Individual Capacity

48

 

5.9

Successor Administrative Agent

48

 

5.10

Releases; Acquisition and Transfers of Collateral

49

 

5.11

Application of Payments

51

 

5.12

Benefit

51

 

5.13

Co-Agents; Lead Managers

52

Article 6 - GENERAL TERMS AND CONDITIONS

 

52

 

6.1

Consents; Borrowers’ Indemnity

52

 

6.2

Miscellaneous

53

 

6.3

Notices

54

 

--------------------------------------------------------------------------------


 

 

6.4

Payments Set Aside

55

 

6.5

Successors and Assigns

55

 

6.6

Confidentiality

58

 

6.7

Set-off

59

 

6.8

Sharing of Payments

60

 

6.9

Amendments; Survival

60

 

6.10

Costs and Expenses

62

 

6.11

Tax Forms

62

 

6.12

Further Assurances

64

 

6.13

Inducement to Lenders

65

 

6.14

Forum

65

 

6.15

Interpretation

65

 

6.16

No Partnership, etc

65

 

6.17

Records

66

 

6.18

Commercial Purpose

66

 

6.19

Service of Process

66

 

6.20

USA Patriot Act Notice

66

 

6.21

Entire Agreement

66

 

6.22

Dispute Resolution

67

 

6.23

Waiver of Jury Trial

69

 

EXHIBITS AND SCHEDULES:

 

EXHIBIT A

—

Legal Descriptions of Existing Projects in Collateral Pool

EXHIBIT A-1

—

Preliminary Plat - Bowen Road

EXHIBIT B

—

Definitions and Financial Statements

EXHIBIT C

—

Conditions Precedent to the Initial Advance

EXHIBIT D

—

Conditions to Addition to Collateral Pool

EXHIBIT E

—

Organizational Chart; List of Subsidiaries

EXHIBIT F

—

Advances

EXHIBIT F-1

—

Form of Advance Request

EXHIBIT G

—

Survey Requirements

EXHIBIT H

—

Form of Loan Assumption Agreement

EXHIBIT I

—

Leasing and Tenant Matters

EXHIBIT J

—

Insurance Requirements

EXHIBIT K

—

Letters of Credit

EXHIBIT L

—

Form of Assignment and Assumption

EXHIBIT M

—

Form of Promissory Note

EXHIBIT N

—

Schedule of Lenders

EXHIBIT O

—

Form of Borrower’s NOI Certificate

SCHEDULE 1

—

Exceptions to Representations and Warranties

 

 

--------------------------------------------------------------------------------

 


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (“Agreement”) is made effective as of February 13, 2008,
by and among each lender from time to time a party hereto (individually, a
“Lender” and collectively, the “Lenders”), BANK OF AMERICA, N.A., a national
banking association, as Administrative Agent and L/C Issuer, BEHRINGER HARVARD
OPPORTUNITY OP I, L.P., a Texas limited partnership (the “Operating
Partnership”), BEHRINGER HARVARD BOWEN ROAD LP, a Delaware limited partnership,
BEHRINGER HARVARD WHITEWATER, LLC, a Delaware limited liability company,
BEHRINGER HARVARD LAS COLINAS LP, a Delaware limited partnership, BEHRINGER
HARVARD BENT TREE LP, a Delaware limited partnership, BEHRINGER HARVARD AUGUSTA
LP, a Delaware limited partnership, BEHRINGER HARVARD NORTHPOINT LP, a Delaware
limited partnership, and BEHRINGER HARVARD REGENCY LP, a Delaware limited
partnership (each, together with every other Subsidiary who is now or hereafter
made a party to this Agreement, a “Subsidiary Obligor”) (the Operating
Partnership and each Subsidiary Obligor now or hereafter made a party to this
Agreement are sometimes referred to herein, collectively, as “Borrowers” and
individually, as a “Borrower”), who agree as follows:

 

RECITALS

 

Lenders have agreed to make available to Borrowers a secured revolving credit
facility (which includes letters of credit) upon the terms and conditions set
forth herein.

 

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:

 

ARTICLE 1 - THE LOAN

 

1.1           General Information and Exhibits and Schedules.  This Agreement
includes the Exhibits and Schedules listed below, all of which Exhibits and
Schedules are attached hereto and made a part hereof for all purposes.  Each
Borrower and Lenders agree that if any Exhibit or Schedule to be attached to
this Agreement contains blanks, the same shall be completed correctly and in
accordance with this Agreement prior to or at the time of the execution and
delivery thereof.

 

Exhibit A

—

Legal Description

Exhibit A-1

—

Preliminary Plat - Bowen Road

Exhibit B

—

Definitions and Financial Statements

Exhibit C

—

Conditions Precedent to the Initial Advance

Exhibit D

—

Conditions to Addition to Collateral Pool

Exhibit E

—

Organizational Chart; List of Subsidiaries

Exhibit F

—

Advances

Exhibit F-1

—

Form of Advance Request

Exhibit G

—

Survey Requirements

Exhibit H

—

Form of Loan Assumption Agreement

Exhibit I

—

Leasing and Tenant Matters

Exhibit J

—

Insurance Requirements

 

 

1

--------------------------------------------------------------------------------


 

Exhibit K

—

Letters of Credit

Exhibit L

—

Form of Assignment and Assumption

Exhibit M

—

Form of Promissory Note

Exhibit N

—

Schedule of Lenders

Exhibit O

—

Form of Borrower’s NOI Certificate

Schedule 1

—

Exception to Representations and Warranties

 

The Exhibits and Schedules contain other terms, provisions and conditions
applicable to the Loan.  Capitalized terms used in this Agreement shall have the
meanings assigned to them in Exhibit B. This Agreement and the other Loan
Documents, which must be in form, detail and substance satisfactory to
Administrative Agent, evidence the agreements of each Borrower and Lenders with
respect to the Loan.  Each Borrower shall comply with all of the Loan Documents
applicable to such Borrower and the Collateral owned by such Borrower.

 

1.2           Purpose.  The proceeds of the Loan shall be used by Borrowers for
(i) the purpose of acquiring Projects for inclusion in the Collateral Pool, or
(ii) the working capital needs of Borrowers (including, for payment of
obligations owing from time to time by any Borrower under any Swap Transaction).

 

1.3           Commitment to Lend.  Borrowers agree to borrow from each Lender,
and each Lender severally agrees to make Advances of its Pro Rata Share of the
Aggregate Commitment to Borrowers in amounts at any one time outstanding not to
exceed such Lender’s Pro Rata Share of the Aggregate Commitment and (except for
Administrative Agent with respect to Administrative Agent Advances), on the
terms and subject to the conditions set forth in this Agreement and Exhibit C
and Exhibit F attached to this Agreement.  The Loan is a revolving loan. 
Subject to the other terms and conditions hereof, Borrowers may borrow, repay,
and reborrow hereunder. Anything contained in this Agreement to the contrary
notwithstanding, the aggregate principal amount of all Advances outstanding at
any one time shall not exceed the Maximum Availability Amount (as herein
defined).

 

1.4           Option to Increase Aggregate Commitment.  Initially, the Aggregate
Commitment of the Lenders is $75,000,000.00, subject to the following
limitations: (i) until such time as Arranger shall have completed the sale of
not less than $40,000,000 of the Loan to one or more Lenders (other than Bank of
America, N.A.), the Maximum Availability Amount shall be limited to
$35,000,000.00, and (ii) advances of the Aggregate Commitment shall be limited
at all times to the Maximum Availability Amount.  The Operating Partnership, on
behalf of all Borrowers, shall have the right at any time during the term of the
Loan and for so long as no Default then exists, to request an increase to the
amount of the Aggregate Commitment by obtaining additional Commitments from any
Eligible Assignee, subject to the satisfaction of the following requirements:

 

(a)           Administrative Agent shall have approved each Eligible Assignee
who will provide the additional Commitments required to increase the Aggregate
Commitment; provided, however, no other Lender shall have the right to approve
any such Eligible Assignee;

 

(b)           No Lender having a Commitment at the time the Operating
Partnership requests an increase in the Aggregate Commitment shall be obligated
to increase its Commitment but

 

 

2

--------------------------------------------------------------------------------


 

each such Lender shall have a right of first refusal to increase its Commitment
by the amount of the proposed increase (and if more than one such Lender shall
have exercised such right of first refusal, the Lenders who exercise their right
of first refusal shall be entitled to increase their respective Commitment on a
proportionate basis taking into consideration their relative existing
Commitments at such time);

 

(c)           Each Lender providing a new Commitment shall have complied with
the requirements applicable thereto in Section 6.5 of this Agreement; and

 

(d)           No single increase in the Aggregate Commitment shall be for an
amount equal to less than $25,000,000 and the Aggregate Commitment shall not
exceed $150,000,000.00.

 

1.5           Fees.

 

                1.5.1        Loan Fees.  Borrowers shall pay to Arranger the
upfront fees specified in any letter agreement between Bank of America, N.A.,
acting for its own account, Arranger and the Operating Partnership or its
Affiliate.

 

                1.5.2        Unused Fees.  Borrowers shall pay to Administrative
Agent, for the ratable account of Lenders, a quarterly unused facility fee
(prorated for partial quarters) equal to an interest rate per annum equal to the
applicable Unused Fee Percentage times the average daily Unused Commitment
during such calendar quarter (assuming a 360 day year and based upon the number
of days elapsed in such quarter).  Such unused fee shall be due and payable,
commencing on April 1, 2008 and continuing on the first day of each April, July,
October, and January thereafter during the term of the Loan, and on the Maturity
Date.  Solely for purposes of this Section 1.5.2, the term “ratable” means, for
any calculation period, with respect to any Lender, the proportion that (i) the
portion of the daily Unused Commitment allocable to such Lender during such
period bears to (ii) the aggregate amount of the daily Unused Commitment of all
Lenders during such period.

 

                1.5.3        Letter of Credit Fees.  As an inducement for the
issuance (including, without limitation, the extension) of each Letter of
Credit, Borrowers agree to pay to Administrative Agent:

 

(i)            For the ratable account of each Lender, an issuance fee payable
quarterly in arrears, equal to a percentage of the average-face amount of such
Letter of Credit during each applicable quarterly period, which percentage is
equal to the product of the average-face amount of such Letter of Credit times
an interest rate per annum (assuming a 360 day year and based upon the number of
days elapsed in such quarter) equal to the Applicable Margin for LIBOR Rate
Principal; and

 

(ii)           For the account of L/C Issuer, payable on the date of issuance,
an issuance fee equal to the greater of (A) the product of (1) the face amount
of such Letter of Credit times (2) one-eighth of one percent (0.125%) and
(B) $1,500.

 

 

 

3

--------------------------------------------------------------------------------


 

1.6           Evidence of Debt.

 

(a)           Advances of the Loan made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by Administrative
Agent in the ordinary course of business.  The accounts or records maintained by
Administrative Agent and each Lender shall be prima facie evidence of the amount
of the Loan made by the Lenders to Borrowers and the interest and payments
thereon.  Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of Borrowers hereunder to pay any
amount owing with respect to the Indebtedness.  In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of Administrative Agent in respect of such matters, the accounts and
records of Administrative Agent shall control in the absence of manifest error. 
Each Lender may attach schedules to its Note(s) and endorse thereon the date,
amount and maturity of the applicable Note and payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit.  In the event of any conflict
between the accounts and records maintained by Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of Administrative Agent shall control in the absence of manifest error

 

1.7           Interest Rates.  The Principal Debt from day to day outstanding
which is not past due shall bear interest at a rate per annum equal to the
lesser of (i) the maximum non-usurious rate of interest allowed by applicable
law or (ii) the following (computed as provided in Section 1.7.3 hereof) as
applicable: (a) on Base Rate Principal, on any day, the Base Rate, plus the
Applicable Margin; and (b) on LIBOR Rate Principal, for the applicable Interest
Period, the applicable LIBOR Rate, plus the Applicable Margin.

 

                1.7.1        Interest Rate Elections.

 

(a)           Subject to the conditions and limitations in this Agreement, the
Operating Partnership, on behalf of Borrowers, may by written notice to
Administrative Agent in the form specified by Administrative Agent (a “Rate
Election Notice”):

 

(i)            Elect, for a new Advance of funds, that such Principal Debt will
be Base Rate Principal, LIBOR Rate Principal, or a combination thereof;

 

(ii)           Elect to convert, on a LIBOR Business Day, all or part of Base
Rate Principal into LIBOR Rate Principal;

 

(iii)          Elect to convert, on the last day of the Interest Period
applicable thereto, all or part of any LIBOR Rate Principal into Base Rate
Principal; or

 

(iv)          Elect to continue, commencing on the last day of the Interest
Period applicable thereto, any LIBOR Rate Principal.

 

If, for any reason, an effective election is not made in accordance with the
terms and conditions hereof for any Advance or for any LIBOR Rate Principal for
which the corresponding Interest Period is expiring, or to convert Base Rate
Principal to LIBOR Rate Principal, then the sums in

 

 

4

--------------------------------------------------------------------------------


 

question will be Base Rate Principal until an effective LIBOR Rate Election is
thereafter made for such sums.

 

(b)           Each Rate Election Notice must be received by Administrative Agent
not later than 10:00 a.m., Administrative Agent’s Time, on the applicable date
as follows:

 

(i)            With respect to an Advance of or conversion to Base Rate
Principal, one (1) Business Day prior to the proposed date of Advance or
conversion; and

 

(ii)           With respect to an Advance of, conversion to or continuation of
LIBOR Rate Principal, three (3) LIBOR Business Days prior to the proposed date
of Advance, conversion or continuation.

 

Unless otherwise specified herein, no conversion from LIBOR Rate Principal may
be made other than at the end of the corresponding Interest Period.  Each Rate
Election Notice shall stipulate:  (A) the amount of the Advance or of the
Principal Debt to be converted or continued; (B) the nature of the proposed
Advance, conversion or continuation, which shall be either Base Rate Principal,
LIBOR Rate Principal or a combination thereof, and in the case of a conversion
or continuation, the nature of the Principal Debt to be converted or continued;
and (C) in the case of LIBOR Rate Principal, the proposed commencement date and
duration of the Interest Period.  All such notices shall be irrevocable once
given, and shall be deemed to have been given only when actually received by
Administrative Agent in writing in form specified by Administrative Agent.

 

(c)           Administrative Agent shall promptly notify the Operating
Partnership, on behalf of Borrowers, and Lenders of the interest rate applicable
to each portion of the Principal Debt other than a Base Rate Principal upon
determination of same.

 

                                1.7.2        General Conditions Precedent to
Certain LIBOR Rate Elections.  In addition to any other conditions herein, a
LIBOR Rate Election shall not be permitted if:

 

(a)           A Default or a Potential Default has occurred and is continuing;
or

 

(b)           After giving effect to the requested LIBOR Rate Election, the sum
of all LIBOR Rate Principal and Base Rate Principal, plus all Letters of Credit,
would exceed the Aggregate Commitment; or

 

(c)           After giving effect to the requested LIBOR Rate Election, more
than six (6) LIBOR Rate Elections, in the aggregate, would be in effect at any
one time; or

 

(d)           The amount of LIBOR Rate Principal requested in the LIBOR Rate
Election is other than $1,000,000.00 or more; or

 

(e)           The requested interest period does not conform to the definition
of Interest Period herein; or

 

(f)            Any of the circumstances referred to in Section 1.7.4 hereof
shall apply with respect to the requested LIBOR Rate Election or the requested
LIBOR Rate Principal.

 

 

5

--------------------------------------------------------------------------------


 

                1.7.3        Computations and Determinations. All computations
of interest for Base Rate Principal shall be made on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed (including the first
day but excluding the last day).  All computations of interest for LIBOR Rate
Principal and other fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (including the first day but excluding the last
day).  Administrative Agent shall determine each interest rate applicable to the
Principal Debt in accordance with this Agreement and its determination thereof
shall be conclusive in the absence of manifest error.  The books and records of
Administrative Agent shall be prima facie evidence of all sums owing to Lenders
from time to time under this Agreement, but the failure to record any such
information shall not limit or affect the obligations of Borrowers under the
Loan Documents.

 

                1.7.4        Unavailability of Rate.

 

(a)           If, with respect to any LIBOR Rate Election or any LIBOR Rate
Principal outstanding hereunder, Required Lenders determine that no adequate
basis exists for determining the LIBOR Rate or that the LIBOR Rate will not
adequately and fairly reflect the cost to Lenders of funding or maintaining the
applicable LIBOR Rate Principal for such Interest Period, and such Lender(s) so
notify Administrative Agent and the Operating Partnership, then until Required
Lender(s) notify Administrative Agent and the Operating Partnership that the
circumstances giving rise to such suspension no longer exist, (i) the obligation
of Lender(s) to permit such LIBOR Rate Election shall be suspended and (ii) all
existing affected LIBOR Rate Principal shall automatically become Base Rate
Principal on the last day of the corresponding Interest Period.

 

(b)           Additionally, if, with respect to any LIBOR Rate Election or any
LIBOR Rate Principal outstanding hereunder, any Lender determines that any
applicable Law, or any request or directive (whether or not having the force of
Law) of any Tribunal, or compliance therewith by such Lender, prohibits or
restricts or makes impossible the making or maintaining of such LIBOR Rate
Election or LIBOR Rate Principal or the charging of interest on such LIBOR Rate
Principal, and such Lender so notifies Administrative Agent and the Operating
Partnership, then until such Lender notifies Administrative Agent and the
Operating Partnership that the circumstances giving rise to such suspension no
longer exist, (i) the obligation of such Lender to permit such LIBOR Rate
Election shall be suspended and (ii) all existing affected LIBOR Rate Principal
shall automatically become Base Rate Principal, either (1) as to LIBOR Rate
Principal, on the last day of the corresponding Interest Period (if the Lender
determines that it may lawfully continue to fund and maintain the affected LIBOR
Rate Principal to such day); or (2) if the Lender determines that it may not
lawfully continue to fund and maintain the affected LIBOR Rate Principal to such
day, and in such case Borrowers shall pay to such Lender(s) the Consequential
Loss, if any, pursuant to Sections 1.8 and 1.9 hereof.  Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

 

                1.7.5        Increased Cost and Reduced Return.  If at any time
after the Closing Date, any Lender (which shall include, for purposes of this
Section, any corporation controlling any Lender) determines that the adoption or
modification of any applicable Law regarding taxation,

 

 

6

--------------------------------------------------------------------------------


 

such Lender’s required levels of reserves, deposits, insurance or capital
(including any allocation of capital requirements or conditions), or similar
requirements, or any interpretation or administration thereof by any Tribunal or
compliance of such Lender with any of such requirements, has or would have the
effect of (a) increasing such Lender’s costs relating to the Indebtedness, or
(b) reducing the yield or rate of return of such Lender on the Indebtedness, to
a level below that which such Lender could have achieved but for the adoption or
modification of any such requirements, Borrowers shall, within fifteen (15) days
of any request by such Lender, pay to such Lender such additional amounts as (in
such Lender’s sole judgment, after good faith and reasonable computation) will
compensate such Lender for such increase in costs or reduction in yield or rate
of return of such Lender (and assuming that the interest rate on the Loan has
not been adjusted to take into account such additional amount).  No failure by
such Lender to immediately demand payment of any additional amounts payable
hereunder shall constitute a waiver of such Lender’s right to demand payment of
such amounts at any subsequent time.  Nothing herein contained shall be
construed or so operate as to require Borrowers to pay any interest, fees, costs
or charges greater than is permitted by applicable Law.

 

                1.7.6        Past Due Rate.  If any amount payable by Borrowers
under any Loan Document is not paid when due (without regard to any applicable
grace periods), such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Past Due Rate to the fullest
extent permitted by applicable Law.  Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable on
demand, at a rate per annum (the “Past Due Rate”) equal to the lesser of (i) the
maximum non-usurious rate of interest allowed by applicable Law, or (ii) three
percent (3%) plus the higher of (a) the Prime Rate or (b) the Adjusted LIBOR
Rate.

 

1.8           Prepayment.

 

(a)           Voluntary Prepayment.  Borrowers may prepay the principal balance
of the Loan, in full at any time or in part from time to time, provided that:
(i) Administrative Agent shall have actually received from the Operating
Partnership prior written notice of the intent of any Borrower to prepay, the
amount of principal which will be prepaid (the “Prepaid Principal”), and the
date on which the prepayment will be made; (ii) each prepayment shall be in the
amount of $1,000 or more (unless the prepayment retires the outstanding balance
of the Loan in full); and (iii) each prepayment shall be in the amount of 100%
of the Prepaid Principal, plus accrued unpaid interest thereon to the date of
prepayment, plus any other sums which have become due to Administrative Agent
and Lenders under the Loan Documents on or before the date of prepayment but
have not been paid; and (iv) no portion of LIBOR Rate Principal may be prepaid
except on the last day of the Interest Period applicable thereto, unless (x) the
prior written consent of Administrative Agent is obtained, which consent shall
not be required so long as no Default has occurred and, if given, shall provide,
without limitation, the manner and order in which the prepayment is to be
applied to the Indebtedness, and (y) Borrowers pay any Consequential Loss as a
result thereof, in accordance with Section 1.9 below. Prior to the Maturity
Date, Borrowers shall have the right to borrow, repay and reborrow, from time to
time, the principal amount evidenced by the Loan, subject to the terms and
conditions of this Agreement.

 

 

7

--------------------------------------------------------------------------------


 

(b)           Mandatory Prepayment.  If for any reason the total principal of
the Loan outstanding any time exceeds the Maximum Availability Amount, Borrowers
shall, within ten (10) days after notice of the same from Administrative Agent,
prepay the Loan by an amount equal to such excess.

 

1.9           Consequential Loss.  Within fifteen (15) days after request by any
Lender (or at the time of any prepayment), Borrowers shall pay to such Lender
such amount or amounts as will compensate such Lender for any loss, cost,
expense, penalty, claim or liability, including any loss incurred in obtaining,
prepaying, liquidating or employing deposits or other funds from third parties
(but excluding any loss of revenue, profit or yield of any Lender), as
determined by such Lender in its judgment reasonably exercised (together,
“Consequential Loss”) incurred by such Lender with respect to any LIBOR Rate,
including any LIBOR Rate Election or LIBOR Rate Principal as a result of:
(a) the failure of Borrowers to make payments on the date specified under this
Agreement or in any notice from Borrowers to Administrative Agent; (b) the
failure of Borrowers to borrow, continue or convert into LIBOR Rate Principal on
the date or in the amount specified in a notice given by the Operating
Partnership to Administrative Agent pursuant to this Agreement; (c) the early
termination of any Interest Period for any reason; or (d) the payment or
prepayment of any amount on a date other than the date such amount is required
or permitted to be paid or prepaid, whether voluntarily or by reason of
acceleration, including, but not limited to, acceleration upon any transfer or
conveyance of any right, title or interest in the Collateral giving
Administrative Agent on behalf of Lenders the right to accelerate the maturity
of the Loan as provided herein or in any Loan Document.  The foregoing
notwithstanding, the amounts of the Consequential Loss shall never be less than
zero or greater than is permitted by applicable Law.  If any Consequential Loss
will be due, the Lender shall deliver to the Operating Partnership a notice, in
reasonable detail, as to the amount of, reasons for and the calculation of the
Consequential Loss, which notice shall be conclusive in the absence of manifest
error.  Neither Administrative Agent nor the Lenders shall have any obligation
to purchase, sell and/or match funds in connection with the funding or
maintaining of the Loan or any portion thereof.  The obligations of Borrowers
under this Section shall survive any termination of the Loan Documents and
payment of the Loan and shall not be waived by any delay by Administrative Agent
or Lenders in seeking such compensation.

 

                1.10         Late Charge.  If any Borrower shall fail to make
any payment due hereunder or under the terms of any Note (other than payment of
the principal balance due on the Maturity Date or acceleration of the Loan)
within fifteen (15) days after the date such payment is due, Borrowers shall pay
to the applicable Lender or Lenders on demand a late charge equal to four
percent (4%) of such payment.  Such fifteen (15) day period shall not be
construed as in any way extending the due date of any payment.  The “late
charge” is imposed for the purpose of defraying the expenses of a Lender
incident to handling such defaulting payment.  This charge shall be in addition
to, and not in lieu of, any other remedy Lenders may have and is in addition to
any fees and charges of any agents or attorneys which Administrative Agent or
Lenders may employ upon the occurrence of a Default, whether authorized herein
or by Law.

 

 

8

--------------------------------------------------------------------------------


 

1.11         Taxes.

 

(a)           Subject to Section 6.11, any and all payments by Borrowers to or
for the account of Administrative Agent or any Lender under any Loan Document
shall be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities with respect thereto levied
by any jurisdiction within the United States of America, excluding, in the case
of Administrative Agent and any Lender, taxes imposed on or measured by its net
income, and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which
Administrative Agent or such Lender, as the case may be, is subject (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”).  Subject to Section 6.11, if Borrowers shall be required by any
Laws to deduct any Taxes from or in respect of any sum payable under any Loan
Document to Administrative Agent or any Lender, (i)  the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section),
Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) Borrowers shall make
such deductions, (iii) Borrowers shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within 30 days after the date of such payment, Borrowers shall
furnish to Administrative Agent (which shall forward the same to such Lender)
the original or a certified copy of a receipt evidencing payment thereof.

 

(b)           In addition, Borrowers agree to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).

 

(c)           Borrowers agree to indemnify Administrative Agent and each Lender
for the full amount of Taxes and Other Taxes (including any Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this Section)
paid by Administrative Agent and such Lender and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto, in
each case whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Tribunal but, subject to Administrative
Agent or such Lender complying with the requirements of
Section 6.11(a)(iii) hereof to the extent the liability indemnified against
relates to the subject matter thereof.  Payment under this subsection shall be
made within 30 days after the date the Lender or Administrative Agent makes a
demand therefor.  If subsequent to such payment, a final determination is made
that any Taxes or Other Taxes paid by Borrowers were not legally or correctly
imposed or assessed by the applicable Tribunal, Borrowers shall be entitled to a
return of such Taxes or Other Taxes.

 

(d)           Without prejudice to the survival of any other agreement of
Borrowers hereunder, the agreements and obligations of Borrowers contained in
this Section shall survive the termination of the Commitments and the payment in
full of all the other Indebtedness.

 

 

9

--------------------------------------------------------------------------------


 

1.12         Payment Schedule and Maturity Date; Extension Options.

 

(a)            Maturity Date.  The entire principal balance of the Loan then
unpaid and all accrued interest then unpaid shall be due and payable in full on
the Maturity Date.

 

(b)            Payment Schedule. Accrued unpaid interest shall be due and
payable on the first (1st) day of the first full calendar month after the
Closing Date and on the same day of each succeeding calendar month thereafter
until all principal and accrued interest owing on the Loan shall have been fully
paid and satisfied.

 

(c)            Extension Options.  Borrowers shall have two options to extend
the Maturity Date of the Loan for two (2) consecutive twelve (12) month periods
(each, an “Extension Period”) (the first Extension Period commencing as of
February 14, 2011 and ending on February 13, 2012 is herein referred to as the
“First Extension Period” and the second Extension Period commencing as of
February 14, 2012 and ending on February 13, 2013 is herein referred to as the
“Second Extension Period”) and, upon the valid exercise of either such option,
the term “Maturity Date” shall mean the Maturity Date, as extended pursuant to
this Section 1.12.  The exercise of each extension option shall be effective
only if all of the following conditions have been satisfied as to each extension
on or before the first day of the applicable Extension Period:

 

(i)            There shall then exist no Default or Potential Default under the
Loan Documents.

 

(ii)           The NOI from the Collateral Pool, verified by Administrative
Agent after receipt of Borrowers’ NOI Certificate, annualized, is not less than
120% of the monthly payments of principal and interest on the Loan which would
be required for a period of twelve (12) calendar months if the Maximum
Availability Amount (determined as of the date that is ten (10) days prior to
the first day of the applicable Extension Period) was to be fully amortized in
consecutive level payments of principal and interest over a period of 30 years
at an interest rate per annum equivalent to the greater of (A) 7.0% or (B) 1.75%
plus the Treasury Rate.  Borrowers shall have the right to prepay the Loan in an
amount sufficient to satisfy the condition in this paragraph (ii) in connection 
with the exercise of either or both extension options.

 

(iii)          Either the most current appraisal of each of the Eligible
Properties in the Collateral Pool in Administrative Agent’s possession (that
complies with Section 2.13 below and has been approved by Administrative Agent)
or, if required by Administrative Agent, an update of such appraisal prepared
within the 60 days preceding the existing Maturity Date, in form and substance
satisfactory to Administrative Agent and otherwise in accordance with the
appraisal requirements described in Section 2.13 below, shows that the Aggregate
Commitment is not greater than 75% of the fair market value of the Collateral
Pool based on a “as is value”.

 

(iv)          Borrowers shall be in compliance with the minimum average
occupancy requirement of Section 2.18 of this Agreement.

 

(v)           At the time of Borrowers’ request for the extension, the
Collateral Pool shall consist of no less than five (5) separate Projects.

 

 

10

--------------------------------------------------------------------------------


 

(vi)          Administrative Agent shall have received current, consolidated
Financial Statements for each Borrower and Guarantor (dated not earlier than
sixty (60) days prior to the request for extension) and all other Financial
Statements and other information as may be required under the Loan Documents
regarding each Borrower and Guarantor and the Collateral Pool.

 

(vii)         Borrowers shall cause to be delivered to Administrative Agent at
Borrowers’ expense endorsements to the Title Insurance reflecting that the
coverage afforded by the Title Insurance has not been adversely affected as a
result of the modification and extension of the Loan and the documents referred
to in paragraph (viii) below.

 

(viii)        Each Borrower and Guarantor shall have executed and delivered to
Administrative Agent a modification and extension agreement, providing for,
among other things (1) the extension of the Maturity Date, (2) the reaffirmation
by Borrowers and Guarantor of their respective obligations under the Loan
Documents, and (3) the waiver and release by each Borrower and Guarantor of any
defenses, claims, counterclaims, and rights of offset, if any, which each
Borrower or Guarantor may then have in respect of Administrative Agent and the
Lenders and the Indebtedness and Obligations, together with such other
agreements, documents or amendments to the Loan Documents as are reasonably
requested by Administrative Agent to properly document the extension, all in
form and content satisfactory to Administrative Agent in its good faith business
judgment. During any Extension Period, unless noted above, all terms and
conditions of the Loan Documents (including but not limited to interest rates
and payments) pertaining to the Loan shall continue to apply.

 

(ix)           The request for extension must be made to Administrative Agent in
writing at least ninety (90) days prior to the then applicable Maturity Date.

 

(x)            Borrowers shall have paid to Administrative Agent, for the
ratable benefit of all Lenders, as a condition to such extension on or before
the first day of the applicable Extension Period an extension fee equal to
0.0015 (15 basis points) times the Aggregate Commitment (in effect as of the
first day of the applicable Extension Period).

 

(xi)           Administrative Agent shall have determined, in its good faith
business judgment, that no material adverse change has occurred with respect to
the Property or the financial condition or creditworthiness of Borrowers or
Guarantor.

 

If all of the foregoing conditions are not satisfied strictly in accordance with
their terms, the extension shall not be or become effective.  Upon the execution
and delivery by each Borrower and  Guarantor of the modification and extension
agreement referred to in subparagraph (viii) above, the extension shall be
deemed to be effective. Each extension option is exercisable separately only and
not together and the second extension option shall be void and not exercisable
unless the first extension option was properly exercised.  Whether or not the
extension becomes effective, Borrowers shall pay all out-of-pocket costs and
expenses incurred by Administrative Agent in connection with the proposed
extension (pre- and post-closing), including, without limitation, appraisal
fees, environmental audit and legal fees; all such costs

 

 

11

--------------------------------------------------------------------------------


 

and expenses incurred up to the time of Administrative Agent’s written agreement
to the extension shall be due and payable prior to Administrative Agent’s
execution of that agreement (or if the proposed extension does not become
effective, then upon demand by Administrative Agent).

 

1.13         Advances and Payments.

 

(a)           Following receipt of an Advance Request, Administrative Agent
shall promptly provide each Lender with a copy of the Advance Request. 
Administrative Agent shall notify each Lender telephonically (with confirmation
by facsimile) or by facsimile (with confirmation by telephone) not later than
1:00 p.m. Administrative Agent’s Time, two (2) Business Days prior to the
Funding Date for LIBOR Rate Principal Advances, and one (1) Business Day prior
to the Funding Date for all other Advances, of its Pro Rata Share of the amount
Administrative Agent has determined shall be advanced in connection therewith
(“Advance Amount”).  In the case of an Advance of the Loan, each Lender shall
make the funds for its Pro Rata Share of the Advance Amount available to
Administrative Agent not later than 11:00 a.m. Administrative Agent’s Time on
the Funding Date thereof.  After Administrative Agent’s receipt of the Advance
Amount from Lenders, Administrative Agent shall make proceeds of the Loan in an
amount equal to the Advance Amount (or, if less, such portion of the Advance
Amount that shall have been paid to Administrative Agent by Lenders in
accordance with the terms hereof) available to Borrowers on the applicable
Funding Date by advancing such funds to the Operating Partnership in accordance
with the provisions of Exhibit F.

 

(b)           All payments by Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.  Except as
otherwise expressly provided herein, all payments by Borrowers hereunder shall
be made to Administrative Agent not later than 12:00 p.m. (Administrative
Agent’s Time) on the date specified herein.  Administrative Agent shall
distribute to each Lender such funds as such Lender  may be entitled to receive
hereunder, (i) on or before 3:00 p.m. (Administrative Agent’s Time) on the day
Administrative Agent receives such funds, if Administrative Agent has received
such funds on or before 12:00 p.m. (Administrative Agent’s Time), or (ii) on or
before 12:00 p.m. (Administrative Agent’s Time) on the Business Day following
the day Administrative Agent receives such funds, if Administrative Agent
receives such funds after 12:00 p.m. (Administrative Agent’s Time). If
Administrative Agent fails to timely pay any amount to any Lender in accordance
with this subsection, Administrative Agent shall pay to such Lender interest at
the Federal Funds Rate on such amount, for each day from the day such amount was
to be paid until it is paid to such Lender.

 

(c)           Except as otherwise provided herein, all payments by Borrowers or
any Lender shall be made to Administrative Agent at Administrative Agent’s
Office not later than the time for such type of payment specified in this
Agreement.  All payments received after such time shall be deemed received on
the next succeeding Business Day.  All payments shall be made in immediately
available funds in lawful money of the United States of America.  Whenever any
payment falls due on a day which is not a Business Day, such payment may be made
on the next succeeding Business Day.

 

(d)           Upon satisfaction of any applicable terms and conditions set forth
herein, Administrative Agent shall promptly make any amounts received in
accordance with the prior

 

 

12

--------------------------------------------------------------------------------


 

subsection available in like funds received as follows:  (i) if payable to
Borrowers, in accordance with Exhibit F, except as otherwise specified herein,
and (ii) if payable to any Lender, by wire transfer to such Lender at the
address specified in the Schedule of Lenders.

 

(e)           Except as otherwise provided in Exhibit K with respect to
Borrowers reimbursing drawings under Letters of Credit, unless any Borrower or
any Lender has notified Administrative Agent, prior to the date any payment is
required to be made by it to Administrative Agent, that Borrowers or such
Lender, as the case may be, will not make such payment, Administrative Agent may
assume that Borrowers or such Lender, as the case may be, has timely made such
payment and may (but shall not be required to do so) in reliance thereon, make
available a corresponding amount to the Person entitled thereto.  If and to the
extent that such payment was not in fact made to Administrative Agent in
immediately available funds, then:

 

(i)            if any Borrower failed to make such payment, each Lender shall
forthwith on demand repay to Administrative Agent the portion of such assumed
payment that was made available to such Lender in immediately available funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by Administrative Agent to such Lender to
the date such amount is repaid to Administrative Agent in immediately available
funds at the Federal Funds Rate from time to time in effect; and

 

(ii)           if any Lender failed to make such payment, such Lender or, if
applicable, Electing Lender or Lenders shall forthwith on demand pay to
Administrative Agent the amount thereof in immediately available funds, together
with interest thereon for the period from the date such amount was made
available by Administrative Agent to Borrowers to the date such amount is
recovered by Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the interest rate applicable to such amount under the Loan.  If
such Lender pays such amount to Administrative Agent, then such amount shall
constitute such Lender’s Pro Rata Share, included in the applicable Advance.  If
such Lender does not pay such amount forthwith upon Administrative Agent’s
demand therefor, Administrative Agent may make a demand therefor upon Borrowers
(after taking into account the provisions of Section 1.15, to the extent
applicable), and Borrowers shall pay such amount to Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to such amount under the Loan.  Nothing
herein or in any other Loan Document shall be deemed to relieve any Lender from
its obligation to fulfill its Commitment or to prejudice any rights which
Administrative Agent or Borrowers may have against any Lender as a result of any
default by such Lender hereunder.

 

A notice of Administrative Agent to any Lender or to Borrowers with respect to
any amount owing under this subsection shall be conclusive, absent manifest
error.

 

(f)            If any Lender makes available to Administrative Agent funds for
any Advance to be made by such Lender as provided in the foregoing provisions of
this Section, and the funds are not advanced to Borrowers or otherwise used to
satisfy any Obligations of such Lender hereunder, Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

 

 

13

--------------------------------------------------------------------------------


 

(g)           Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Advance in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Advance in any particular place or manner.

 

1.14         Administrative Agent Advances.

 

(a)           Administrative Agent is authorized, from time to time, in
Administrative Agent’s sole discretion to make, authorize or determine Advances,
or otherwise expend funds, on behalf of Lenders (“Administrative Agent
Advances”), (i)  to pay any costs, fees and expenses as described in
Section 6.10 herein, (ii) when the applicable conditions precedent set forth in
Exhibit C and Exhibit F have been satisfied to the extent required by
Administrative Agent, and (iii) when Administrative Agent deems necessary or
desirable to preserve or protect the Collateral Pool or any portion thereof
(including those with respect to property taxes, insurance premiums, operation,
management, improvements, maintenance, repair, sale and disposition) (A) subject
to Section 5.5, after the occurrence of a Default, and (B) subject to
Section 5.10, after acquisition of all or a portion of the Collateral Pool by
foreclosure or otherwise.

 

(b)           Administrative Agent Advances shall constitute obligatory Advances
of Lenders under this Agreement, shall be repayable on demand and secured by the
Collateral Pool, and if unpaid by Lenders as set forth below shall bear interest
at the rate applicable to such amount under the Loan or if no longer applicable,
at the Base Rate.  Administrative Agent shall notify each Lender in writing of
each Administrative Agent Advance.  Upon receipt of notice from Administrative
Agent of its making of an Administrative Agent Advance, each Lender shall make
the amount of such Lender’s Pro Rata Share of the outstanding principal amount
of Administrative Agent Advance available to Administrative Agent, in same day
funds, to such account of Administrative Agent as Administrative Agent may
designate, (i) on or before 3:00 p.m. (Administrative Agent’s Time) on the day
Administrative Agent provides Lenders with notice of the making of such
Administrative Agent Advance if Administrative Agent provides such notice on or
before 12:00 p.m. (Administrative Agent’s Time), or (ii) on or before 12:00 p.m.
on the Business Day immediately following the day Administrative Agent provides
Lenders with notice of the making of such Advance if Administrative Agent
provides notice after 12:00 p.m. (Administrative Agent’s Time).

 

1.15         Defaulting Lender.

 

1.15.1      Notice and Cure of Lender Default; Election Period; Electing
Lenders.  Administrative Agent shall notify (such notice being referred to as
the “Default Notice”) the Operating Partnership (for Advances) and each
non-Defaulting Lender if any Lender is a Defaulting Lender.  Each non-Defaulting
Lender shall have the right, but in no event or under any circumstance the
obligation, to fund such Defaulting Lender Amount, provided that, within twenty
(20) days after the date of the Default Notice (the “Election Period”), such
non-Defaulting Lender or Lenders (each such Lender, an “Electing Lender”)
irrevocably commit(s) by notice in writing (an “Election Notice”) to
Administrative Agent, the other Lenders and Borrowers to fund the Defaulting
Lender Amount and to assume the Defaulting Lender’s obligations with respect to
the advancing of the entire undisbursed portion of the Defaulting Lender’s
principal obligations under this Agreement (such entire undisbursed portion of
the Defaulting Lender’s principal obligations under this Agreement, including
its portion of the Payment Amount that is the

 

 

14

--------------------------------------------------------------------------------


 

subject of the default, is hereinafter referred to as the “Defaulting Lender
Obligation”).  If Administrative Agent receives more than one Election Notice
within the Election Period, then the commitment to fund the Defaulting Lender
Amount and the Defaulting Lender Obligation shall be apportioned pro rata among
the Electing Lenders in the proportion that the amount of each such Electing
Lender’s Commitment bears to the total Commitments of all Electing Lenders.  If
the Defaulting Lender fails to pay the Defaulting Lender Payment Amount within
the Election Period, the Electing Lender or Lenders, as applicable, shall be
automatically obligated to fund the Defaulting Lender Amount and Defaulting
Lender Obligation (and Defaulting Lender shall no longer be entitled to fund
such Defaulting Lender Amount and Defaulting Lender Obligation) within three
(3) Business Days following the expiration of the Election Period to reimburse
Administrative Agent or make payment to Borrowers, as applicable. 
Notwithstanding anything to the contrary contained herein, if Administrative
Agent has funded the Defaulting Lender Amount, Administrative Agent shall be
entitled to reimbursement for its portion of the Defaulting Lender Payment
Amount pursuant to Section 5.11.

 

1.15.2      Removal of Rights; Indemnity.  Administrative Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by or on behalf
of Borrowers to Administrative Agent for the Defaulting Lender’s benefit; nor
shall a Defaulting Lender be entitled to the sharing of any payments hereunder
or under any Note until all Defaulting Lender Payment Amounts are paid in full. 
Amounts payable to a Defaulting Lender shall be paid by Administrative Agent to
reimburse Administrative Agent and any Electing Lender pro rata for all
Defaulting Lender Payment Amounts.  Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents, a Defaulting Lender
shall be deemed not to be a “Lender” and such Defaulting Lender’s Commitment
shall be deemed to be zero.  A Defaulting Lender shall have no right to
participate in any discussions among and/or decisions by Lenders hereunder
and/or under the other Loan Documents.  Further, any Defaulting Lender shall be
bound by any amendment to, or waiver of, any provision of, or any action taken
or omitted to be taken by Administrative Agent and/or the non-Defaulting Lenders
under, any Loan Document which is made subsequent to the Defaulting Lender’s
becoming a Defaulting Lender.  This Section shall remain effective with respect
to a Defaulting Lender until such time as the Defaulting Lender shall no longer
be in default of any of its obligations under this Agreement by curing such
default by payment of all Defaulting Lender Payment Amounts (i) within the
Election Period, or (ii) after the Election Period with the consent of the
non-Defaulting Lenders.  Such Defaulting Lender nonetheless shall be bound by
any amendment to or waiver of any provision of, or any action taken or omitted
to be taken by Administrative Agent and/or the non-Defaulting Lenders under any
Loan Document which is made subsequent to that Lender’s becoming a Defaulting
Lender and prior to such cure or waiver.  The operation of this subsection or
the subsection above alone shall not be construed to increase or otherwise
affect the Commitment of any non-Defaulting Lender, or relieve or excuse the
performance by Borrowers of Borrowers’ duties and obligations hereunder or under
any of the other Loan Documents.  Furthermore, nothing contained in this
Section shall release or in any way limit a Defaulting Lender’s obligations as a
Lender hereunder and/or under any other of the Loan Documents.  Further, a
Defaulting Lender shall indemnify and hold harmless Administrative Agent and
each of the non-Defaulting Lenders from any claim, loss, or costs incurred by
Administrative Agent and/or the non-Defaulting Lenders as a result of a
Defaulting Lender’s failure to comply with the requirements of this Agreement,
INCLUDING SUCH FAILURE CONSTITUTING IN

 

 

15

--------------------------------------------------------------------------------


 

WHOLE OR PART ADMINISTRATIVE AGENT’S OR NONDEFAULTING LENDERS’ STRICT LIABILITY,
OR COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE except to the extent such
failure constitutes willful misconduct or gross negligence on Administrative
Agent’s or Defaulting Lenders’ part; including, without limitation, any and all
additional losses, damages, costs and expenses (including, without limitation,
attorneys’ fees) incurred by Administrative Agent and any non-Defaulting Lender
as a result of and/or in connection with (i) a non-Defaulting Lender’s acting as
an Electing Lender, (ii) any enforcement action brought by Administrative Agent
against a Defaulting Lender, and (iii) any action brought against Administrative
Agent and/or Lenders.  The indemnification provided above shall survive any
termination of this Agreement.

 

1.15.3      Commitment Adjustments.  In connection with the adjustment of the
amounts of the Loan Commitments of the Defaulting Lender and Electing
Lender(s) upon the expiration of the Election Period as aforesaid, Borrowers,
Administrative Agent and Lenders shall execute such modifications to the Loan
Documents as shall, in the reasonable judgment of Administrative Agent, be
necessary or desirable in connection with the adjustment of the amounts of
Commitments in accordance with the foregoing provisions of this Section.  For
the purpose of voting or consenting to matters with respect to the Loan
Documents such modifications shall also reflect the removal of voting rights of
the Defaulting Lender and increase in voting rights of Electing Lenders to the
extent an Electing Lender has funded the Defaulting Lender Amount and assumed
the Defaulting Lender Obligation.  In connection with such adjustments,
Defaulting Lenders shall execute and deliver an Assignment and Assumption
covering that Lender’s Commitment and otherwise comply with Section 6.5.  If a
Lender refuses to execute and deliver such Assignment and Assumption or
otherwise comply with Section 6.5, such Lender hereby appoints Administrative
Agent to do so on such Lender’s behalf.  Administrative Agent shall distribute
an amended Schedule of Lenders, which shall thereafter be incorporated into this
Agreement, to reflect such adjustments.  However, all such Defaulting Lender
Amounts and Defaulting Lender Obligation funded by Administrative Agent or
Electing Lenders shall continue to be Defaulting Lender Amounts of the
Defaulting Lender pursuant to its obligations under this Agreement.

 

1.15.4      No Election.  In the event that no Lender elects to commit to fund
the Defaulting Lender Amount and Defaulting Lender Obligations within the
Election Period, Administrative Agent shall, upon the expiration of the Election
Period, so notify the Operating Partnership and each Lender.

 

1.16         Several Obligations; No Liability, No Release.  Notwithstanding
that certain of the Loan Documents now or hereafter may have been or will be
executed only by or in favor of Administrative Agent in its capacity as such,
and not by or in favor of Lenders, any and all obligations on the part of
Administrative Agent (if any) to make any Advances of the Loan or reimbursements
for other Payment Amounts shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Pro Rata Shares.  Except as may be specifically provided in this
Agreement, no Lender shall have any liability for the acts of any other Lender. 
No Lender shall be responsible to Borrowers or any other Person for any failure
by any other Lender to fulfill its obligation to make Advances of the Loan or
reimbursements for other Payment Amounts, nor to take any other action on its
behalf hereunder or in connection with the financing contemplated herein.  The
failure of any Lender to

 

 

16

--------------------------------------------------------------------------------


 

pay to Administrative Agent its Pro Rata Share of a Payment Amount shall not
relieve any other Lender of any obligation hereunder to pay to Administrative
Agent its Pro Rata Share of such Payment Amounts as and when required herein,
but no Lender shall be responsible for the failure of any other Lender to so
fund its Pro Rata Share of the Payment Amount.  In furtherance of the foregoing,
Lenders shall comply with their obligation to pay Administrative Agent their Pro
Rata Share of such Payment Amounts regardless of (i) the occurrence of any
Default hereunder or under any Loan Document; (ii) any failure of consideration,
absence of consideration, misrepresentation, fraud, or any other event, failure,
deficiency, breach or irregularity of any nature whatsoever in the Loan
Documents; (iii) any bankruptcy, insolvency or other like event with regard to
any Borrower or Guarantor.  The obligation of Lenders to pay to such Payment
Amounts is in all regards independent of any claims between Administrative Agent
and any Lender.

 

1.17         Replacement of Lenders.  If any Lender is a Defaulting Lender,
Borrowers may, upon notice to such Lender and Administrative Agent, replace such
Lender by causing such Lender to assign its Commitment with the payment of any
assignment fee by the replaced Lender to one or more other lenders or Eligible
Assignees acceptable to the Operating Partnership, Administrative Agent and the
L/C Issuer.  Borrowers shall or shall cause the replacement lender to (subject
to the provisions of Section 1.14 through 1.15 providing for payment of all
Defaulting Lender Payment Amounts to Administrative Agent and/or Electing
Lenders, as applicable, prior to payment of amounts due to a Defaulting Lender),
(x) pay in full of all principal, interest, fees and other amounts owing to such
Lender through the date of replacement, (y) provide appropriate assurances and
indemnities (which may include letters of credit) as such Lender may reasonably
require with respect to such replaced Lender’s obligation to fund its
participation interest in any Letters of Credit then outstanding and (z) provide
a release of such Lender from its obligations under the Loan Documents.  Any
Lender being replaced shall execute and deliver an Assignment and Assumption
covering that Lender’s Commitment and otherwise comply with Section 6.5.  If a
Lender being replaced refuses to execute and deliver such Assignment and
Assumption or otherwise comply with Section 6.5, such Lender hereby appoints
Administrative Agent to do so on such Lender’s behalf.  Administrative Agent
shall distribute an amended Schedule of Lenders, which shall thereafter be
incorporated into this Agreement, to reflect adjustments to Lenders and their
Commitments.

 

1.18         Borrowers’ Rights.  Nothing in Sections 1.15 through 1.17, nor any
action taken pursuant to Sections 1.15 through 1.17  (including the replacement
of the Defaulting Lender), shall relieve a Defaulting Lender from liability to
Borrowers for the Defaulting Lender’s failure to make Loan advances or to
otherwise perform as required by this Agreement, or limit any rights or remedies
of Borrowers against the Defaulting Lender.

 

1.19         Swap Transaction.

 

(a)           Any Borrower may, but shall not be required to, enter into a Swap
Transaction with a Lender acceptable to the Required Lenders (such financial
institution is referred to herein as “Swap Bank”).  The Lenders agree that the
Swap Bank may be Administrative Agent or an Affiliate of Administrative Agent. 
Borrowers agree that if any Borrower executes a Swap Transaction, the provisions
of this Section 1.19 shall govern and apply to such Swap Transaction.  Borrowers
acknowledge and agree that the failure of any Borrower to comply with

 

 

17

--------------------------------------------------------------------------------


 

its obligations under the Swap Transaction and to make payments when due
thereunder, will be a default under this Loan.

 

(b)           As additional security for the obligations of Borrowers under the
Loan Documents, each Borrower hereby transfers, assigns, and conveys to
Administrative Agent for the ratable benefit of Lenders, subject to the terms
and conditions contained herein, all of such Borrower’s rights, titles and
interests, but not its obligations, duties or liabilities for any breach, in,
under and to the Swap Transaction, any and all amounts received by such Borrower
in connection therewith or to which such Borrower is entitled thereunder, and
all proceeds of the foregoing.  Administrative Agent shall have the right at any
time (but shall have no obligation) to take in its name or in the name of such
Borrower such action as Administrative Agent may at any time determine to be
necessary or advisable to cure any default under or with respect to the Swap
Transaction or to protect the rights of such Borrower or Swap Bank thereunder;
provided, however, that prior to the occurrence of a Default, Administrative
Agent shall give prior written notice to such Borrower before taking any such
action.  Neither Administrative Agent or Lenders shall incur any liability if
any action so taken by Administrative Agent or on its behalf shall prove to be
inadequate or invalid, and each Borrower agrees to hold Administrative Agent and
Lenders free and harmless against and from any loss, cost, liability or expense
(including, but not limited to, attorneys’ fees and expenses) incurred in
connection with any such action, as provided in this Agreement.  It is agreed
and understood that, in addition to any and all other remedies to which
Administrative Agent and Lenders are entitled at law or in equity,
Administrative Agent and Lenders shall have all rights and benefits to which a
secured party is entitled at law or in equity, including, without limitation
under the Uniform Commercial Code as adopted and in effect in the State of Texas
and upon any foreclosure by Lenders of the lien under the Deed of Trust, all
right, title and interest of Borrowers in and to the Swap Transaction and any
and all amounts received by Borrowers in connection therewith or to which any
Borrower is entitled thereunder, and all proceeds of the foregoing, shall
automatically be conveyed in connection therewith, unless prior to such
foreclosure, Administrative Agent elects to exclude Borrowers’ right, title and
interest in the Swap Transaction from such foreclosure.

 

(c)           Each Borrower hereby constitutes and appoints Administrative Agent
as such Borrower’s true and lawful attorney, with the full power of
substitution, for it and in its name, place and stead, or otherwise, on behalf
and for the benefit of Administrative Agent, to exercise, at the election of
Administrative Agent, any and all rights and remedies of such Borrower under the
Swap Transaction, including, without limitation, making any payments thereunder
and consummating any transactions contemplated thereby, from time to time to
institute and prosecute in the name and at the expense of such Borrower, or
otherwise, but for the benefit of Administrative Agent and Lenders, any and all
proceedings at law, in equity, or otherwise, that Administrative Agent may deem
proper in order to collect, assert or enforce any claim, right or title, of any
kind, in and to the Swap Transaction hereby assigned and conveyed, or intended
so to be, and to defend and compromise, at the election of Administrative Agent,
any and all actions, suits or proceedings with respect to the Swap Transaction,
and generally to do all and any such action in relation thereto as
Administrative Agent shall deem advisable; and each Borrower hereby declares
that the appointment hereby made and powers hereby granted are coupled with an
interest and are and shall be irrevocable by Borrowers in any manner, or for any
reason.  Administrative Agent may exercise its rights under this Section only
after the occurrence and during the continuation of a Default under any of the
Loan Documents.

 

 

18

--------------------------------------------------------------------------------


 

ARTICLE 2 - ADDITIONAL COVENANTS AND AGREEMENTS

 

As an inducement to Administrative Agent and Lenders and L/C Issuer, as
applicable, to make Advances of the Loan to each Borrower and to issue Letters
of Credit hereunder, each Borrower hereby agrees to comply with the following
covenants and agreements, as the same relates to such Borrower and the
Collateral owned by each such Borrower:

 

2.1           Legal Existence; Name, Etc.  Each Borrower shall preserve and keep
in full force and effect its entity status, franchises, rights and privileges
under the laws of the state of its formation, and all qualifications, licenses
and permits required for the ownership of the Collateral.

 

2.2           Agreements with Affiliates.  No Borrower will execute any
agreement with an Affiliate pertaining to any Collateral unless such agreement
(i) is on fair and reasonable terms substantially as favorable to such Borrower
as would be obtainable by such Borrower at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, and (ii) is not binding upon
any successor owner of any of the Collateral.  If requested by Administrative
Agent or any Lender, the Operating Partnership (or the applicable Subsidiary
Obligor) shall deliver to Administrative Agent a copy of each such agreement.

 

2.3           Hazard and Other Insurance.

 

(a)           Each Borrower shall obtain and maintain, as to any Collateral
owned by such Borrower, the insurance coverage required by Exhibit J and any
other Loan Documents and shall furnish to Administrative Agent promptly upon
request a certificate or certificates from the respective insurer(s) setting
forth the nature and extent of all such insurance maintained by such Borrower
and the originals of each insurance policy (or to the extent permitted by
Administrative Agent, a certified copy of the original policy and a satisfactory
certificate of insurance) with premiums fully paid.  Any such insurance may be
evidenced by blanket insurance policies covering the Collateral and other
property and assets, provided that each policy otherwise complies with the
requirements of the Loan Documents and specifies the amount (if less than all)
of the total coverage that is allocated to the Collateral.  No Borrower shall
take out separate insurance concurrent in form or contributing in the event of
loss with that required to be maintained hereunder unless Administrative Agent
is included thereon under a standard mortgagee clause (without contribution)
reasonably acceptable to Administrative Agent, with loss payable as provided
herein.  All insurance required by this Agreement shall be primary without right
of contribution from any other insurance that may be carried by any Borrower or
Administrative Agent apart from this Agreement or the Loan Documents and the
provisions of all such required insurance shall operate in the manner as if
there were a separate policy covering each insured.  Each Borrower shall
immediately notify Administrative Agent whenever any such separate insurance is
taken out and shall promptly deliver to Administrative Agent any policy or
certificate of such separate insurance.

 

(b)           Not later than ten (10) days before the expiration date of any
such insurance policy, the Operating Partnership or the applicable Subsidiary
Obligor shall deliver to Administrative Agent a binder or certificate of the
insurer evidencing the renewal or replacement of that policy, with premiums
fully paid together with (in the case of a renewal) a copy of all

 

 

19

--------------------------------------------------------------------------------


 

endorsements to the policy affecting the Collateral and not previously delivered
to Administrative Agent, or (in the case of a replacement) an original or
certified copy of the replacement policy.  Borrowers shall pay all premiums on
policies required hereunder as they become due and payable.  Borrowers shall at
all times comply, in all material respects, with the requirements of the
insurance policies required hereunder and of the issuers of such policies and of
any board of fire underwriters or similar body as applicable to or affecting the
Collateral.

 

(c)           If any Borrower fails to obtain and/or maintain the insurance
required under the Loan Documents, (i) Borrowers will indemnify and hold
Administrative Agent and the Lenders harmless from and against any damage, loss,
liability or expense resulting from all risks that would have been covered by
the required insurance if so maintained; (ii) if any loss occurs, Administrative
Agent, on behalf of the Lenders, shall nevertheless be entitled to the benefit
of all insurance covering the loss and held by or for Borrowers, to the same
extent as if it had been made payable to Administrative Agent; and
(iii)  Administrative Agent has the right (but not the obligation) to obtain
such insurance on commercially reasonable terms at the expense of Borrowers,
which may at Administrative Agent’s election be coverage for Administrative
Agent’s interest only, the costs and expenses so expended by Administrative
Agent shall be due and payable on demand by Borrowers, as part of the
Obligations, even if in excess of the Aggregate Commitment, and secured by the
Loan Documents.  If any hazard, title, or other insurer becomes insolvent or
subject to any bankruptcy, receivership or similar proceeding, or if, in
Administrative Agent’s reasonable opinion set forth in a written notice to any
Borrower the such insurer fails to maintain a minimum A.M. Best’s rating of A- /
IX or better (or such lower rating, if any, as may be reasonably acceptable to
Administrative Agent),  Borrowers shall promptly obtain and deliver to
Administrative Agent a like policy (or, if and to the extent permitted by
Administrative Agent, a certified copy of the policy or a satisfactory
certificate of insurance) issued by another insurer, which insurer and policy
meet the requirements of the Loan Documents.

 

(d)           Upon any foreclosure of any Deed of Trust or transfer of title to
any Collateral in lieu of foreclosure, the benefits of the insurance policies
referred to in this Section as to such Collateral and all proceeds payable
thereunder in respect of property damage occurring prior to the transfer of
title shall thereupon vest in the purchaser at foreclosure or other such
transferee to the extent permissible under such policies; provided that all
liability coverage shall remain with Borrowers.

 

(e)           Administrative Agent has the right (but not the obligation) to
make proof of loss for, settle and adjust any claim under, and receive the
proceeds of, all insurance for loss of or damage to the Collateral, provided,
that, prior to a Default, any settlement or adjustment of any claim may be
negotiated by the Operating Partnership or the applicable Subsidiary Obligor but
if the amount involved is greater than $100,000 then the same shall remain
subject to the final approval of Administrative Agent.  The reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees),
appraisal costs, and consultant fees incurred by Administrative Agent in the
adjustment and collection of insurance proceeds shall be due and payable by
Borrowers on demand, as part of the Obligations, even if in excess of the
Aggregate Commitment, and secured by the Loan Documents.  Administrative Agent
shall not be, under any circumstances, liable or responsible for failure to
collect or exercise diligence in the collection of any of such proceeds or

 

 

20

--------------------------------------------------------------------------------


 

for the obtaining, maintaining or adequacy of any insurance or for failure to
see to the proper application of any amount paid over to Borrowers.

 

(f)            Each Borrower shall take all necessary action, with
Administrative Agent’s consent (which consent will not be unreasonably
withheld), to obtain the benefit of any insurance proceeds lawfully or equitably
payable to such Borrower or Administrative Agent in connection with any loss of
or damage to any Collateral, all of which shall be paid directly to
Administrative Agent, whether or not the security for the Loan has been impaired
or otherwise affected, and applied first to reimburse Administrative Agent for
all unreimbursed out-of-pocket costs and expenses, including reasonable
attorney’s fees, incurred in connection with the collection of such proceeds and
the balance of such proceeds shall, at Administrative Agent’s election, subject
to Section 2.5 below, be (i)  released to such Borrower, (ii) applied to repair
or restoration, either partly or entirely, of the Collateral so damaged, on such
conditions (consistent with Administrative Agent’s customary construction
administration procedures) as may be reasonably required by Administrative Agent
to ensure and evidence the proper application and payment of such proceeds and
the progress of such repair and restoration, or (iii) applied to the payment of
the Obligations, whether or not due, in such order and manner as Administrative
Agent may elect in its sole discretion.  In any event, the unpaid portion of the
Obligations shall remain in full force and effect and the payment thereof shall
not be excused.

 

2.4           Condemnation.  Each Borrower shall take all commercially
reasonable action, with Administrative Agent’s consent (which consent will not
be unreasonably withheld), to obtain the benefit of any sums lawfully or
equitably payable to such Borrower or Administrative Agent for the condemnation
of any part of the Collateral for public or quasi-public use, or by virtue of
private sale in lieu thereof, and any sums which may be awarded or become
payable to such Borrower for injury or damage to the Collateral, all of which
shall be paid directly to Administrative Agent, whether or not the security for
the Loan has been impaired or otherwise affected, and applied first to reimburse
Administrative Agent for all unreimbursed out-of-pocket costs and expenses,
including reasonable attorney’s fees, incurred in connection with the collection
of such sums and the balance of such sums shall, at Administrative Agent’s
election, subject to Section 2.5 below, be (i) released to such Borrower,
(ii) applied to repair or restoration, either partly or entirely, of the
Collateral so affected, on such conditions (consistent with Administrative
Agent’s customary construction administration procedures) as may be reasonably
required by Administrative Agent to ensure and evidence the proper application
and payment of such proceeds and the progress of such repair and restoration, or
(iii) applied to the payment of the Obligations, whether or not due, in such
order and manner as Administrative Agent may elect in its sole discretion.  In
any event the unpaid portion of the Obligations shall remain in full force and
effect and the payment thereof shall not be excused.  Administrative Agent shall
not be, under any circumstances, liable or responsible for failure to collect or
to exercise diligence in the collection of any such sum or for failure to see to
the proper application of any amount paid over to any Borrower.  Administrative
Agent is hereby authorized, in the name of the applicable Borrower(s), to
execute and deliver valid acquittance for, and to appeal from, any such award,
judgment or decree; and all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees, appraisal costs, and consultant fees)
incurred by Administrative Agent in connection with any such condemnation shall
be due and payable by Borrowers on demand, as part of the Obligations, even if
in excess of the Aggregate Commitment, and secured by the Loan Documents.

 

 

21

--------------------------------------------------------------------------------


 

2.5           Repair and Restoration.

 

(a)           If any of the Improvements are destroyed or damaged by fire,
explosion, windstorm, hail or any other casualty against which insurance is
required under this Agreement, or in the event any Collateral or portion thereof
is condemned or taken under power of eminent domain (or transferred in lieu
thereof), Administrative Agent will elect (under Sections 2.3 or 2.4, as
applicable) to apply the insurance proceeds or condemnation proceeds (or the
proceeds of transfer in lieu thereof) which remain after payment of the costs of
collection thereof as provided in Section 2.3 and 2.4 (called the “Proceeds”
below in this Section), or so much thereof as is required, to restoration of the
property damaged as nearly as practicable to its value, character and condition
immediately prior to such casualty (the “Restoration”), provided that all of the
following conditions precedent are satisfied in full not later than one hundred
and twenty (120) days after the date on which the casualty loss occurred or
title to the portion of the Collateral taken (or transferred in lieu thereof)
vested in the condemning authority, as the case may be (or such longer period of
time, if any, as Administrative Agent may approve in its reasonable discretion):

 

(i)            no Default or Potential Default then exists;

 

(ii)           the Operating Partnership has presented evidence reasonably
satisfactory to Administrative Agent and Administrative Agent has reasonably
determined, that (A) the remaining portions of the Improvements can be feasibly
redesigned and reconstructed to such a condition that the Improvements thereon,
upon completion of such redesign or reconstruction, can be operated profitably
again for its original intended purpose, and (B) the NOI to be generated by the
remaining Improvements and the remainder of the Collateral Pool will be
sufficient to yield a Debt Service Coverage Ratio equal to or greater than the
minimum Debt Service Coverage Ratio required for the applicable periods of the
Loan described in clause (iii) of the definition of “Maximum Availability
Amount” set forth in Exhibit B to this Agreement (or, alternatively, if the
remaining NOI will not be sufficient to achieve the minimum Debt Service
Coverage Ratio, Administrative Agent shall recalculate the Maximum Availability
Amount based upon the anticipated NOI and Borrowers shall make a principal
payment on the Loan pursuant to Section 1.8 hereof);

 

(iii)          Tenants of the Improvements (or replacement Tenants) sufficient
to satisfy the requirements of clause (ii) above have agreed in a manner
satisfactory to Administrative Agent, in its good faith business judgment, that
they will continue or extend their Leases for the terms then in effect following
the Restoration (with construction and/or initial occupancy requirements
extended by the time necessary to complete the Restoration);

 

(iv)          the Operating Partnership has presented evidence reasonably
satisfactory to Administrative Agent, and Administrative Agent has reasonably
determined, that the Restoration and the completion of the Improvements in
accordance with this Agreement, can be accomplished within a reasonable period
of time and in any event prior to the Maturity Date;

 

 

22

--------------------------------------------------------------------------------


 

 

(v)           the Operating Partnership has delivered or caused to be delivered
to Administrative Agent, and Administrative Agent has approved (not to be
unreasonably withheld), complete, final plans and specifications (the
“Restoration Plans”), for the work to be performed in connection with the
Restoration (hereinafter called the “Restoration Work”) prepared and sealed by
an architect or engineer, with evidence reasonably satisfactory to
Administrative Agent of the approval of the Restoration Plans by Tenants whose
continued occupancy is needed to satisfy the requirements of clause (ii) above
and whose spaces are affected and all Tribunals whose approval is required;

 

(vi)          the Operating Partnership has delivered or caused to be delivered
to Administrative Agent a signed estimate prepared and signed by Borrowers’
architect or engineer, stating the entire estimated cost of completing the
Restoration Work;

 

(vii)         if Administrative Agent determines, in the exercise of its good
faith business judgment, that (A) the estimated cost of the Restoration Work
substantially in accordance with the Restoration Plans exceeds (B) the available
Proceeds held by Administrative Agent, then Borrowers shall deposit with
Administrative Agent an amount, in cash, sufficient to cover the excess cost,
which shall be held and disbursed by Administrative Agent to the pay the costs
of such Restoration Work prior to the disbursement of any Proceeds; and

 

(viii)        Administrative Agent and the other Lenders will not incur any
liability to any Person as a result of such use of the Proceeds.

 

If all of the foregoing conditions have not been satisfied within the time limit
specified above, then Administrative Agent may, at its option, apply such
Proceeds to the Obligations, whether or not due, in such order and manner as
Administrative Agent elects.

 

(b)           To the extent that Administrative Agent elects to apply the
Proceeds to the Restoration, then disbursement of the Proceeds for such costs of
the Restoration shall be subject to and in accordance with the provisions of
this Agreement governing Advance Requests and Advances.  If Administrative Agent
determines from time to time, in its good faith business judgment, that (i) the
estimated cost of the Restoration substantially in accordance with the
Restoration Plans exceeds (ii) the available Proceeds held by Administrative
Agent plus all other funds, if any, readily available for such Restoration
(including excess funds previously contributed by such Borrowers to
Administrative Agent for the purpose of the Restoration), then Borrowers shall
contribute such additional funds, in cash, to Administrative Agent to cover the
excess cost before Administrative Agent shall be required to disburse any such
Proceeds or other available funds for Restoration costs.  All such funds
provided by Borrowers to cover excess costs shall be used for such Restoration
costs prior to disbursement of any of the Proceeds for such costs.

 

(c)           Any such Proceeds held by Administrative Agent under this
Section shall be held in an interest-bearing account until disbursed for
Restoration or applied against the Obligations.  Administrative Agent’s receipt
and custody of such Proceeds shall not constitute a repayment of any of the
Obligations unless and until such Proceeds are applied against the Obligations
in accordance with this Agreement.  No disbursement of such Proceeds for
Restoration costs shall

 

 

23

--------------------------------------------------------------------------------


 

constitute an Advance or increase the principal amount of the Loan.  If surplus
Proceeds remain after completion of the Restoration and payment of all costs
therefor, then such surplus Proceeds shall be, at Administrative Agent’s
election, (i) applied against the Obligations in such manner and order as
Administrative Agent elects, or (ii) returned to the Operating Partnership, on
behalf of Borrowers.

 

(d)           In any event, upon the occurrence and during the continuation of a
Default not cured pursuant to this Agreement, at any time, Administrative Agent
may (but has no obligation to) apply all or any portion of such Proceeds, or
additional funds provided by Borrowers, in Administrative Agent’s possession to
the payment of the Obligations, whether or not due, in such order and manner as
Administrative Agent elects, and/or to the cure of any Default (or Potential
Default) without waiving the same.

 

2.6           Compliance with Legal Requirements.  Each Borrower shall comply
and cause the Collateral owned by it to comply, with the terms, conditions,
covenants, representations and warranties of this Agreement and the other Loan
Documents and with all applicable Laws.  Except with the prior written consent
of Administrative Agent, no Borrower shall, by act or omission, permit any
property not subject to the lien of a Deed of Trust to rely on the Collateral or
any interest therein to fulfill any requirement of any Law.  Each Borrower shall
preserve in force all requisite zoning, utility, building, health, environmental
and operating permits from the governmental authorities having jurisdiction over
the Collateral owned by such Borrower.  If any Borrower receives a written
notice or claim from any Person or Tribunal that the Collateral, or any use,
activity, operation or maintenance thereof or thereon, is not in compliance with
any Law, such Borrower will promptly furnish a copy of such notice or claim to
Administrative Agent.

 

2.7           Maintenance and Repair.  Each Borrower will keep the Collateral
owned by such Borrower in good order, repair, operating condition and
appearance, causing all necessary repairs, renewals, replacements, additions and
improvements to be promptly made, and will not allow any of such Collateral to
be misused, abused or wasted or to deteriorate, reasonable wear and tear and
damage by fire or other casualty excepted.  Notwithstanding the foregoing, no
Borrower will, without the prior written consent of Administrative Agent,
(i) remove from any Collateral any fixtures or personal property covered by a
Deed of Trust which are essential or material, in Administrative Agent’s good
faith business judgment, to the operation of the Collateral, except such as is
replaced by such Borrower by an article of equal suitability and quality, owned
by such Borrower, free and clear of any lien or security interest (except that
created by a Security Document), or (ii) make any structural alteration to any
Collateral in excess of $500,000 or any other alteration thereto which
materially reduces the value thereof.

 

2.8           Operation of Collateral.  Each Borrower will operate the
Collateral owned by such Borrower in a commercially reasonable manner and in
accordance with all Laws and, subject to Section 2.16 hereof, will pay all fees
or charges of any kind in connection therewith.  No Borrower will use or occupy
or conduct any activity on, or allow the use or occupancy of or the conduct of
any activity on, any of such Collateral in any manner which violates any Law or
which constitutes a public or private nuisance or which makes void, voidable or
cancelable, or increases the premium of, any insurance then in force with
respect thereto.  No Borrower will initiate or permit any zoning
reclassification of such Collateral or seek any variance under

 

 

24

--------------------------------------------------------------------------------


 

existing zoning ordinances applicable to such Collateral or use or permit the
use of such Collateral in such a manner which would result in such use becoming
a nonconforming use under applicable zoning ordinances or other Laws.  Except
for the Bowen Road Plat when approved by Administrative Agent pursuant to
Section 2.30 hereof, no Borrower will impose any easement, restrictive covenant
or encumbrance upon the Collateral, execute or file any subdivision plat or
condominium declaration affecting such Collateral or consent to the annexation
of such Collateral to any municipality, without the prior written consent of
Administrative Agent.  No Borrower will do or suffer to be done any act whereby
the value of any part of the Collateral may be lessened in any material
respect.  Each Borrower will preserve, protect, renew, extend and retain all
material rights and privileges granted for or applicable to such Collateral. 
Without the prior written consent of Administrative Agent and except for mineral
rights or lease interests permitted as part of the Permitted Encumbrances and
the Approved O&G Leases, there shall be no drilling or exploration for or
extraction, removal or production of any mineral, hydrocarbon, gas, natural
element, compound or substance (including sand and gravel) from the surface or
subsurface of any Land regardless of the depth thereof or the method of mining
or extraction thereof.  Each Borrower will cause all debts and liabilities of
any character (including without limitation all debts and liabilities for labor,
material and equipment (including software embedded therein) and all debts and
charges for utilities servicing the Collateral) incurred in the construction,
maintenance, operation and development of such Collateral to be promptly paid,
except to the extent contested in good faith.  Reference is hereby made to
Exhibit I of this Agreement, the provisions of which are incorporated herein for
all purposes.  Each Borrower shall comply with the requirements of Exhibit I and
each of the Security Documents as the same relates to the Collateral owned by
such Borrower.

 

2.9           Estoppel Certificates.  Each Borrower, within twenty (20) days
after request, shall furnish to Administrative Agent, for the benefit of each
Lender and the L/C Issuer, a written statement, duly acknowledged, setting forth
the amount due on the Loan, the terms of payment of the Loan, the date to which
interest has been paid, whether any offsets or defenses are known to exist
against the Loan and, if any are alleged to exist, the nature thereof in
reasonable detail, and such other matters as Administrative Agent reasonably may
request.

 

2.10         Waiver Regarding Flood Status.   To the extent permitted by Law,
each Borrower hereby irrevocably waives, releases and discharges any and all
rights of action, demands and other claims of any kind or nature against
Administrative Agent and the Lenders arising from any failure of Administrative
Agent or the Lenders to comply with the National Flood Insurance Act of 1968,
the Flood Disaster Protection Act of 1973 or the National Flood Insurance Reform
Act of 1994, including any failure of Administrative Agent or the Lenders to
provide any such Borrowers with written notification within ten days prior to
the Closing Date (or Admission Date, as applicable) whether any Collateral is in
a special flood hazard area or whether federal disaster relief assistance will
be available in the event of flood damage to any Collateral.

 

2.11         Notice to Administrative Agent.  Each Borrower shall promptly
within five (5) days after first learning of the occurrence of any of the
following events affecting such Borrower (or, if known by such Borrower, any
other Borrower), notify Administrative Agent in writing thereof, specifying in
each case the action such Borrower has taken or will take with respect thereto:
(a) any violation of any Law by any Borrower; (b) any litigation, arbitration or
governmental investigation or proceeding instituted or threatened in writing
against any

 

 

25

--------------------------------------------------------------------------------


 

Borrower or any of the Collateral Pool owned by any Borrower or Guarantor or any
of the Collateral Pool asserting criminal conduct or damages or penalties or
claims in excess of $100,000, and any material development therein; (c) any
actual or threatened in writing condemnation of any portion of the Collateral
Pool, any negotiations with respect to any such taking, or any loss of or
substantial damage to any of the Collateral Pool; (d) any notice received by
such Borrower with respect to the cancellation, alteration or non-renewal of any
insurance coverage maintained with respect to any of the Collateral Pool;
(e) any lien filed against any of the Collateral Pool or any stop notice served
on such Borrower; or (f) any required permit, license, certificate or approval
with respect to any of the Collateral Pool required to be obtained and
maintained by Law lapses or ceases to be in full force and effect.

 

2.12         Financial Statements.  The Operating Partnership shall deliver (or
cause to be delivered) to Administrative Agent (with sufficient copies for each
Lender) the Financial Statements and other statements and information at the
times and for the periods described in Exhibit B and any other Loan Document;
which Financial Statements may be in the form of consolidated financial
statements of Guarantor which include the Operating Partnership and each
Subsidiary. Each Borrower will make all of its books, records and accounts
available to Administrative Agent and its representatives at the offices of the
Operating Partnership in Addison, Texas, upon request and will permit them to
review and copy the same.  Each Borrower shall promptly notify Administrative
Agent of any event or condition that could reasonably be expected to have a
Material Adverse Effect in the financial condition of such Borrower and, if
known by such Borrower, Guarantor or any other Borrower.  Administrative Agent
shall provide a copy of such Financial Statements to each Lender upon receipt.

 

2.13         Appraisal.  Administrative Agent may obtain from time to time, an
Appraisal of all or any part of the Collateral prepared in accordance with
written instructions from Administrative Agent by a third-party appraiser
engaged directly by Administrative Agent.  Each such appraiser and Appraisal
shall be satisfactory to Administrative Agent (including satisfaction of
applicable regulatory requirements). The cost of any such Appraisal shall be
borne by Borrowers if (A) such Appraisal is required in connection with the
exercise by the Operating Partnership, on behalf of Borrowers, of one or both
options to extend the Maturity Date of the Loan, (B) if such Appraisal is the
first Appraisal in any calendar year, and (C) if Administrative Agent obtains
such Appraisal after the occurrence and during the continuation of a Default. 
The costs of each such Appraisal shall be due and payable by Borrowers on demand
and shall be secured by the Loan Documents.  Administrative Agent shall provide
a copy of such Appraisal to each Lender and the Operating Partnership upon
receipt. From time to time during the term of this Loan, but not more than once
annually, Administrative Agent may obtain a new or updated Appraisal of any
Project to determine the current, stabilized value of such Project and to
thereafter adjust the Collateral Value, as needed, based upon the then current
stabilized value of such Project

 

2.14         ERISA and Prohibited Transaction Taxes.  As of the date hereof and
throughout the term of this Agreement, (a) no Borrower is or will be (i) an
“employee benefit plan,” as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) or (ii) a “plan” within the
meaning of Section 4975(e) of the Internal Revenue Code of 1986, as amended (the
“Code”); (b) either (i) the assets of Borrowers do not and will not constitute
“plan assets” within the meaning of the United States Department of Labor

 

 

26

--------------------------------------------------------------------------------


 

Regulations set forth in 29 C.F.R. §2510.3-101 or (ii) this Loan is not a
prohibited transaction under ERISA or Section 4975 of the Tax Code; (c) no
Borrower is or will be a “governmental plan” within the meaning of ERISA; and
(d) either (i) the assets of Borrowers do not and will not constitute “plan
assets” within the meaning of the United States Department of Labor Regulations
set forth in 29 C.F.R. §2510.3-101 of a “governmental plan” within the meaning
of ERISA or (ii) this Loan will not violate any state statute applicable to any
Borrower regulating investments of fiduciaries with respect to governmental
plans or otherwise applicable to governmental plans (assuming that, as of the
date hereof and throughout the term of the Loan, (1) neither Administrative
Agent nor Lender is a “governmental plan” within the meaning of ERISA, and
(2) the assets of Administrative Agent and each Lender do not and will not
constitute “plan assets”, within the meaning of the United States Department of
Labor Regulations set forth in 29 C.F.R. §2510.3-101, of a governmental plan). 
Each Borrower agrees to deliver to Administrative Agent such certifications or
other evidence of compliance with the provisions of this Section 2.14 as
Administrative Agent may from time to time request.

 

2.15         Property Management.  The Collateral Pool will be managed by one or
more Property Managers pursuant to one or more Property Management Agreements.  
Each Property Management Agreement and the amounts payable to the Property
Manager thereunder shall be subordinate to the Deed of Trust, except as set
forth in the Property Manager’s Subordination. Borrowers shall not modify, amend
or terminate a Property Management Agreement unless such Property Management
Agreement will be modified or replaced by an agreement which reflects fair and
reasonable market terms as would be obtainable by Borrowers at the time in a
comparable arm’s length transaction with a Person other than an Affiliate and
such Property Management Agreement is or continues to be subject to the
provisions of a Property Manager’s Subordination.  Borrowers shall not further
delegate (or consent to the delegation of) the duties and obligations of the
Property Manager under any Property Management Agreement to a third party unless
pursuant to an agreement which (i) provides that such agreement is not binding
upon any successor owner of any of the Collateral Pool, and (ii) may be
terminated without cause and without payment of any penalty on not less than
thirty (30) days written notice. The Operating Partnership shall deliver to
Administrative Agent copies of each Property Management Agreement and any
amendments or modifications thereto.  Lenders acknowledge that the duties and
obligations of HPT Management Services LP, as Property Manager under the
existing Property Management Agreement, may be assigned, in whole or in part, to
an Affiliate of Borrowers and Guarantor; provided that, if requested by
Administrative Agent, the Operating Partnership shall provide copies to
Administrative Agent of any such assignment and such assignee and such Property
Management Agreement shall remain subject to a Property Manager’s
Subordination.  Borrowers shall not execute any brokerage or leasing commission
agreements with respect to the leasing of the Collateral Pool unless such
agreements (i) provide that such agreements are not binding upon any successor
owner of any of the Collateral Pool, and (ii) reflect fair and reasonable market
terms, and (iii) may be terminated without cause and without payment of any
penalty on not less than thirty (30) days written notice.  No new or additional
property management agreement or leasing agreement shall be executed by any
Borrower unless and until such property manager and leasing agent, as
applicable, shall have executed and delivered to Administrative Agent
subordinations and agreements in form substantially similar to the Property
Manager’s Subordinations executed in connection with the closing of the Loan.

 

 

27

--------------------------------------------------------------------------------


 

2.16         Contest of Claims.  Notwithstanding anything other provision herein
or in any Loan Document to the contrary, Borrowers may, to the extent and in the
manner permitted by applicable Laws, contest the payment of any claim for
payment for work or any tax, assessment or other governmental charge against the
Collateral, and the failure of any Borrower to pay the contested claim pending
such contest shall not be or become a Default, if (a) the Operating Partnership
has notified Administrative Agent of Borrowers’ intent to contest such payment
at least seven (7) days prior to commencing the contest (unless such notice
would cause a delay that might detrimentally affect the right of Borrowers to so
contest, in which case Borrowers must furnish Administrative Agent with such
advance notice of intent to contest as is possible under the circumstances);
(b) Borrowers have made any deposit or payment under protest, or posted
security, with any applicable Tribunal if, as and to the extent required by
applicable Laws; (c)  unless Borrowers have complied with clause (b) preceding
or if Borrowers has complied with clause (b) preceding and Administrative Agent
has determined that compliance with clause (b) does not, in Administrative
Agent’s good faith business judgment, protect Lenders’ interests, Borrowers have
furnished to Administrative Agent a cash deposit satisfactory to Administrative
Agent, or an indemnity bond satisfactory to Administrative Agent with a surety
satisfactory to Administrative Agent, in an amount satisfactory to
Administrative Agent (or in the statutory amount, in the case of bond authorized
by statute), to assure payment of the matters under contest and to prevent any
sale or forfeiture of any part of the Collateral, and in the case of a claim for
work which does or could result in a lien against the Collateral, Borrowers have
provided (i) to the extent required by Administrative Agent and available under
applicable Laws, a bond which under applicable Laws releases the lien from the
Collateral encumbered by such lien, and (ii) such security, assurances and other
items, if any, as the Title Company may require to insure around the lien;
(d) Borrowers diligently and in good faith contest the same by appropriate legal
proceedings which shall operate to prevent the enforcement or collection of the
same and the sale of any part of the Collateral to satisfy the same;
(e) Borrowers promptly upon final determination thereof pay the amount of any
such claim so determined, together with all costs, interest and penalties
payable in connection therewith (and to the extent Borrowers have made a cash
deposit with Administrative Agent pursuant to clause (c) preceding, such deposit
shall be made available to Borrowers to pay the amount of such claim and
Administrative Agent shall release the excess, if any, to Borrowers upon
settlement and release of the claim); (f) the failure to pay the claim does not
constitute a default under any other deed of trust, mortgage or security
interest covering or affecting any part of the Collateral, and does not subject
Administrative Agent or any Lender to any civil or criminal liability or to any
damages or expense; and (g) the aggregate amount of all claims being contested
shall not exceed five percent (5%) of the Aggregate Commitment.  Notwithstanding
the foregoing, Borrowers shall immediately upon request of Administrative Agent
pay (and if Borrowers shall fail so to do, Administrative Agent may, but shall
not be required to, pay or cause to be discharged or bonded against) any such
claim notwithstanding such contest if, in the reasonable opinion of
Administrative Agent, the Collateral is in jeopardy or in danger of being
forfeited or foreclosed.  Administrative Agent may pay over any such cash
deposit or part thereof to the claimant entitled thereto at any time when, in
the judgment of Administrative Agent, the entitlement of such claimant is
established.  Borrowers shall not be required to comply with the requirements
set forth above in this Section 2.16 for any claim made that is covered by
Borrowers’ liability insurance if the total amount of such claim is less than
the amount of coverage under such policy

 

 

28

--------------------------------------------------------------------------------


 

that is available to satisfy such claim, the insurer has not denied liability
under its policy for such claim, and the insurer has undertaken to defend such
claim without any reservation of rights.

 

2.17         Single Purpose Entity/Separateness.  No Subsidiary Obligor owns and
no Subsidiary Obligor will own, any asset or property other than (a) a Project,
and (b) incidental personal and other tangible and intangible property necessary
for the financing, development, ownership, management and operation of such
Project. No Subsidiary Obligor will engage in any business other than the
development, ownership, management and operation of its Project.  Each
Subsidiary Obligor has done or caused to be done and will do all things
necessary to observe organizational formalities and preserve its existence.  No
Subsidiary Obligor will, or will permit, any of its members or partners to,
amend, modify or otherwise change the partnership or operating agreement,
articles of organization or other organizational documents of such Subsidiary
Obligor (other than in a ministerial fashion) without the prior written consent
of Administrative Agent, except to reflect transfers of interests in such
Subsidiary Obligor and its members or partners that are permitted by the Loan
Documents.  Each Subsidiary Obligor will maintain all of its books, records,
financial statements and bank accounts separate from those of its Affiliates and
any partner (to the maximum extent permissible under GAAP) and, to the extent
required by applicable Laws, each Subsidiary Obligor will file its own tax
returns.  Each Subsidiary Obligor shall maintain its books, records, resolutions
and agreements as official records. Each Subsidiary Obligor will be, and at all
times will hold itself out to the public as a legal entity separate and distinct
from any other entity (including the Operating Partnership and any Affiliate of
the Operating Partnership), shall correct any known misunderstanding regarding
its status as a separate entity, shall conduct business in its own name, shall
not identify itself or any of its Affiliates as a division or part of the other
and shall maintain and utilize separate stationery, invoices and checks.  No
Subsidiary Obligor will commingle the funds and other assets of Subsidiary
Obligors with those of any Affiliate or member, or any Affiliate of any member,
or any other person. Neither the joint and several obligations of Subsidiary
Obligors under the Loan Documents nor the performance by Subsidiary Obligors of
their obligations under the Loan Documents will be deemed to violate the
provisions of this Section 2.17.

 

2.18         Minimum Average Occupancy.  At all times during the term of the
Loan, unless waived by the Required Lenders, Borrowers shall cause not less than
sixty-five percent (65%) of the total leaseable square footage of the Collateral
Pool, calculated on an aggregate basis, to be leased by Borrowers pursuant to
one or more Approved Leases.

 

2.19         Release of Collateral.  At any time and from time to time, any
Subsidiary Obligor may obtain a release of the Lien of the Security Documents
(including a release of such Subsidiary Obligor of its obligations under the
Loan Documents, except indemnification obligations which, by the terms of the
Loan Documents, survive the repayment of, or expiration or termination of, the
Loan) as to any Project in the Collateral Pool (except the Bowen Road Excess
Land, which Bowen Road Excess Land shall be subject to the provisions of
Section 2.30 below) upon the satisfaction of the following terms and conditions
as of the date such release is to be effective:

 

(a)           The Operating Partnership shall have delivered written notice to
Administrative Agent not less than fifteen (15) days prior to the proposed date
of release specifying the Project to be released (herein, the “Release Parcel”);

 

 

29

--------------------------------------------------------------------------------


 

(b)           No Default or Potential Default shall have occurred and be
continuing as of the date the notice in clause (a) above or the date of release
and the release of the Lien as to the Release Parcel being requested by the
Operating Partnership will not result in a Default or Potential Default;

 

(c)           After the Closing Date, Arranger shall have completed the
syndication of at least $40,000,000 of the Loan to one or more Lenders (other
than Bank of America, N.A.);

 

(d)           The Operating Partnership shall have delivered to Administrative
Agent a current Borrower’s NOI Certificate reflecting the NOI for the remainder
of the Projects in the Collateral Pool, Administrative Agent shall have
calculated the Maximum Availability Amount assuming the release and removal of
the Release Parcel from the Collateral Pool, and Borrowers shall have made a
principal payment on the Loan equal to the amount, if any, by which the Total
Outstandings exceed the Maximum Availability Amount, as determined by
Administrative Agent;

 

(e)           If the Subsidiary Obligor to be released from its obligations
hereunder is the applicant under any Letter of Credit Application, the remaining
Borrowers shall execute and deliver to L/C Issuer and Administrative Agent an
assumption agreement, assuming and agreeing to perform the obligations of such
Subsidiary Obligor with respect to all L/C Obligations under such Letter of
Credit Application; and

 

(f)            After giving effect to the release of the Release Parcel from the
Collateral Pool, the remainder of the Collateral Pool shall comply with the
minimum average occupancy requirement set forth in Section 2.18 above.

 

2.20         Equity Ownership; Subsidiaries. The Operating Partnership shall not
engage in any business other than the acquisition, ownership and operation of
real estate assets and Investments in Subsidiaries.  The Operating Partnership
may form, acquire, and own one or more Subsidiaries. No Subsidiary Obligor shall
engage in any business other than the acquisition, ownership and operation of
Collateral.  The Operating Partnership hereby represents to Administrative Agent
and the Lenders that Exhibit E attached to this Agreement (as supplemented from
time to time) correctly sets forth the organizational structure and ownership
interests the Operating Partnership and each of its Subsidiaries.  The Operating
Partnership shall promptly notify Administrative Agent of the existence of any
additional Subsidiary owned by the Operating Partnership by delivering to
Administrative Agent a revised Exhibit E.

 

2.21         Debt and Contingent Liabilities.  Subsidiary Obligors will not
create, incur, assume or suffer to exist any Debt or Contingent Liabilities,
except: (a) Obligations under this Agreement and the other Loan Documents;
(b) Swap Transactions; (c) Contingent Liabilities arising with respect to
customary indemnification obligations in favor of sellers in connection with the
acquisition of Collateral and purchasers in connection with the disposition of
Collateral (d) liabilities incurred in the normal course of business in
connection with the ownership and operating of Collateral, and (e) obligations
in respect of equipment financings permitted under Section 2.22 hereof.

 

 

30

--------------------------------------------------------------------------------


 

2.22         Liens.  No Subsidiary Obligor will create or permit to exist any
Lien on any of its real or personal properties, assets or rights of whatsoever
nature (whether now owned or hereafter acquired) including the Collateral,
except: (a) Liens for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or being contested in good
faith by appropriate proceedings and, in each case, for which it maintains
adequate reserves; (b) Liens arising under the Loan Documents; (c) Liens
approved by Administrative Agent and shown on Schedule B of the Title Insurance
issued to Administrative Agent insuring the Lien encumbering such Collateral;
(d) Liens securing leased personal property and equipment used in the ordinary
course of business in connection with the management and operation of
Collateral, and (e) other Liens, if any, approved by the Required Lenders.

 

2.23         Restricted Payments.  The Operating Partnership will not, and not
permit any other Subsidiary Obligor to, (a) make any distribution to any holders
of its Securities, (b) purchase or redeem any of its Securities, (c) pay any
management fees or similar fees to any of its equity holders or any Affiliate
thereof, or (d) set aside funds for any of the foregoing.  Notwithstanding the
foregoing, (i) any Subsidiary Obligor may pay dividends or make other
distributions to the Operating Partnership or to another Subsidiary that holds
in an interest in such Subsidiary Obligor; (ii) the Operating Partnership may
pay dividends or make other distributions to Guarantor; and (iii) so long as no
Default exists, Borrowers may pay (1) management fees to the Property Manager
(even if such Property Manager is an Affiliate of Borrowers) if and to the
extent that such fees are due and payable under a Property Management Agreement
approved by Administrative Agent or executed in accordance with the terms of
this Agreement, and (2) advisory fees and asset management fees pursuant to its
usual and customary asset management and advisory agreements.

 

2.24         Restriction on Fundamental Changes, Dispositions and Acquisitions. 
The Operating Partnership shall not, and shall not permit any of the Subsidiary
Obligors to, enter into any transaction of merger or consolidation, or
liquidate, wind-up, or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease, sublease, transfer, or otherwise dispose
of, in one transaction or a series of transactions, all or substantially all of
its business, property, or fixed assets, whether now owned or hereafter
acquired, or acquire by purchase or otherwise all or substantially all the
business, property, or fixed assets of, any Person, except that:

 

(a)           any Subsidiary of the Operating Partnership may be merged with or
into the Operating Partnership or any other Subsidiary, or be liquidated, wound
up or dissolved, or all or any part of its business, property, or assets maybe
conveyed, sold, leased, transferred, or otherwise disposed of, in one
transaction or a series of transactions, to the Operating Partnership or any
other Subsidiary; provided that, in the case of such a merger involving the
Operating Partnership, the Operating Partnership shall be the continuing or
surviving entity and in the case of any merger involving any Subsidiary Obligor,
the continuing or surviving entity shall assume and perform the obligations of
such Subsidiary Obligor under this Agreement and the other Loan Documents;

 

(b)           Borrowers may execute Approved Leases in the ordinary course of
business in compliance with the terms of Exhibit I of this Agreement; and

 

 

31

--------------------------------------------------------------------------------


 

(c)           Any Borrower may sell or otherwise dispose of any Collateral owned
by such Borrower provided that such Borrower satisfies all of the requirements
in Section 2.19 of this Agreement for obtaining a release of the Lien
encumbering such Collateral.

 

2.25         Modification of Organizational Documents.  The Operating
Partnership will not permit the charter, by-laws or other organizational
documents of the Operating Partnership or any other Borrower to be amended or
modified in any way which could reasonably be expected to materially adversely
affect the interests of the Lenders; and not change, or allow any Borrower to
change, its state of formation or its organizational form without the prior
written consent of Administrative Agent.

 

2.26         Transactions with Affiliates.  The Operating Partnership will not,
and will not permit any of Subsidiary Obligors to, enter into, or cause, suffer
or permit to exist any transaction, arrangement or contract with any of its
other Affiliates which is on terms which are less favorable than would be
obtainable in a comparable arm’s length transaction with a Person other than an
Affiliate.

 

2.27         Conduct of Business.  The Operating Partnership shall not permit
any of the Subsidiary Obligors to engage in, any business other than the
acquisition, leasing, management, ownership, operation, and sale or other
disposition of Collateral.

 

2.28         Inconsistent Agreements.  The Operating Partnership will not, and
not permit any Subsidiary Obligor to, enter into any agreement containing any
provision which would (a) be violated or breached by any borrowing by any
Borrower hereunder or by the performance by any Borrower of any of its
Obligations hereunder or under any other Loan Document, (b) prohibit any
Borrower from granting to Administrative Agent, on behalf of the Lenders, a Lien
on any of its assets, or (c) create or permit to exist or become effective,
except pursuant to the Loan Documents, any encumbrance or restriction on the
ability of any Borrower to (i) pay dividends or make other distributions to any
Borrower or pay any Debt owed to any Borrower, (ii) make loans or advances to
any Borrower, or (iii) transfer any of its assets or properties to any Borrower,
other than (A) customary restrictions and conditions contained in agreements
relating to the sale of all or a substantial part of the assets of any Borrower
pending such sale, provided that such sale is permitted hereunder, and
(B) customary provisions in Leases and other contracts restricting the
assignment thereof.

 

2.29         Collateral Pool; Existing Projects. On the Closing Date, the
Operating Partnership and the Subsidiary Obligors made a party to this Agreement
shall execute and deliver to Administrative Agent the documents and instruments
more particularly identified on Exhibit C attached hereto, including such
Security Documents as may be necessary to grant to Administrative Agent and Lien
on the Projects more particularly identified on Exhibit A attached hereto (the
“Existing Projects”).  All Deeds of Trust encumbering the Projects in the
Collateral Pool shall provide that the same are cross-defaulted and
cross-collateralized.  After the Closing Date, the Operating Partnership or any
of its Subsidiaries may request that the Lenders accept into the Collateral Pool
additional Projects.  If the Operating Partnership or any its Subsidiaries
desire to add a Project to the Collateral Pool, the Operating Partnership shall
so notify Administrative Agent and Administrative Agent will thereafter notify
the Lenders.  No Project will be admitted to the Collateral Pool unless (i) such
Project constitutes an Eligible Asset, (ii)

 

 

32

--------------------------------------------------------------------------------


 

Administrative Agent has received and reviewed the documents required pursuant
to Exhibit D of this Agreement, and (iii) all Lenders have approved the addition
of such Project to the Collateral Pool.  The term “Eligible Asset” means any
real property that is improved with, and currently operated as, an office
building and such asset satisfies all of the following additional conditions:

 

(i)            such asset is owned in fee (or will be acquired in fee as of the
date such asset is added to the Collateral Poor) by a Subsidiary Obligor (it
being understood that if the Subsidiary Obligor holds only a leasehold interest
in and to the land on which the improvements are located, the ground lease
evidencing such leasehold interest shall be subject to the prior review and
approval of the Required Lenders in their sole and absolution discretion and any
approval by the Required Lenders of such leasehold interest may be conditioned
upon the delivery to Administrative Agent of such consents and other agreements
of the ground lessor and/or fee owner as the Required Lenders may require);

 

(ii)           such asset is located within the United States;

 

(iii)          after the addition of such asset to the Collateral Pool, the
Collateral Pool will continue to meet the minimum average occupancy requirement
set forth in Section 2.18 of this Agreement; and

 

(iv)          such asset is not encumbered by Liens securing any Debt which is
not to be repaid with the proceeds of any Loan advanced hereunder or otherwise
released on or before the date on which such asset becomes part of the
Collateral Pool or other Liens not approved by Administrative Agent in its sole
and absolute discretion.

 

2.30         Subdivision of Bowen Road Land; Release of Bowen Road Excess Land. 
The Operating Partnership has advised Administrative Agent that the Land located
on Bowen Road in Arlington, Texas will be subdivided to create two separate
legal lots pursuant to a subdivision plat (“Bowen Road Plat”) to be prepared and
submitted by the owner of such Land to the City of Arlington, Texas for approval
by the City of Arlington.  The Operating Partnership has delivered to
Administrative Agent a copy of the preliminary draft of the subdivision plat
(“Preliminary Plat”), which copy is attached hereto as Exhibit A-1.  The
Preliminary Plat attached hereto as Exhibit A-1 identifies the two parcels to be
created upon approval and recordation of the final Bowen Road Plat:  (i) Lot 1,
Block 1, comprised of 13.785 acres (the “Collateral Parcel”), and (ii) Lot 2,
Block 1, comprised of 55.810 acres (the “Bowen Road Excess Land”).  The
Operating Partnership will deliver to Administrative Agent for Administrative
Agent’s review and approval the final Bowen Road Plat prior to recordation of
the same with the City of Arlington.  Administrative Agent’s consent to the
Bowen Road Plat will not be unreasonably withheld, conditioned or delayed so
long as (i) the final Bowen Road Plat contains no material changes from the
Preliminary Plat attached hereto as Exhibit A-1 and does not alter or modify the
acreage of the Collateral Parcel or the access to and from such Collateral
Parcel and one or more publicly dedicated roadways as currently shown on the
Preliminary Plat, and (ii) Administrative Agent receives and approves an access
easement, in form acceptable to Administrative Agent, creating a perpetual and
unrestricted vehicular and pedestrian access easement to and from the Collateral
Parcel and a publicly dedicated right of way over and across the existing
driveways benefiting the Collateral Parcel, together with an unrestricted right
of access (and slope or support

 

 

33

--------------------------------------------------------------------------------


 

easements, as necessary) to repair, rebuild, maintain any and all driveways
within the access easement area (the “Access Easement”).  Administrative Agent
agrees that Administrative Agent will grant a release of the lien of the Deed of
Trust with respect to the Bowen Road Excess Land, subject to and conditioned
upon the satisfaction of each of the following conditions precedent:

 

(i)            Administrative Agent shall have reviewed and approved the final
Bowen Road Plat,  and Administrative Agent shall have executed a subordination
of the final Bowen Road Plat, in such form as may be reasonably acceptable to
Administrative Agent, subordinating the lien of the Deed of Trust encumbering
the Collateral Parcel and Bowen Road Excess Land to the final Bowen Road Plat;

 

(ii)           The City of Arlington, Texas shall have approved the final Bowen
Road Plat approved by Administrative Agent and the final Bowen Road Plat shall
have been duly executed by all parties as required by applicable law and
recorded in the Plat Records of Tarrant County, Texas; and

 

(iii)          Administrative Agent shall have received and approved the Access
Easement and the Access Easement shall have been duly executed and recorded in
the Real Property Records of Tarrant County, Texas.

 

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

 

As an inducement to Administrative Agent and Lenders and L/C Issuer to make
Advances of the Loan to Borrowers and to issue Letters of Credit hereunder,
except as set forth on Schedule 1, each Borrower hereby severally represents and
warrants as to the following, as the same relates to such Borrower and the
Collateral owned by such Borrower, which representations and warranties shall be
true as of the Closing Date (or Admission Date, as applicable) and, subject to
the provisions of Exhibit “F”, shall remain true on any Funding Date:

 

3.1           Patriot Act Due Diligence.  No Borrower and no Affiliate of any
Borrower is named on any list of Specially Designated Nationals or known or
suspected terrorists that has been generated by the Office of Foreign Assets
Control (“OFAC”), nor are any of them organized in, or citizens or residents of
any country that is subject to embargo or trade sanctions enforced by OFAC
(collectively, “Restricted Parties”). Each Borrower has conducted due diligence
with respect to each of its Subsidiaries and Affiliates, such that such Borrower
has formed a reasonable belief that it knows the true identity of each of its
Subsidiaries and Affiliates.  To the best knowledge of each Borrower, no funds
of any Restricted Parties used in connection with this transaction were derived
from illegal or suspicious activities.

 

3.2           Existence.  Each Borrower is duly formed, validly existing and in
good standing under the laws of the state of its formation.  Each Borrower is in
good standing and is authorized to transact business under the laws of the
states in which its respective property is located.  Each Borrower is duly
authorized to execute and deliver each Loan Document to which it is a party, to
borrow monies hereunder, and to perform its Obligations under each Loan Document
to which it is a party.  The execution, delivery and performance by each
Borrower of each Loan Document to which it is a party, and the borrowings by
each Borrower hereunder, do not and will not (a)

 

 

34

--------------------------------------------------------------------------------


 

require any consent or approval of any governmental agency or authority (other
than any consent or approval which has been obtained and is in full force and
effect), (b) conflict with (i) any provision of law, (ii) the charter, by-laws
or other organizational documents of any Borrower, or (iii) any agreement,
indenture, instrument or other document, or any judgment, order or decree, which
is binding upon any Borrower or any of its properties, or (c) require, or result
in, the creation or imposition of any Lien on any asset of any Borrower (other
than Liens in favor of Administrative Agent created pursuant to the Security
Documents).  This Agreement and each other Loan Document to which each Borrower
is a party is the legal, valid and binding obligation of such Borrower,
enforceable against such Borrower in accordance with its terms, subject to
bankruptcy, insolvency and similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity.

 

3.3           Other Agreements.  No Borrower is in default, in any material
respect, under any contract, agreement or commitment to which it is a party. 
The execution, delivery and compliance with the terms and provisions of this
Agreement and the other Loan Documents will not (i) to such Borrowers’
knowledge, violate any provisions of Law or any applicable regulation, order or
other decree of any Tribunal, or (ii) conflict or be inconsistent with, or
result in any default under, any material contract, agreement or commitment to
which such Borrower is bound.  No Borrower is a party to any agreement or
instrument or subject to any court order, injunction, permit, or restriction
which would likely materially and adversely affect the Collateral or the
business, operations, or financial condition of any Borrower.

 

3.4           Collateral.  To the best knowledge of each Borrower who is the
record owner of a Project, except as may be disclosed in any Survey of the
Collateral delivered to Administrative Agent as of the Closing Date or Admission
Date, as applicable, such Project is in compliance with all zoning requirements,
building codes, subdivision improvement agreements, and all covenants,
conditions and restrictions of record.  Except as may be disclosed in the Title
Insurance delivered to Administrative Agent as of the Closing Date or Admission
Date, as applicable, the zoning and subdivision approval of the Collateral and
the right and ability to use or operate the Improvements are not in any way
dependent on or related to any real estate other than the Collateral and public
property or rights of way.  To the best knowledge of each Borrower who is the
record owner of a Project, except as may be disclosed in any Survey of the
Collateral delivered to Administrative Agent as of the Closing Date of Admission
Date, as applicable, there are no, nor are there any alleged or asserted (in
writing), violations of law, regulations, ordinances, codes, permits, licenses,
declarations, covenants, conditions, or restrictions of record, or other
agreements relating to such Project, or any part thereof.  Each such record
owner of a Project has all requisite licenses, permits, franchises,
qualifications, certificates of occupancy or other governmental authorizations
to own and lease such Project and carry on its business, and to the best
knowledge of each Borrower who is the record owner of a Project, such Project is
in compliance with all applicable legal requirements and is free of structural
defects, and all building systems contained therein are in good working order,
subject to ordinary wear and tear.  No Project constitutes, in whole or in part,
a legally non-conforming use under applicable legal requirements.

 

3.5           Property Access.  Each Project is accessible through fully
improved and dedicated roads accepted for maintenance and public use by the
public authority having jurisdiction.

 

 

35

--------------------------------------------------------------------------------


 

3.6           Utilities.  All utility services necessary and sufficient for the
use or operation of the Collateral is available including water, storm, sanitary
sewer, gas, electric and telephone facilities.  To Borrowers’ knowledge, except
as expressly shown on any Survey of the Collateral to the contrary, such
utilities are located in the public right-of-way abutting the Collateral, and
all such utilities are connected so as to serve the Collateral without passing
over other property, except to the extent such other property is subject to a
perpetual easement for such utility benefiting such Collateral.

 

3.7           Flood Hazards/Wetlands.  Except as disclosed on the Survey of the
Collateral, no Project is situated in an area designated as having special flood
hazards as defined by the Flood Disaster Protection Act of 1973, as amended, or
as wetlands by any governmental entity having jurisdiction over the Collateral.

 

3.8           Taxes/Assessments.  Each Project is comprised of one or more
parcels, each of which constitutes a separate tax lot and none of which
constitutes a portion of any other tax lot.  There are no unpaid or outstanding
real estate or other taxes or assessments on or against the Collateral or any
part thereof, except general real estate taxes not yet delinquent.  Copies of
the current general real estate tax bills with respect to each Project have been
delivered to Administrative Agent.  Said bills cover each Project in its
entirety and do not cover or apply to any other property.  There is no pending
or, to the best knowledge of each Borrower who is the record owner of a Project,
contemplated action pursuant to which any special assessment may be levied
against any portion of the Collateral.

 

3.9           Eminent Domain.  As of the date hereof, there is no eminent domain
or condemnation proceeding pending or, to the best knowledge of each Borrower,
threatened, relating to any Project.

 

3.10         Litigation.  Except as disclosed to Administrative Agent in
writing, there is no pending, or to the best knowledge of each Borrower,
threatened litigation, arbitration or other proceeding or governmental
investigation (herein, “Litigation”) involving or affecting the Collateral or
the validity, enforceability, or priority of any of the Loan Documents, or
against any Borrower.  If any such Litigation is threatened or commenced
(a) that seeks to enjoin, prevent, or declare invalid or unlawful any Borrower’s
occupancy, use or operation of the Improvements; (b) that endangers, questions
or attacks the title to any part of the Collateral or the validity,
enforceability, or priority of any Loan Document; (c) that seeks to levy upon or
seize any part of the Collateral; (d) for any condemnation or taking of any part
of or interest in the Collateral; (e) regarding any claimed damage, default, or
diminution or offset against Rent; (f) with respect to any claimed personal
injury, death or property damage on or about the Collateral; or (g) which
constitutes a Material Adverse Effect; then Borrowers shall promptly and
vigorously contest such Litigation in good faith, resist the entry of any
temporary or permanent injunction, and seek the stay of any such injunction that
may be entered.

 

3.11         Accuracy.  Neither this Agreement nor any document, financial
statement, credit information, certificate or statement furnished to
Administrative Agent or the Lenders by any Borrower contains any untrue
statement of a material fact or omits to state a material fact which would
affect any Advance or Lenders’ decision to make any Advance hereunder.

 

 

36

--------------------------------------------------------------------------------


 

3.12         Foreign Ownership.  No Borrower nor any member or partner in any
Borrower is or will be, and no legal or beneficial interest of a member or
partner in any Borrower is or will be held, directly or indirectly, by a
“foreign corporation”, “foreign partnership”, “foreign trust”, “foreign estate”,
“foreign person”, “affiliate” of a “foreign person” or a “United States
intermediary” of a “foreign person” within the meaning of Internal Revenue Code
Sections 897 and 1445, the Foreign Investments in Real Property Tax Act of 1980,
the International Foreign Investment Survey Act of 1976, the Agricultural
Foreign Investment Disclosure Act of 1978, or the regulations promulgated
pursuant to such Acts or any amendments to such Acts.

 

3.13         Solvency.  No Borrower is insolvent and there has been no:
(i) assignment made for the benefit of the creditors of any Borrower;
(ii) appointment of a receiver for any Borrower or for the property of any
Borrower; or (iii) bankruptcy, reorganization, or liquidation proceeding
instituted by or against any Borrower.  No Borrower is contemplating either the
filing of a petition by it under state or federal bankruptcy or insolvency laws
or the liquidation of all or a major portion of its assets or property, and no
Borrower has knowledge of any Person contemplating the filing of any such
petition against it.  The fair saleable value of each Borrower’s assets exceeds
and will, immediately following the making of the Loan, exceed such Borrower’s
total liabilities, including, without limitation, subordinated, unliquidated,
disputed and contingent liabilities.  The fair saleable value of each Borrower’s
assets is and will, immediately following the making of the Loan, be greater
than each such Borrower’s probable liabilities, including the maximum amount of
its contingent liabilities on its debts as such debts become absolute and
matured.  The assets of each Borrower do not and, immediately following the
making of the Loan will not, constitute unreasonably small capital to carry out
its business as conducted or as proposed to be conducted.  No Borrower intends
to, or believes that it will, incur debts and liabilities (including contingent
liabilities and other commitments) beyond its ability to pay such debts as they
mature (taking into account the timing and amounts of cash to be received by
such Borrower and the amounts to be payable on or in respect of obligations of
such Borrower).

 

3.14         Financial Statements; No Change. The Operating Partnership has
heretofore delivered to Administrative Agent copies of the most current,
consolidated Financial Statements of Guarantor and its Subsidiaries.  Said
Financial Statements were prepared on a basis consistent with that of preceding
years, and all of such Financial Statements present fairly, in all material
respects, the financial condition of Guarantor and its Subsidiaries as of the
dates in question and the results of operations for the periods indicated. 
Since the dates of such Financial Statements, there has been no material adverse
change in the business or financial condition of Guarantor or any of its
Subsidiaries.  No Borrower has any material contingent liabilities not provided
for or disclosed in said Financial Statements.

 

3.15         Margin Stock; Commercial Loan; Other Regulatory Matters.  No
proceeds of the Loan shall be used by any Borrower in any manner that might
cause the borrowing or the application of such proceeds to violate
Regulations U, T or X or any other regulation of the Board of Governors of the
Federal Reserve System or to violate the Securities Act of 1933 or the
Securities Exchange Act of 1934.  The Loan is solely for business and/or
investment purposes, and is not intended for personal, family, household or
agricultural purposes.  The proceeds of the Loan shall be used for commercial
purposes and each Borrower hereby stipulates that the Loan shall be construed
for all purposes as a commercial loan.  No Borrower is an “investment

 

 

37

--------------------------------------------------------------------------------


 

company” or a company “controlled” by an “investment company” or a “subsidiary”
of an “investment company,” within the meaning of the Investment Company Act of
1940.  No Borrower is a “holding company”, or a “subsidiary company” of a
“holding company,” or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company,” within the meaning of the Public Utility
Holding Company Act of 1935.

 

3.16         Tax Filings.  Each Borrower has filed (or have obtained effective
extensions for filing) all federal, state and local tax returns required to be
filed and have paid or made adequate provision for the payment of all federal,
state and local taxes, charges and assessments payable by such Borrower.

 

3.17         Full and Accurate Disclosure.  No statement of fact made by or on
behalf of any Borrower in this Agreement or in any of the other Loan Documents
contains any untrue statement of a material fact or omits to state any material
fact necessary to make statements contained herein or therein not misleading. 
There is no fact presently known to any Borrower which has not been disclosed to
Administrative Agent which materially and adversely affects, nor as far as each
such Borrower can foresee, might materially and adversely affect, the Collateral
or the business operations or financial condition of each Borrower.

 

ARTICLE 4- DEFAULT AND REMEDIES

 

4.1           Events of Default.  The occurrence of any one of the following
shall be a default under this Agreement (“Default”):

 

(a)           Failure to Pay Indebtedness.  (i) Any principal and/or interest on
the Loan is not paid on the Maturity Date, or in the case of any of payment of
principal and/or interest on the Loan is not paid when due on a date other than
the Maturity Date, such payment is not made within five (5) days after the same
became due, whether by acceleration or otherwise; or (ii) any other payment of
the Indebtedness is not paid on or before the date specified for payment in the
Loan Documents or, if no date is specified for payment in the Loan Documents or
such payment is due on demand, as the case may be, within ten (10) days after
written notice or demand from Administrative Agent.

 

(b)           Nonperformance of Covenants.  Any covenant, agreement or condition
herein or in any other Loan Document (other than covenants to pay any of the
Indebtedness) is not fully and timely performed, observed or kept, and such
failure is not cured within the applicable notice or grace period (if any)
provided for herein or in such other Loan Document or, if this Agreement or such
other Loan Document does not provide for such a notice or grace period, within
thirty (30) days after written notice and demand by Administrative Agent to the
Operating Partnership, on behalf of all Borrowers and Guarantor, for the
performance of such covenant, agreement or condition (or if such failure cannot
be cured within that original 30-day period and (i) the Operating Partnership
delivers written notice to Administrative Agent promptly within that original
30-day period of the intention of Borrowers or Guarantor to cure [and the
proposed steps to cure] the failure with due diligence, and (ii) promptly
institutes curative action within that original 30-day period and diligently
pursues same, then Borrowers or Guarantor, as applicable, shall have such
additional period of time, not exceeding sixty (60) days next following the end
of the original 30-day period, as shall be necessary to effect the cure);

 

 

38

--------------------------------------------------------------------------------


 

provided, however, that there shall be no obligation of Administrative Agent to
give any such notice and no right of the Operating Partnership to cure under
this paragraph if the event or condition is intentionally caused by any Borrower
or Guarantor.

 

(c)           Representations.  Any statement, representation or warranty in any
of the Loan Documents or in any Financial Statement or any other writing
heretofore or hereafter delivered to Administrative Agent in connection with the
Indebtedness or Obligations is false, fraudulent, misleading or erroneous in any
material respect on the Closing Date or, subject to the provisions of
Exhibit “F”, the Admission Date or on the date as of which such statement,
representation or warranty is made or deemed made and, if notice or grace period
is not provided for, within fifteen (15) days after written notice and demand by
Administrative Agent to the Operating Partnership, on behalf of all Borrowers
and Guarantor, objecting to such statement, representation or warranty not being
true and correct (or if such failure cannot be cured within that original 15-day
period and the Operating Partnership delivers written notice to Administrative
Agent promptly within that original 15-day period of Borrowers’ or Guarantor’s
intention and proposed steps to cure the failure with due diligence, promptly
institutes curative action within that original 15-day period and diligently
pursues same, Borrowers or Guarantor, as applicable, shall have such additional
period of time, not exceeding forty-five (45) days next following the end of the
original fifteen (15) day period, as shall be necessary to effect the cure);
provided, however, that there shall be no obligation of Administrative Agent to
give such notice in the case of, and no right of Borrowers or Guarantor to cure,
any fraudulent or knowingly false representation to Administrative Agent.

 

(d)           Injunction.  Any court of competent jurisdiction enjoins or
prohibits any Borrower, Guarantor or any of the Lenders from performing this
Agreement or any of the other Loan Documents, and such injunction or order is
not vacated within ninety (90) days after the granting thereof.

 

(e)           Bankruptcy or Insolvency.  Any Borrower or Guarantor:

 

(i)            (A)  Executes an assignment for the benefit of creditors, or
takes any action in furtherance thereof; or (B) admits in writing its inability
to pay, or fails to pay, its debts generally as they become due; or (C) as a
debtor, files a petition, case, proceeding or other action pursuant to, or
voluntarily seeks the benefit or benefits of any Debtor Relief Laws, or takes
any action in furtherance thereof; or (D) seeks the appointment of a receiver,
trustee, custodian or liquidator of the Collateral or any part thereof or of any
significant portion of its other property; or

 

(ii)           Suffers the filing of a petition, case, proceeding or other
action against it as a debtor under any Debtor Relief Laws or seeking
appointment of a receiver, trustee, custodian or liquidator of the Collateral or
any part thereof or of any significant portion of its other property, and
(A) admits, acquiesces in or fails to contest diligently the material
allegations thereof, or (B) the petition, case, proceeding or other action
results in entry of any order for relief or order granting relief sought against
it, or (C) in a proceeding under Title 11 of the United States Code, the case is
converted from one chapter to another, or (D) fails to have the petition, case,
proceeding or other action

 

 

39

--------------------------------------------------------------------------------


 

permanently dismissed or discharged on or before the earlier of trial thereon or
sixty (60) days next following the date of its filing; or

 

(iii)          Conceals, removes, or permits to be concealed or removed, any
part of its property, with intent to hinder, delay or defraud its creditors or
any of them, or makes or suffers a transfer of any of its property which may be
fraudulent under any bankruptcy, fraudulent conveyance or similar Law; or
suffers or permits, while insolvent, any creditor to obtain a lien (other than
as described in subparagraph (iv) below) upon any of its property through legal
proceedings which are not vacated and such lien discharged prior to enforcement
of such lien and in any event within sixty (60) days from the date thereof; or

 

(iv)          Fails to have discharged within a period of thirty (30) days any
attachment, sequestration, or similar writ levied upon any of its property
unless such attachment, sequestration or similar writ is being contested in
accordance with Section 2.16 of this Agreement; or

 

(v)           Fails to pay within thirty (30) days any final money judgment
against it.

 

(f)            Transfer of the Collateral.  Any sale, lease, conveyance,
assignment or transfer of all or any part of the Collateral Pool or any interest
therein, whether by operation of law or otherwise, except: (1) sales or
transfers of items of the personal property in the ordinary course of business
which have become obsolete or worn beyond practical use and which, if material
to the operation of the Collateral to which they relate, have been replaced by
adequate substitutes, owned by the applicable Borrower, having comparable
quality and utility to the replaced items when new; (2) Approved Leases entered
into in accordance with the terms of this Agreement; or (3) transfers permitted
in accordance with the terms of this Agreement or the Deed of Trust.

 

(g)           Other Debt.  Any Borrower or Guarantor fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any (i) non-recourse Debt (other than the
Indebtedness and Obligations under this Agreement, any Loan Document or any Swap
Transaction) having an aggregate principal amount (including undrawn committed
or available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $30,000,000.00, or
(ii) recourse Debt or Contingent Liability (other than the Indebtedness and
Obligations under this Agreement, any Loan Document or any Swap Transaction)
having an aggregate principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $15,000,000.00.

 

(h)           Grant of Easement, Etc.  Without the prior written consent of
Administrative Agent (which consent shall be given or withheld in Administrative
Agent’s good faith business judgment), any Borrower grants any easement or
dedication, files any plat, condominium declaration, or restriction, or
otherwise encumbers in any material respect any Collateral, or seeks or permits
any zoning reclassification or variance, unless such action is expressly
permitted by the Loan Documents.

 

 

40

--------------------------------------------------------------------------------


 

(i)            Abandonment.  Any owner of any portion of any Collateral abandons
such Collateral.

 

(j)            Default Under Other Lien.  A default or event of default (after
taking into consideration applicable notice, grace and cure periods, if any)
occurs under any lien, security interest or assignment covering the Collateral
or any part thereof (without hereby implying Administrative Agent’s consent to
any such lien, security interest or assignment not created under the Loan
Documents), or the holder of any such lien, security interest or assignment
declares a default or institutes foreclosure or other proceedings for the
enforcement of its remedies thereunder.

 

(k)           Destruction.  Any Borrower fails to comply with the requirements
of the Loan Documents applicable to a casualty affecting the Collateral and such
failure is not cured within the time period provided for Section 2.5 of this
Agreement.

 

(l)            Condemnation.  Any Borrower fails to comply with the requirements
of the Loan Documents applicable to eminent domain or condemnation affecting the
Collateral and such failure is not cured within the time period provided for in
Section 2.5 of this Agreement.

 

(m)          Liquidation, Etc.  Except as permitted by this Agreement, (2) the
liquidation, termination, dissolution, merger, consolidation of any Borrower,
Guarantor or any other Person obligated to pay any part of the Indebtedness or
(2) the failure of any Borrower to maintain its good standing in the state in
which the Collateral owned by such Borrower is located.

 

(o)           Material Adverse Effect.  The occurrence of an event that, in
Administrative Agent’s reasonable opinion, has or will have a Material Adverse
Effect, excluding:  (A) claims for mechanic’s or materialmen’s liens or taxes
against the Collateral which are being contested by any Borrower in accordance
with Section 2.16 of this Agreement,  (B) any suit or suits which are covered by
insurance if the insurer has agreed to defend such claims without reservation of
rights and in Administrative Agent’s opinion the coverage afforded by such
insurance is sufficient to satisfy the recovery being sought, or in the
alternative, such suits do not involve the Collateral and which seek recovery of
amounts not exceeding $1,000,000.00 for any one such suit or in the aggregate
for all such suits, which are being contested diligently and in good faith and
for which adequate reserves have been established, if appropriate in accordance
with generally accepted accounting principles, and (C) a material adverse change
in the financial condition of Guarantor unless Guarantor is in compliance with
each of its financial covenants as set forth in the Guaranty and Guarantor so
certifies to Administrative Agent within twenty (20) days after written request
from Administrative Agent.  At least ten (10) days before declaring a default
under this paragraph (o), Administrative Agent shall notify the Operating
Partnership, on behalf of Borrowers, of its determination that an event covered
by this paragraph (o) has occurred and a description in reasonable detail of the
basis for its determination.

 

(p)           Enforceability; Priority.  Any Loan Document shall for any reason
without Administrative Agent’s specific written consent cease to be in full
force and effect in all material respects, or shall be declared null and void or
unenforceable in whole or in any material part, or the validity or
enforceability thereof, in whole or in any material part, shall be challenged or
denied by any party thereto other than Administrative Agent or the Trustee under
the Deed of

 

 

41

--------------------------------------------------------------------------------


 

Trust; or the liens, mortgages or security interests of Administrative Agent in
any of the Collateral become unenforceable in whole or in part, or cease to be
of the priority herein required, or the validity or enforceability thereof, in
whole or in material part, shall be challenged or denied by any Borrower,
Guarantor or any other Person obligated to pay any part of the Indebtedness.

 

(q)           Guaranty.  Guarantor shall fail to timely comply with any covenant
or obligation under the Guaranty and such failure shall not be cured within five
(5) Business Days after the earlier of (i) the date on which Guarantor receives
notice of such failure to comply, or (ii) the date on which Guarantor is
required to deliver the applicable Compliance Certificate that discloses such
failure to comply with its financial covenants.

 

(r)            Change of Control.  A Change of Control shall occur.

 

(s)           Environmental Indemnity.  Any Borrower or Guarantor shall fail to
timely comply with any covenant or obligation under any Environmental Indemnity
and such failure shall not be cured within applicable grace or cure periods set
forth in the Environmental Indemnity.

 

4.2           Remedies.

 

(a)           Upon a Default, Administrative Agent may with the consent of, and
shall at the direction of the Required Lenders, without notice, exercise any and
all rights and remedies afforded by this Agreement, the other Loan Documents, at
law or in equity or otherwise, including (i)  declaring any and all Indebtedness
immediately due and payable; (ii) reducing any claim to judgment; or
(iii) obtaining appointment of a receiver (to which each Borrower hereby
consents) and/or judicial or nonjudicial foreclosure under any Deed of Trust;
provided, however, upon a Default, Administrative Agent at its election may (but
shall not be obligated to) without the consent of and shall at the direction of
the Required Lenders, without notice, do any one or more of the following:
(1) terminate Lenders’ Commitment to lend hereunder; (2) in its own name on
behalf of the Lenders or in the name of any Borrower, enter into possession of
any of the Collateral, perform all work necessary to maintain and repair any
Improvements; or (3) set-off and apply, to the extent thereof and to the maximum
extent permitted by Law, any and all deposits, funds, or assets at any time held
and any and all other indebtedness at any time owing by Administrative Agent or
any Lender to or for the credit or account of Borrowers against any
Indebtedness.  Further, L/C Issuer may, with the approval of Administrative
Agent on behalf of the Required Lenders, demand immediate payment by Borrowers
of an amount equal to the aggregate amount of all outstanding Letters of Credit
to be held in a deposit account with Administrative Agent to secure amounts due
from Borrowers under Letters of Credit and when no Letters of Credit exist, the
Loan.

 

(b)           Each Borrower hereby appoints Administrative Agent as such
Borrower’s attorney-in-fact, which power of attorney is irrevocable and coupled
with an interest, with full power of substitution if Administrative Agent so
elects, to do any of the following in such Borrower’s name upon the occurrence
and during the continuation of a Default:  (i) use such sums as are necessary,
including any proceeds of the Loan, (ii) endorse the name of such Borrower on
any checks or drafts representing proceeds of any insurance policies, or other

 

 

42

--------------------------------------------------------------------------------


 

checks or instruments payable to such Borrower with respect to the Collateral;
(iii) do every act with respect to the ownership and operation of the
Improvements that such Borrower may do; (iv) prosecute or defend any action or
proceeding incident to the Collateral, and (v) pay, settle, or compromise all
bills and claims so as to clear title to the Collateral.  Any amounts expended
by Administrative Agent itself or on behalf of Lenders in connection with the
exercise of its remedies herein shall be deemed to have been advanced to
Borrowers hereunder as a demand obligation owing by Borrowers to Administrative
Agent or Lenders as applicable and shall constitute a portion of the
Indebtedness, regardless of whether such amounts exceed any limits for
Indebtedness otherwise set forth herein.  Neither Administrative Agent nor
Lenders shall have any liability to Borrowers for the sufficiency or adequacy of
any such actions taken by Administrative Agent.

 

(c)           No delay or omission of Administrative Agent or Lenders to
exercise any right, power or remedy accruing upon the happening of a Default
shall impair any such right, power or remedy or shall be construed to be a
waiver of any such Default or any acquiescence therein.  No delay or omission on
the part of Administrative Agent or Lenders to exercise any option for
acceleration of the maturity of the Indebtedness, or for foreclosure of the Deed
of Trust following any Default as aforesaid, or any other option granted to
Administrative Agent and Lenders hereunder in any one or more instances, or the
acceptances by Administrative Agent or Lenders of any partial payment on account
of the Indebtedness, shall constitute a waiver of any such Default, and each
such option shall remain continuously in full force and effect.  No remedy
herein conferred upon or reserved to Administrative Agent and/or Lenders is
intended to be exclusive of any other remedies provided for in any Note or any
of the other Loan Documents, and each and every such remedy shall be cumulative,
and shall be in addition to every other remedy given hereunder, or under any
Note or any of the other Loan Documents, or now or hereafter existing at law or
in equity or by statute.  Every right, power and remedy given to Administrative
Agent and Lenders by this Agreement, any Note, or any of the other Loan
Documents shall be concurrent, and may be pursued separately, successively or
together against any Borrower, Guarantor, or the Collateral or any part thereof,
or any personal property granted as security under the Loan Documents, and every
right, power and remedy given by this Agreement, any Note, or any of the other
Loan Documents may be exercised from time to time as often as may be deemed
expedient by the Required Lenders.

 

(d)           After the occurrence of a Default (which remains uncured after the
expiration of applicable notice or cure periods, if any), Administrative Agent
may with the consent of, and shall at the direction of the Required Lenders,
without notice, exercise any and all rights and remedies afforded by this
Agreement, the other Loan Documents, at law or in equity or otherwise, and
Administrative Agent shall be entitled to continue with the exercise or
enforcement of such rights and remedies unless and until (i) Administrative
Agent receives written notice from the Operating Partnership or Guarantor of its
or their intent to cure such Default, and (ii) the Operating Partnership,
Guarantor or any other Borrower cures such Default by payment to Administrative
Agent, for itself and the ratable benefit of the Lenders, of all amounts then
due and owing to Administrative Agent and the Lenders under the Loan Documents,
or if such Default arises as a result of a failure of performance by any
Borrower or Guarantor of any obligation (other than a payment obligation) under
the Loan Documents, Borrowers or Guarantor take such action as Administrative
Agent determines in its sole discretion (or, alternatively, if such cure is to
be effected after acceleration of the Loan, in the

 

 

43

--------------------------------------------------------------------------------


 

discretion of the Required Lenders), is required to fully and completely perform
such obligations.  The provisions of this Section 4.2(d) shall govern and
control over provisions to the contrary, if any, in the other Loan Documents.

 

(e)           Regardless of how a Lender may treat payments received from the
exercise of remedies under the Loan Documents for the purpose of its own
accounting, for the purpose of computing the Indebtedness, payments shall be
applied as elected by Lenders.  No application of payments will cure any
Default, or prevent acceleration, or continued acceleration, of amounts payable
under the Loan Documents, or prevent the exercise, or continued exercise, of
rights or remedies of Administrative Agent and Lenders hereunder or thereunder
or at law or in equity.

 

ARTICLE 5— ADMINISTRATIVE AGENT

 

5.1           Appointment and Authorization of Administrative Agent.

 

(a)           Each Lender hereby irrevocably (subject to Section 5.9) appoints,
designates and authorizes Administrative Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto.  Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document,
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall Administrative Agent have or be deemed to
have any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

 

(b)           L/C Issuer shall act on behalf of Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and that
L/C Issuer shall have all of the benefits and immunities (i) provided to
Administrative Agent in this Article with respect to any acts taken or omissions
suffered by L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in this Article and in the definition of
“Agent-Related Person” included L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided in this Agreement with respect to
L/C Issuer.

 

(c)           No individual Lender or group of Lenders or L/C Issuer shall have
any right to amend or waive, or consent to the departure of any party from any
provision of any Loan Document, or secure or enforce the obligations of
Borrowers or any other party pursuant to the Loan Documents, or otherwise.  All
such rights, on behalf of Administrative Agent, L/C Issuer or any Lender or
Lenders, shall be held and exercised solely by and at the option of
Administrative Agent for the ratable benefit of the Lenders. Such rights,
however, are subject to

 

 

44

--------------------------------------------------------------------------------


 

the rights of L/C Issuer, a Lender or Lenders, as expressly set forth in this
Agreement, to approve matters or direct Administrative Agent to take or refrain
from taking action as set forth in this Agreement.  Except as expressly
otherwise provided in this Agreement or the other Loan Documents, Administrative
Agent shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights, or taking or refraining
from taking any actions which Administrative Agent is expressly entitled to
exercise or take under this Agreement and the other Loan Documents, including,
without limitation, (i) the determination if and to what extent matters or items
subject to Administrative Agent’s satisfaction are acceptable or otherwise
within its discretion, (ii) the making of Administrative Agent Advances, and
(iii) the exercise of remedies pursuant to, but subject to, Article 4 or
pursuant to any other Loan Document and any action so taken or not taken shall
be deemed consented to by Lenders.

 

(d)           In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Borrower or Guarantor, no individual
Lender or group of Lenders or L/C Issuer shall have the right, and
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether Administrative Agent shall have made
any demand on Borrowers) shall be exclusively entitled and empowered on behalf
of itself, L/C Issuer and the Lenders, by intervention in such proceeding or
otherwise:

 

(i)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of Lenders and
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of Lenders and Administrative Agent and
their respective agents and counsel and all other amounts due Lenders and
Administrative Agent under Section 6.10 and Exhibit K allowed in such judicial
proceeding; and

 

(ii)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Section 6.10. Nothing contained herein shall be deemed to authorize
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of Lenders except as approved by
Required Lenders or to authorize Administrative Agent to vote in respect of the
claims of Lenders except as approved by Required Lenders in any such proceeding.

 

5.2           Delegation of Duties.  Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or

 

 

45

--------------------------------------------------------------------------------


 

attorneys-in-fact and shall be entitled to advice of counsel and other
consultant experts concerning all matters pertaining to such duties. 
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects with reasonable care.

 

5.3           Liability of Administrative Agent.  No Agent-Related Persons shall
(i) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct), or (ii) be responsible in any manner to any of Lenders for any
recital, statement, representation or warranty made by any Borrower or any
subsidiary or Affiliate of any Borrower, or any officer thereof, contained
herein or in any other Loan Document, or in any certificate, report, statement
or other document referred to or provided for in, or received by Administrative
Agent under or in connection with, this Agreement or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Borrower or any
other party to any Loan Document to perform its obligations hereunder or
thereunder.  No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Borrower,
Guarantor, or any of their Affiliates.

 

5.4           Reliance by Administrative Agent.  Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any party to the Loan Documents),
independent accountants and other experts selected by Administrative Agent.
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders or all Lenders if
required hereunder as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders or such greater number of Lenders as may be expressly required hereby in
any instance, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders.  In the absence of written
instructions from the Required Lenders or such greater number of Lenders, as
expressly required hereunder, Administrative Agent may take or not take any
action, at its discretion, unless this Agreement specifically requires the
consent of the Required Lenders or such greater number of Lenders.

 

5.5           Notice of Default.   Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, unless Administrative
Agent shall have received written notice from a Lender or any Borrower referring
to this Agreement, describing such Default that Administrative Agent determines
will have a Material Adverse Effect.  Administrative Agent will notify Lenders
of its receipt of any such notice.  Administrative Agent shall take such action
with respect to such Default as may be requested by the Required Lenders

 

 

46

--------------------------------------------------------------------------------


 

in accordance with Article 4; provided, however, that unless and until
Administrative Agent has received any such request, Administrative Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default as it shall deem advisable or in the best
interest of Lenders.

 

5.6           Credit Decision; Disclosure of Information by Administrative
Agent.

 

(a)           Each Lender acknowledges that none of Agent-Related Persons has
made any representation or warranty to it, and that no act by Administrative
Agent hereafter taken, including any consent to and acceptance of any assignment
or review of the affairs of any Borrower and Guarantor, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lenders as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession.  Each Lender represents to
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of each Borrower and Guarantor, and all applicable bank or
other regulatory Laws relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to Borrowers
hereunder.  Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of each Borrower
and Guarantor.

 

(b)           Administrative Agent upon its receipt shall provide each Lender
such notices, reports and other documents expressly required to be furnished to
Lenders by Administrative Agent herein.  To the extent not already available to
a Lender, Administrative Agent shall also provide each Lender and/or make
available for each Lender’s inspection during reasonable business hours and at
the Lender’s expense, upon the Lender’s written request therefor: (i) copies of
the Loan Documents; (ii) such information as is then in Administrative Agent’s
possession in respect of the current status of principal and interest payments
and accruals in respect of the Loan; (iii) copies of all current financial
statements in respect of Guarantor and its Subsidiaries or other Person liable
for payment or performance by any Borrower or Guarantor of any obligations under
the Loan Documents, then in Administrative Agent’s possession with respect to
the Loan; and (iv) other current factual information then in Administrative
Agent’s possession with respect to the Loan and bearing on the continuing
creditworthiness of any Borrower or Guarantor, or any of their respective
Affiliates; provided that nothing contained in this Section shall impose any
liability upon Administrative Agent for its failure to provide a Lender any of
such Loan Documents, information, or financial statements, unless such failure
constitutes willful misconduct or gross negligence on Administrative Agent’s
part; and provided, further, that Administrative Agent shall not be obligated to
provide any Lender with any information in violation of Law or any contractual
restrictions on the disclosure thereof (provided such contractual restrictions
shall not apply to distributing to a Lender factual and financial information
expressly required to be provided herein).  Except as set forth above,
Administrative Agent shall not have any duty or responsibility to provide any
Lenders with any credit or other

 

 

47

--------------------------------------------------------------------------------


 

information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Borrower or Guarantor or any of
their respective Affiliates which may come into the possession of any of
Agent-Related Persons.

 

5.7           Indemnification of Administrative Agent.  Whether or not the
transactions contemplated hereby are consummated, Lenders shall indemnify upon
demand each Agent-Related Person (to the extent not reimbursed by or on behalf
of Borrowers and without limiting the obligation of Borrowers to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it, INCLUDING THOSE IN WHOLE OR PART ARISING
FROM ADMINISTRATIVE AGENT’S STRICT LIABILITY, OR COMPARATIVE, CONTRIBUTORY OR
SOLE NEGLIGENCE; provided, however, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided, however, that no
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section.  Without limitation of the foregoing, to the extent that Administrative
Agent is not reimbursed by or on behalf of Borrowers, each Lender shall
reimburse Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including attorney fees) incurred by Administrative
Agent as described in Section 6.10.  The undertaking in this Section shall
survive the payment of all Indebtedness hereunder and the resignation or
replacement of Administrative Agent.

 

5.8           Administrative Agent in Individual Capacity.  Administrative
Agent, in its individual capacity, and its Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with any party to the Loan Documents
and their respective Affiliates as though Administrative Agent were not
Administrative Agent hereunder and without notice to or consent of Lenders. 
Lenders acknowledge that Bank of America, N.A. is the L/C Issuer and that any
Borrower and Bank of America, N.A. or its Affiliate, as Swap Bank, may enter
into Swap Transactions.  If any portion of the Loan is used to honor any
Borrower’s payment obligations to the Swap Bank under the terms of such Swap
Transactions, Lenders shall have no right to share in any portion of such
payments owed to the Swap Bank.  Lenders acknowledge that, pursuant to such
activities, Bank of America, N.A. or its Affiliates may receive information
regarding any party to the Loan Documents, or their respective Affiliates
(including information that may be subject to confidentiality obligations in
favor of such parties or such parties’ Affiliates) and acknowledge that
Administrative Agent shall be under no obligation to provide such information to
them.  With respect to its Pro Rata Share of the Loan, Bank of America, N.A.
shall have the same rights and powers under this Agreement as any other Lenders
and may exercise such rights and powers as though it were not Administrative
Agent or L/C Issuer or Swap Bank, and the terms “Lender” and “Lenders” include
Bank of America, N.A. in its individual capacity.

 

5.9           Successor Administrative Agent.  Administrative Agent may, and at
the request of the Required Lenders as a result of Administrative Agent’s gross
negligence or willful misconduct in performing its duties under this Agreement
shall, resign as Administrative Agent upon 30 days’ notice to Lenders; provided
any such resignation by Bank of America, N.A. shall

 

 

48

--------------------------------------------------------------------------------


 

also constitute its resignation as L/C Issuer.  If Administrative Agent resigns
under this Agreement, the Required Lenders shall appoint from among Lenders a
successor administrative agent for Lenders, which successor administrative agent
shall be consented to by the Operating Partnership at all times other than
during the existence of a Default (which consent of the Operating Partnership
shall not be unreasonably withheld or delayed).  If no successor administrative
agent is appointed prior to the effective date of the resignation of
Administrative Agent, Administrative Agent may appoint, after consulting with
Lenders and the Operating Partnership, a successor administrative agent from
among Lenders.  Upon the acceptance of its appointment as successor
administrative agent hereunder, such successor administrative agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and L/C Issuer and the respective terms “Administrative Agent” and “L/C
Issuer” shall mean such successor administrative agent and L/C Issuer, and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated and the retiring L/C Issuer’s rights, powers and
duties as such shall be terminated, without any other or further act or deed on
the part of such retiring L/C Issuer or any other Lender, other than the
obligation of the successor L/C Issuer to issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or to make other arrangements satisfactory to the retiring L/C Issuer
to effectively assume the obligations of the retiring L/C Issuer with respect to
such Letter of Credit.  After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article and other
applicable Sections of this Agreement shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent and
L/C Issuer under this Agreement.  If no successor administrative agent has
accepted appointment as Administrative Agent and L/C Issuer by the date which is
30 days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and Lenders shall perform all of the duties of Administrative Agent
and L/C Issuer hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  Notwithstanding the foregoing,
however, Bank of America, N.A. may not be removed as Administrative Agent at the
request of the Required Lenders unless Bank of America shall also simultaneously
be replaced and fully released as “L/C Issuer” hereunder pursuant to
documentation in form and substance reasonably satisfactory to Bank of America,
N.A.

 

5.10         Releases; Acquisition and Transfers of Collateral.

 

(a)           Lenders hereby irrevocably authorize Administrative Agent to
transfer or release any lien on, or after foreclosure or other acquisition of
title by Administrative Agent on behalf of Lenders to transfer or sell, any
Collateral (i) upon the termination of the Commitments and payment and
satisfaction in full of all Indebtedness, (ii) constituting a release, transfer
or sale of a lien or property if the release, transfer or sale is permitted
under this Agreement or the other Loan Documents (and Administrative Agent may
rely conclusively on any such certificate, without further inquiry); or
(iii) after foreclosure or other acquisition of title (1) for a purchase price
of 90% of the value indicated in the most recent Appraisal of the collateral
obtained by Administrative Agent made in accordance with regulations governing
Administrative Agent, less any reduction indicated in the Appraisal estimated by
experts in such areas; or (2) if approved by the Required Lenders.

 

 

49

--------------------------------------------------------------------------------


 

(b)           If all or any portion of the Collateral is acquired by foreclosure
or by deed in lieu of foreclosure, Administrative Agent shall take title to the
collateral in its name or by an Affiliate of Administrative Agent, but for the
benefit of all Lenders in their Pro Rata Shares on the date of the foreclosure
sale or recordation of the deed in lieu of foreclosure (the “Acquisition
Date”).  Administrative Agent and all Lenders hereby expressly waive and
relinquish any right of partition with respect to any collateral so acquired. 
After any collateral is acquired, Administrative Agent shall appoint and retain
one or more Persons (individually and collectively, “Collateral Manager”)
experienced in the management, leasing, sale and/or dispositions of similar
properties.  After consulting with the Collateral Manager, Administrative Agent
shall prepare a written plan for completion of construction (if required),
operation, management, improvement, maintenance, repair, sale and disposition of
the Collateral and a budget for the aforesaid, which may include a reasonable
management fee payable to Administrative Agent (the “Business Plan”). 
Administrative Agent will deliver the Business Plan not later than the sixtieth
(60th) day after the Acquisition Date to each Lender with a written request for
approval of the Business Plan. If the Business Plan is approved by the Required
Lenders, Administrative Agent and the Collateral Manager shall adhere to the
Business Plan until a different Business Plan is approved by the Required
Lenders.  Administrative Agent may propose an amendment to the Business Plan as
it deems appropriate, which shall also be subject to Required Lender approval. 
If the Business Plan (as may be amended) proposed by Administrative Agent is not
approved by the Required Lenders, (or if sixty (60) days have elapsed following
the Acquisition Date without a Business Plan being proposed by Administrative
Agent), any Lender may propose an alternative Business Plan, which
Administrative Agent shall submit to all Lenders for their approval. If an
alternative Business Plan is approved by the Required Lenders, Administrative
Agent may appoint one of the approving Lenders to implement the alternative
Business Plan.  Notwithstanding any other provision of this Agreement, unless in
violation of an approved Business Plan or otherwise in an emergency situation,
Administrative Agent shall, subject to subsection (a) of this Section, have the
right but not the obligation to take any action in connection with the
collateral (including those with respect to property taxes, insurance premiums,
completion of construction, operation, management, improvement, maintenance,
repair, sale and disposition), or any portion thereof.

 

(c)           Upon request by Administrative Agent or the Operating Partnership
at any time, Lenders will confirm in writing Administrative Agent’s authority to
sell, transfer or release any such liens of particular types or items of
Collateral pursuant to this Section; provided, however, that (i)  Administrative
Agent shall not be required to execute any document necessary to evidence such
release, transfer or sale on terms that, in Administrative Agent’s opinion,
would expose Administrative Agent to liability or create any obligation or
entail any consequence other than the transfer, release or sale without
recourse, representation or warranty, and (ii) such transfer, release or sale
shall not in any manner discharge, affect or impair the obligations of Borrowers
other than those expressly being released.

 

(d)           If only two (2) Lenders (other than L/C Issuer) exist at the time
Administrative Agent receives a purchase offer for Collateral for which one of
the Lenders does not consent within ten (10) Business Days after notification
from Administrative Agent, the consenting Lender may offer (“Purchase Offer”) to
purchase all of non-consenting Lender’s right, title and interest in the
collateral for a purchase price equal to non-consenting Lender’s Pro Rata Share
of the net proceeds anticipated from such sale of such collateral (as reasonably
determined by

 

 

50

--------------------------------------------------------------------------------


 

Administrative Agent, including the undiscounted face principal amount of any
purchase money obligation not payable at closing) (“Net Proceeds”).  Within ten
(10) Business Days thereafter the non-consenting Lender shall be deemed to have
accepted such Purchase Offer unless the non-consenting Lender notifies
Administrative Agent that it elects to purchase all of the consenting Lender’s
right, title and interest in the collateral for a purchase price payable by the
non-consenting Lender in an amount equal to the consenting Lender’s Pro Rata
Share of the Net Proceeds.  Any amount payable hereunder by a Lender shall be
due on the earlier to occur of the closing of the sale of the collateral or 90
days after the Purchase Offer, regardless of whether the collateral has been
sold.

 

5.11         Application of Payments.  Except as otherwise provided below with
respect to Defaulting Lenders, aggregate principal and interest payments,
payments for Indemnified Liabilities, proceeds from the foreclosure or sale of
the collateral, and net operating income from the collateral during any period
it is owned by Administrative Agent on behalf of the Lenders (“Payments”) shall
be apportioned pro rata among Lenders and payments of any fees (other than fees
designated for Administrative Agent’s separate account) shall, as applicable, be
apportioned pro rata among Lenders.  Notwithstanding anything to the contrary in
this Agreement, all Payments due and payable to Defaulting Lenders shall be due
and payable to and be apportioned pro rata among Administrative Agent and
Electing Lenders.  Such apportionment shall be in the proportion that the
Defaulting Lender Payment Amounts paid by them bears to the total Defaulting
Lender Payment Amounts of such Defaulting Lender.  Such apportionment shall be
made until Administrative Agent and Lenders have been paid in full for the
Defaulting Lender Payment Amounts.  All pro rata Payments shall be remitted to
Administrative Agent and all such payments not constituting payment of specific
fees, and all proceeds of the Collateral received by Administrative Agent, shall
be applied first, to pay any fees, indemnities, costs, expenses (including those
in Section 5.7) and reimbursements then due to Administrative Agent from
Borrowers, including Administrative Agent Advances; second, to pay any fees,
costs, expenses and reimbursements then due to Lenders from Borrowers; third, to
pay pro rata interest and late charges due in respect of the Indebtedness and
Administrative Agent Advances; fourth, to pay or prepay pro rata principal of
the Indebtedness and to secure any outstanding Letters of Credit; fifth, to pay
any indebtedness of Borrowers owed to the Swap Bank under Swap Transactions; and
last, to Borrowers, if required by law, or Lenders in Pro Rata Share percentages
equal to their percentages at the termination of the Aggregate Commitment. 
Notwithstanding the above, subject to Section 3 of Exhibit K, amounts used to
Cash Collateralize the aggregate undrawn amount of Letters of Credit above shall
be applied to satisfy drawings under such Letters of Credit as they occur.  If
any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Indebtedness, if any, in the order set forth above.

 

5.12         Benefit.  The terms and conditions of this Article are inserted for
the sole benefit of Administrative Agent and Lenders (except for the provision
in Section 5.9 requiring the consent of the Operating Partnership) and the same
(except for the provision in Section 5.9 requiring the consent of the Operating
Partnership) may be waived in whole or in part, with or without terms or
conditions, without prejudicing Administrative Agent’s or Lenders’ rights to
later assert them in whole or in part.

 

 

51

--------------------------------------------------------------------------------


 

5.13         Co-Agents; Lead Managers.  None of the Lenders or other persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent”, “documentation agent”, “co-agent”, “book manager”, or “lead
manager”, “arranger”, “lead arranger” or “co-arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such lenders, those applicable to all Lenders as such. 
Without limiting the foregoing, none of Lenders or other Persons so identified
as a “syndication agent”, “documentation agent”, “co-agent” or “lead manager”
shall have or be deemed to have any fiduciary relationship with any Lenders. 
Each Lender acknowledges that it has not relied, and will not rely, on any of
Lenders or other Persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.

 

ARTICLE 6- GENERAL TERMS AND CONDITIONS

 

6.1           Consents; Borrowers’ Indemnity.  Except where otherwise expressly
provided in the Loan Documents, in any instance where the approval, consent or
the exercise of Administrative Agent’s or Lenders’ judgment is required, the
granting or denial of such approval or consent and the exercise of such judgment
shall be (a) within the sole discretion of Administrative Agent or Lenders, as
applicable; (b) deemed to have been given only by a specific writing intended
for the purpose given and executed by Administrative Agent or Lenders; and
(c) free from any limitation or requirement of reasonableness (unless such
limitation or requirement is imposed by applicable law).  Notwithstanding any
approvals or consents by Administrative Agent or Lenders, neither Administrative
Agent nor any Lender has any obligation or responsibility whatsoever for the
adequacy, form or content of any Appraisal, or Lease or contract, or any other
matter incident to the Collateral.  Any inspection, appraisal or audit of the
Collateral or the books and records of any Borrower, or the procuring of
documents and financial and other information, by or on behalf of Administrative
Agent shall be for Administrative Agent’s and Lenders’ protection only, and
shall not constitute an assumption of responsibility to any Borrower or anyone
else with regard to the condition, value, construction, maintenance or operation
of the Collateral, or relieve any Borrower of such Borrowers’ obligations.  Each
Borrower has selected its own surveyors, architects, engineers, contractors,
materialmen and all other Persons or entities furnishing services or materials
to the Project owned by such Borrower.  Neither Administrative Agent nor any
Lender has any duty to supervise or to inspect the Collateral or any duty of
care to any Borrower to protect against, or inform any Borrower of the existence
of, negligent, faulty, inadequate or defective Improvements comprising any part
of the Collateral.  Neither Administrative Agent nor any Indemnified Party shall
be liable or responsible for, and each Borrower shall indemnify each
Agent-Related Person and each Indemnified Party and their respective Affiliates,
directors, officers, agents, attorneys and employees (collectively, the
“Indemnitees”) from and against: (a) any Claims, arising from or relating to
(i) any defect in any of the Collateral or the Improvements, (ii) the
performance or failure of performance of any Borrower or such Borrower’s
surveyors, architects, engineers, contractors, or any other Person, with respect
to the Improvements, (iii) any failure to repair, maintain, protect or insure
the Improvements, (iv) the payment of costs of labor, materials, or services
supplied for the repair, maintenance or renovation of the Improvements, (v) in
connection with the protection and preservation of the Collateral (including
those with respect to property taxes, insurance premiums, operation, management,
improvements, maintenance, repair, sale and disposition), (vi) the performance
of any obligation of each Borrower whatsoever; (b) any and all liabilities,
obligations, losses,

 

 

52

--------------------------------------------------------------------------------


 

damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including attorney fees and costs) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way arising out of or with respect to (i) the
execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (ii) any Commitment or Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), or (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto; (c) any and all claims, demands, actions or
causes of action arising out of or relating to the use of Information (as
defined in Section 6.6) or other materials made available to Administrative
Agent or a Lender by any Borrower or Guarantor; and (d) any and all liabilities,
losses, costs or expenses (including attorney fees and costs) that any
Indemnified Party suffers or incurs as a result of the assertion of any
foregoing claim, demand, action, cause of action or proceeding, or as a result
of the preparation of any defense in connection with any foregoing claim,
demand, action, cause of action or proceeding, in all cases, whether or not an
Indemnified Party is a party to such claim, demand, action, cause of action or
proceeding and whether it is defeated, successful or withdrawn (all the
foregoing, collectively, the “Indemnified Liabilities”), INCLUDING IN WHOLE OR
PART ANY LOSS ARISING OUT OF AN INDEMNIFIED PARTY’S STRICT LIABILITY, OR
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of any Indemnified Party.  Upon demand by
Administrative Agent, Borrowers shall diligently defend any Claim which affects
the Collateral or is made or commenced against Administrative Agent or any
Lender, whether alone or together with any Borrower or any other Person, all at
the sole cost and expense of such Borrowers and by counsel to be approved by
Administrative Agent in the exercise of its reasonable judgment.  In the
alternative, at any time Administrative Agent may elect to conduct its own
defense on behalf of itself or any Lender through counsel selected by
Administrative Agent and at the cost and expense of the Borrowers.

 

6.2           Miscellaneous.  This Agreement may be executed in several
counterparts, all of which are identical, and all of which counterparts together
shall constitute one and the same instrument.  The Loan Documents are for the
sole benefit of Administrative Agent, Lenders and each Borrower and are not for
the benefit of any third party.  A determination that any provision of this
Agreement is unenforceable or invalid shall not affect the enforceability or
validity of any other provision and the determination that the application of
any provision of this Agreement to any person or circumstance is illegal or
unenforceable shall not affect the enforceability or validity of such provision
as it may apply to other persons, entities or circumstances.  Time shall be of
the essence with respect to the obligations of each Borrower under the Loan
Documents.  This Agreement, and its validity, enforcement and interpretation,
shall be governed by Texas

 

 

53

--------------------------------------------------------------------------------


 

Law (without regard to any conflict of Laws principles) and applicable United
States federal Law.

 

6.3           Notices.

 

6.3.1        Modes of Delivery; Changes.  Except as otherwise provided herein,
all notices, and other communications required or which any party desires to
give under this Agreement or any other Loan Document shall be in writing. 
Unless otherwise specifically provided in such other Loan Document, all such
notices and other communications shall be deemed sufficiently given or furnished
if delivered by personal delivery, by courier, by registered or certified United
States mail, postage prepaid, or by facsimile (with, subject to Subsection 6.3.2
below, a confirmatory duplicate copy sent by first class United States mail),
addressed to the party to whom directed or by (subject to Subsection 6.3.3
below) electronic mail address to Borrowers, to the Operating Partnership at the
address of the Operating Partnership set forth at the end of this Agreement or
to Administrative Agent, L/C Issuer or Lenders at the addresses specified for
notices on the Schedule of Lenders (unless changed by similar notice in writing
given by the particular party whose address is to be changed).  Borrowers hereby
agree that delivery of any notice to the Operating Partnership in accordance
with this Section 6.3 shall be deemed to be effective notice to all Borrowers. 
Any such notice or communication shall be deemed to have been given and received
either at the time of personal delivery or, in the case of courier or mail, as
of the date of first attempted delivery at the address and in the manner
provided herein, or, in the case of facsimile, upon receipt; provided, however,
that service of a notice required by any applicable statute shall be considered
complete when the requirements of that statute are met.  Notwithstanding the
foregoing, no notice of change of address shall be effective except upon actual
receipt.  This Section shall not be construed in any way to affect or impair any
waiver of notice or demand provided in any Loan Document or to require giving of
notice or demand to or upon any person in any situation or for any reason.

 

6.3.2        Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or signed by facsimile.  The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and shall be binding on all
parties to the Loan Documents.  Administrative Agent may also require that any
such documents and signatures be confirmed by a manually-signed original
thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile document or signature.

 

6.3.3        Limited Use of Electronic Mail.  Electronic mail and internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Loan Documents for
execution by the parties thereto, and may not be used for any other purpose.

 

6.3.4        Reliance by Administrative Agent and Lenders.  Administrative Agent
and Lenders shall be entitled to rely and act upon any notices (including
telephonic Advance notices) purportedly given by or on behalf of Borrowers even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient in good faith, varied
from any confirmation thereof.  Each Borrower shall jointly and severally
indemnify each

 

 

54

--------------------------------------------------------------------------------


 

Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance in good faith by such Person on each
notice purportedly given by or on behalf of any Borrower, INCLUDING IN WHOLE OR
PART FOR AN AGENT RELATED PERSON’S OR LENDER’S STRICT LIABILITY, OR COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE, except to the extent of their gross negligence
or willful misconduct.  All telephonic notices to and other communications with
Administrative Agent may be recorded by Administrative Agent, and each of the
parties hereto hereby consents to such recording.  If a Lender does not notify
or inform Administrative Agent of whether or not it consents to, or approves of
or agrees to any matter of any nature whatsoever with respect to which its
consent, approval or agreement is required under the express provisions of this
Agreement or with respect to which its consent, approval or agreement is
otherwise requested by Administrative Agent, in connection with the Loan or any
matter pertaining to the Loan, within ten (10) Business Days (or such longer
period as may be specified by Administrative Agent) after such consent, approval
or agreement is requested by Administrative Agent, the Lender shall be deemed to
have given its consent, approval or agreement, as the case may be, with respect
to the matter in question.

 

6.4           Payments Set Aside.  To the extent that any payment by or on
behalf of any Borrower is made to Administrative Agent or any Lender, or
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by Administrative Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law, to a
depository (including Administrative Agent, any Lender or its or their
affiliates) for returned items or insufficient collected funds, or otherwise,
then (a) to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such set-off had not
occurred, and (b) each Lender severally agrees to pay to Administrative Agent
upon demand its applicable share of any amount so recovered from or repaid by
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

 

6.5           Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly

 

 

55

--------------------------------------------------------------------------------


 

contemplated hereby, the Indemnified Parties) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)           Any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and Pro Rata Share of the Loan including, for purposes
of this subsection (b), participations in L/C Obligations at the time owing to
it); provided that:

 

(i)            so long as no Default has occurred and is continuing the
assigning Lender’s Commitment after the assignment must be at least
$10,000,000.00, and except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and Pro Rata Share of the Loan at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund as defined in subsection (h) of this
Section with respect to a Lender, the aggregate amount of the Commitment (which
for this purpose includes its Pro Rata Share of the Loan outstanding) subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Administrative Agent, shall not
be less than $10,000,000 unless each of Administrative Agent and, so long as no
Default has occurred and is continuing, the Operating Partnership otherwise
consents (each such consent not to be unreasonably withheld or delayed);

 

(ii)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to its Pro Rata Share of the Loan and the Commitment
assigned;

 

(iii)          any assignment of a Commitment must be approved by Administrative
Agent and the L/C Issuer unless the Person that is the proposed assignee is
itself a Lender (whether or not the proposed assignee would otherwise qualify as
an Eligible Assignee); and

 

(iv)          the parties to each assignment shall execute and deliver to
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, plus the cost of any applicable endorsement to
the Title Insurance or new Title Insurance.

 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the  assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement arising after the Assignment and Assumption becomes effective (and, in
the case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of this Agreement
with respect to Borrowers’ obligations surviving termination of this
Agreement).  Upon request, Administrative Agent shall prepare and Borrowers
shall execute and deliver (i) a Note in the amount so assigned (“Replacement
Note”) to the assignee Lender, and (ii) a

 

 

56

--------------------------------------------------------------------------------


 

replacement Note representing the remaining balance of the assigning Lender’s
Commitment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

 

(c)           Administrative Agent, acting solely for this purpose as an agent
of Borrowers, shall forward the Assignment and Assumption and the Replacement
Note to the Title Company for issuance of an applicable endorsement to the Title
Insurance or new Title Insurance, and shall maintain at Administrative Agent’s
Office a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of Lenders, and the Commitments
of, and principal amount of each Lender’s Pro Rata Share of the Loan owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive, absent manifest error, and
Borrowers, Administrative Agent and Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by Borrowers and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)           Any Lender may, without the consent of, but with prior notice to
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or its
Pro Rata Share of the Loan (including such Lender’s participations in L/C
Obligations) owing to it; provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) Borrowers, Administrative Agent and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and (iv) except to the extent
consented to by Administrative Agent in its sole discretion with respect to each
participation, any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement.

 

(e)           A Participant shall not be entitled to receive any greater payment
under Sections 1.7, 1.8 or 1.9 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant.

 

(f)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement (including under its
Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(g)           If the consent of the Operating Partnership to an assignment or to
an assignee is required hereunder (including a consent to an assignment which
does not meet the minimum assignment threshold specified in clause (i) of the
provision to the first sentence of subsection (b) 

 

 

57

--------------------------------------------------------------------------------


 

above), the Operating Partnership shall be deemed to have given its consent five
(5) Business Days after the date notice thereof has been delivered by the
assigning Lender (through Administrative Agent) unless such consent is expressly
refused by the Operating Partnership on or before such fifth Business Day.

 

(h)           As used herein, the following terms have the following meanings:

 

(i)            “Eligible Assignee” means (1) a Lender; (2) an Affiliate of a
Lender; (3) an Approved Fund; and (4) any other person (other than a natural
person) approved by Administrative Agent and, unless a Default has occurred and
is continuing, the Operating Partnership (each such approval not to be
unreasonably withheld or delayed).

 

(ii)           “Fund” means any person (other than a natural person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial real estate loans and similar extensions of credit in the ordinary
course of its business.

 

(iii)          “Approved Fund” means any Fund that is administered or managed by
(1) a Lender, (2) an Affiliate of a Lender or (3) an entity or an Affiliate of
an entity that administers or manages a Lender.

 

(i)            Notwithstanding anything to the contrary contained herein, if at
any time Bank of America, N.A. assigns all of its Commitment and interest in the
Loan pursuant to subsection (b) above, Bank of America, N.A. may, upon 30 days’
notice to the Operating Partnership and Lenders, resign as L/C Issuer.  In the
event of any such resignation as L/C Issuer, the Operating Partnership shall be
entitled to appoint from among Lenders a successor L/C Issuer hereunder;
provided, however, that no failure by the Operating Partnership to appoint any
such successor shall affect the resignation of Bank of America, N.A. as L/C
Issuer.  If Bank of America, N.A. resigns as L/C Issuer it shall retain all the
rights and obligations of the L/C Issuer hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as L/C Issuer
and all L/C Obligations with respect thereto (including the right to require
Lenders to make an advance of Base Rate Principal or fund risk participations
for L/C Borrowings pursuant to Exhibit K).

 

6.6           Confidentiality.  Each of Administrative Agent and Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to it and its Affiliates, directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Representatives to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority; (c) to the extent required by applicable Laws or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (ii) any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty’s or prospective
counterparty’s professional advisors) to any Swap Transaction or

 

 

58

--------------------------------------------------------------------------------


 

credit derivative transaction relating to any Borrower and Guarantor and their
obligations; (g) with the consent of any Borrower; or (h) to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to Administrative Agent, any Lender, or
any of their respective Affiliates on a nonconfidential basis from a source
other than any Borrower.  For the purposes of this Section, “Information” means
all information received from any Borrower or Guarantor relating to any Borrower
or Guarantor or their business, other than any such information that is
available to Administrative Agent or any Lender on a nonconfidential basis prior
to disclosure by any Borrower or Guarantor; provided that, in the case of
information received from any Borrower or Guarantor after the Closing Date, such
information is clearly identified in writing at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Administrative Agent and Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to Administrative Agent and Lenders in connection with the
administration and management of this Agreement, the Loan, the L/C Obligations,
any Swap Transactions, and the Loan Documents.

 

6.7           Set-off.  In addition to any rights and remedies of Administrative
Agent and Lenders provided by Law, upon the occurrence and during the
continuance of any Default, Administrative Agent and each Lender is authorized
at any time and from time to time, without prior notice to the Operating
Partnership, on behalf of Borrowers, any such notice being waived by Borrowers
(to the fullest extent permitted by Law), to set-off and apply any and all
deposits, general or special, time or demand, provisional or final, any time
owing by Administrative Agent or such Lender hereunder or under any other Loan
Document to or for the credit or the account of such parties to the Loan
Documents against any and all Indebtedness then due and payable under the Loan
Documents, irrespective of whether or not Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Indebtedness may be denominated in a currency different from that
of the applicable depositor indebtedness.  Notwithstanding the foregoing, each
Lender hereby agrees as follows:

 

Each Lender hereby acknowledges that the exercise by any Lender of offset,
set-off, banker’s lien, or similar rights against any deposit account or other
property or asset of any Borrower whether or not located in a state with laws
restricting lenders from pursuing multiple collection methods, may result under
such laws in significant impairment of the ability of all Lenders to recover or
collect the Indebtedness.  Therefore, each Lender agrees not to charge or offset
any amount owed to it by any Borrower against any of the accounts, property or
assets of any Borrower or any of its Affiliates held by such Lender, without the
prior written approval of Administrative Agent and the Required Lenders.

 

Each Lender agrees promptly to notify the Operating Partnership and
Administrative Agent after any such set-off and application made by such Lender
under this Section; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.

 

 

59

--------------------------------------------------------------------------------


 

6.8           Sharing of Payments.  If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the portions of the Loan
advanced by it, or the participations in L/C Obligations held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the portions of the Loan made by them and/or such subparticipations in the
participations in L/C Obligations held by them, as the case may be, as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of such portions of the Loan or such participations, as the case may be, pro
rata with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 6.4 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered without
further interest thereon.  Each Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by Law,
exercise all its rights of payment (including the right of set-off), but subject
to Section 6.7 with respect to such participation as fully as if such Lender
were the direct creditor of such Borrower in the amount of such participation. 
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments.  Each Lender that purchases a participation pursuant to this
Section shall, from and after the date of such purchase, have the right to give
all notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

 

6.9           Amendments; Survival.  Administrative Agent and Lenders shall be
entitled to amend (whether pursuant to a separate intercreditor agreement or
otherwise) any of the terms, conditions or agreements set forth in Article 5
(except the right of the Operating Partnership to consent to certain amendments
referred to in Section 5.9) or as to any other matter in the Loan Documents
respecting payments to Administrative Agent or Lenders or the required number of
the Lenders to approve or disapprove any matter or to take or refrain from
taking any action, without the consent of any Borrower or any other Person or
the execution by any Borrower or any other Person of any such amendment or
intercreditor agreement.  Subject to the foregoing, Administrative Agent may
amend or waive any provision of this Agreement or any other Loan Document, or
consent to any departure by any party to the Loan Documents therefrom which
amendment, waiver or consent is intended to be within Administrative Agent’s
discretion or determination, or otherwise in Administrative Agent’s reasonable
determination shall not have a Material Adverse Effect; provided however,
otherwise no such amendment, waiver or consent shall be effective unless in
writing, signed by the Required Lenders and Borrowers or the applicable party to
the Loan Documents, as the case may be, and acknowledged by Administrative
Agent, and each such waiver or consent shall be effective only in the specific

 

 

60

--------------------------------------------------------------------------------


 

instance and for the specific purpose for which given; provided further however,
no such amendment, waiver or consent shall:

 

(a)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 4.2), without the written consent of
such Lender (it being understood that a waiver of a Default shall not constitute
an extension or increase in any Lender’s Commitment);

 

(b)           postpone any date fixed by this Agreement or any other Loan
Document for any payment, of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document, without
the written consent of each Lender directly affected thereby;

 

(c)           reduce the principal of, or the rate of interest specified herein
on, any portion of the Loan or L/C Borrowing, or any fees or other amounts
payable hereunder or under any other Loan Document, without the written consent
of each Lender directly affected thereby; provided, however, that Administrative
Agent may waive any obligation of Borrowers to pay interest at the Past Due Rate
and/or late charges for periods of up to thirty days, and only the consent of
the Required Lenders shall be necessary to waive any obligation of Borrowers to
pay interest at the Past Due Rate and/or late charges thereafter, or to amend
the definition of “Past Due Rate” or “late charges”;

 

(d)           change the percentage of the Aggregate Commitment or of the
aggregate unpaid principal amount of the Loan and L/C Obligations which is
required for the Lenders or any of them to take any action hereunder, without
the written consent of each Lender;

 

(e)           change the definition of “Pro Rata Share” or “Required Lender” or
any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

 

(f)            amend this Section, or Section 6.8, without the written consent
of each Lender;

 

(g)           release the liability of any Borrower or Guarantor without the
written consent of each Lender;

 

(h)           permit the sale, transfer, pledge, mortgage or assignment of any
Collateral or any direct or indirect interest in Borrowers, except as expressly
permitted under the Loan Documents, without the written consent of each Lender;
or

 

(i)            transfer or release any lien on, or after foreclosure or other
acquisition of title by Administrative Agent on behalf of the Lenders transfer
or sell, any Collateral except as permitted in Section 5.10, without the written
consent of each Lender,

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; and (ii) no amendment, waiver or consent shall, unless in

 

 

61

--------------------------------------------------------------------------------


 

writing and signed by Administrative Agent in addition to the Lenders required
above, affect the rights or duties of Administrative Agent under this Agreement
or any other Loan Document.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased without the consent of such Lender.  This Agreement shall continue
in full force and effect until the Indebtedness is paid in full and all of
Administrative Agent’s and Lenders’ obligations under this Agreement are
terminated; and all representations and warranties and all provisions herein for
indemnity of the Indemnified Parties, Administrative Agent and Lenders (and any
other provisions herein specified to survive) shall survive payment in full,
satisfaction or discharge of the Indebtedness, the resignation or removal of
Administrative Agent or replacement of any Lender, and any release or
termination of this Agreement or of any other Loan Documents.

 

6.10         Costs and Expenses.  Without limiting any Loan Document and to the
extent not prohibited by applicable Laws, Borrowers shall pay when due, shall
reimburse to Administrative Agent, for itself and for the ratable benefit of
Lenders, on demand and shall indemnify (i) Administrative Agent from, all
out-of-pocket fees, costs, and expenses paid or incurred by Administrative Agent
in connection with the negotiation, preparation and execution of this Agreement
and the other Loan Documents (and any amendments, approvals, consents, waivers
and releases requested, required, proposed or done from time to time), and
(ii) Administrative Agent and Lenders in connection with the disbursement,
administration or collection of the Loan or the enforcement of the obligations
of Borrowers or the exercise of any right or remedy of Administrative Agent,
including (a) all fees and expenses of Administrative Agent’s counsel;
(b) Appraisals obtained in connection with Section 2.13 hereof, (c) survey
costs; (d) title insurance charges and premiums; (e) title search or examination
costs, including abstracts, abstractors’ certificates and uniform commercial
code searches; (f) judgment and tax lien searches for each Borrower; (g) escrow
fees; (h) fees and costs of environmental investigations, site assessments and
remediations; (i) recordation taxes, documentary taxes, transfer taxes and
mortgage taxes; (j) filing and recording fees; and (k) loan brokerage fees which
Borrowers have specifically agreed to pay.  Borrowers shall pay all costs and
expenses incurred by Administrative Agent, including attorneys’ fees, if the
obligations or any part thereof are sought to be collected by or through an
attorney at Law, whether or not involving probate, appellate, administrative or
bankruptcy proceedings.  Borrowers shall pay all costs and expenses of complying
with the Loan Documents.  Borrowers’ obligations under this Section shall
survive the delivery of the Loan Documents, the making of Advances, the payment
in full of the Indebtedness, the release or reconveyance of any of the Loan
Documents, the foreclosure of the Deed of Trust or conveyance in lieu of
foreclosure, any bankruptcy or other debtor relief proceeding, and any other
event whatsoever (other than an enforceable waiver of Borrowers’ obligations
under this Section by Administrative Agent).

 

6.11         Tax Forms.

 

(a)           (i)            Each Lender, and each holder of a participation
interest herein, that is not a “United States person” (a “Foreign Lender”)
within the meaning of Section 7701(a)(30) of the Internal Revenue Code of 1986,
as amended from time to time (“Code”) shall deliver to Administrative Agent and
Borrowers, prior to receipt of any payment subject to withholding (or upon
accepting an assignment or receiving a participation interest herein), two duly
signed

 

 

62

--------------------------------------------------------------------------------


 

completed copies of either Form W-8BEN or any successor thereto (relating to
such Foreign Lender and entitling it to a complete exemption from withholding on
all payments to be made to such Foreign Lender by Borrowers pursuant to this
Agreement) or Form W-8ECI or any successor thereto (relating to all payments to
be made to such Foreign Lender by Borrowers pursuant to this Agreement) of the
United States Internal Revenue Service or such other evidence satisfactory to
Borrowers and Administrative Agent that such Foreign Lender is entitled to an
exemption from or reduction of, United States withholding tax, including any
exemption pursuant to Section 881(c) of the Code.  Thereafter and from time to
time, each such Foreign Lender shall (A) promptly submit to Administrative Agent
and Borrowers such additional duly completed and signed copies of one of such
forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) as may then be available under then
current United States Laws and regulations to avoid, or such evidence as is
satisfactory to Borrowers and Administrative Agent of any available exemption
from or reduction of, United States withholding taxes in respect of all payments
to be made to such Foreign Lender by Borrowers pursuant to the Loan Documents,
(B) promptly notify Administrative Agent and Borrowers of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (C) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Foreign Lenders, and as may be reasonably
necessary (including the re-designation of its lending office, if any) to avoid
any requirement of applicable Laws that Borrowers make any deduction or
withholding for taxes from amounts payable to such Foreign Lender.

 

(ii)           Each Foreign Lender, to the extent it does not act or ceases to
act for its own account with respect to any portion of any sums paid or payable
to such Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Lender), shall deliver to Administrative Agent on
the date when such Foreign Lender ceases to act for its own account with respect
to any portion of any such sums paid or payable, and at such other times as may
be necessary in the determination of Administrative Agent and Borrowers, in each
case in the reasonable exercise of its or their discretion, (A) two duly signed
completed copies of the forms or statements required to be provided by such
Lender as set forth above, to establish the portion of any such sums paid or
payable with respect to which such Lender acts for its own account that is not
subject to U.S. withholding tax, and (B) two duly signed completed copies of
United States Internal Revenue Service Form W-8IMY (or any successor thereto),
together with any information such Lender chooses to transmit with such form,
and any other certificate or statement of exemption required under the Code, to
establish that such Lender is not acting for its own account with respect to a
portion of any such sums payable to such Lender.

 

(iii)          Borrowers shall not be required to pay any additional amount to
any Foreign Lender under Section 1.11(a) with respect to any Taxes required to
be deducted or withheld (A) on the basis of the information, certificates or
statements of exemption such Lender transmits with an United States Internal
Revenue Service Form W-8IMY pursuant to this subsection (a) or (B) if such
Lender shall have failed to satisfy the foregoing provisions of this subsection
(a); provided that if such Lender shall have satisfied the requirement of this
subsection (a) on the date such Lender became a Lender or ceased to act for its
own account with respect to any payment under any of the Loan Documents, nothing
in this subsection (a) shall relieve any Borrower of its obligation to pay any
amounts pursuant to Section 1.11 in the event that, as a result of any change in
any applicable law, treaty or governmental rule, regulation or order, or any
change in

 

 

63

--------------------------------------------------------------------------------


 

the interpretation, administration or application thereof, such Lender is no
longer properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.

 

(iv)          Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which Borrowers are not required to pay additional
amounts under this subsection (a).

 

(b)           Upon the request of Administrative Agent or Borrowers, each Lender
that is a “United States person” within the meaning of Section 7701(a) (30) of
the Code shall deliver to Administrative Agent and the Operating Partnership two
duly signed completed copies of United States Internal Revenue Service
Form W-9.  If such Lender fails to deliver such forms, then Administrative Agent
may withhold from any interest payment to such Lender an amount equivalent to
the applicable back-up withholding tax imposed by the Code, without reduction.

 

(c)           If any Tribunal asserts that Administrative Agent did not properly
withhold or backup withhold, as the case may be, any tax or other amount from
payments made to or for the account of any Lender, such Lender shall indemnify
Administrative Agent therefor, including all penalties and interest and costs
and expenses (including attorney fees) of Administrative Agent.  If any Tribunal
asserts that any Borrower did not properly withhold or backup withhold, as the
case may be, any tax or other amount from payments made to or for the account of
any Lender as a result of such Lender’s failure to timely deliver to the
Operating Partnership the applicable documents contemplated in this
Section 6.11, such Lender shall indemnify such Borrower therefor, including all
penalties and interest and costs and expenses (including attorney fees) of such
Borrower.  The obligation of Lenders under this subsection shall survive the
removal or replacement of a Lender, the payment of all Indebtedness and the
resignation or replacement of Administrative Agent.

 

6.12         Further Assurances.  Each Borrower will, upon Administrative
Agent’s request, (a) promptly correct any defect, error or omission in any Loan
Document; (b) execute, acknowledge, deliver, procure, record or file such
further instruments and do such further acts as Administrative Agent, in its
good faith business judgment, deems necessary, desirable or proper to carry out
the purposes of the Loan Documents and to identify and subject to the liens and
security interest of the Loan Documents any property intended to be covered
thereby, including any renewals, additions, substitutions, replacements, or
appurtenances to the Collateral; (c) execute, acknowledge, deliver, procure,
file or record any document or instrument Administrative Agent, in its good
faith business judgment, deems necessary, desirable, or proper to protect the
liens or the security interest under the Loan Documents against the rights or
interests of third persons; and (d) provide such certificates, documents,
reports, information, affidavits and other instruments and do such further acts
deemed necessary, desirable or proper by Administrative Agent, in its good faith
business judgment, to comply with the requirements of any agency having
jurisdiction over Administrative Agent. In addition, at any time, and from time
to time, upon request by Administrative Agent or any Lender, each Borrower will,
at Borrowers’ expense, provide any and all further instruments, certificates and
other documents as may, in the opinion of Administrative Agent or such Lender,
in its good faith business judgment,

 

 

64

--------------------------------------------------------------------------------


 

be necessary or desirable in order to verify each Borrower’s identity and
background in a manner satisfactory to Administrative Agent or such Lender.

 

6.13         Inducement to Lenders.  The representations, warranties, covenant
and agreements contained in this Agreement and the other Loan Documents (a) are
made to induce Lenders to make the Loan and extend any other credit to or for
the account of Borrowers pursuant hereto, and Administrative Agent and Lenders
are relying thereon, and will continue to rely thereon, and (b) shall survive
any bankruptcy proceedings involving any Borrower or the Collateral,
foreclosure, or conveyance in lieu of foreclosure; provided, however, clause
(b) preceding shall not be construed to require any Borrower to perform such
covenants and agreements after bankruptcy, foreclosure or deed in lieu of
foreclosure except for indemnity and payment obligations that relate to
liabilities arising prior to such bankruptcy, foreclosure or deed in lieu of
foreclosure and interest accruing thereon thereafter.

 

6.14         Forum.  Each party to this Agreement hereby irrevocably submits
generally and unconditionally for itself and in respect of its property to the
jurisdiction of any state court, or any United States federal court, sitting in
the State specified in Section 6.2 of this Agreement and to the jurisdiction of
any state court or any United States federal court, sitting in the state in
which any of the Collateral is located, over any suit, action or proceeding
arising out of or relating to this Agreement or the Indebtedness.  Each Party to
this Agreement hereby irrevocably waives, to the fullest extent permitted by
Law, any objection that they may now or hereafter have to the laying of venue in
any such court and any claim that any such court is an inconvenient forum.  Each
Party to this Agreement hereby agrees and consents that, in addition to any
methods of service of process provided for under applicable Law, all service of
process in any such suit, action or proceeding in any state court, or any United
States federal court, sitting in the state specified in Section 6.2 may be made
by certified or registered mail, return receipt requested, directed to such
party at its address for notice stated in the Loan Documents, or at a subsequent
address of which Administrative Agent received actual notice from such party in
accordance with the Loan Documents, and service so made shall be complete five
(5) days after the same shall have been so mailed.  Nothing herein shall affect
the right of Administrative Agent to serve process in any manner permitted by
Law or limit the right of Administrative Agent to bring proceedings against any
party in any other court or jurisdiction.

 

6.15         Interpretation.  References to “Dollars,” “$,” “money,” “payments”
or other similar financial or monetary terms are references to lawful money of
the United States of America.  References to Articles, Sections, Exhibits and
Schedules are, unless specified otherwise, references to articles, sections,
exhibits and schedules of this Agreement.  Words of any gender shall include
each other gender.  Words in the singular shall include the plural and words in
the plural shall include the singular.  References to Borrowers or Guarantor
shall mean, each Person comprising same, jointly and severally.  References to
“Persons” shall include both natural persons and any legal entities, including
public or governmental bodies, agencies or instrumentalities.  The words
“include” and “including” shall be interpreted as if followed by the words
“without limitation”.  Captions and headings in the Loan Documents are for
convenience only and shall not affect the construction of the Loan Documents.

 

6.16         No Partnership, etc.  The relationship between Lenders (including
Administrative Agent) and Borrowers is solely that of lender and borrower. 
Neither Administrative Agent nor

 

 

65

--------------------------------------------------------------------------------


 

any Lender has any fiduciary or other special relationship with or duty to any
Borrower and none is created by the Loan Documents.  Nothing contained in the
Loan Documents, and no action taken or omitted pursuant to the Loan Documents,
is intended or shall be construed to create any partnership, joint venture,
association, or special relationship between any Borrower and Administrative
Agent or any Lender or in any way make Administrative Agent or any Lender a
co-principal with any Borrower with reference to the Collateral or otherwise. 
In no event shall Administrative Agent’s or Lenders’ rights and interests under
the Loan Documents be construed to give Administrative Agent or any Lender the
right to control, or be deemed to indicate that Administrative Agent or any
Lender is in control of, the business, properties, management or operations of
any Borrower.

 

6.17         Records.  The unpaid amount of the Loan and the amount of any other
credit extended by Administrative Agent or Lenders to or for the account of each
Borrower set forth on the books and records of Administrative Agent shall be
prima facie evidence of the amount thereof owing and unpaid, but failure to
record any such amount on Administrative Agent’s books and records shall not
limit or affect the obligations of each Borrower under the Loan Documents to
make payments on the Loan when due.

 

6.18         Commercial Purpose.  Each Borrower warrants that the Loan is being
made solely to acquire or carry on a business or commercial enterprise, and/or
each Borrower is a business or commercial organization.  Each Borrower further
warrants that all of the proceeds of the Loan shall be used for commercial
purposes and stipulates that the Loan shall be construed for all purposes as a
commercial loan, and is made for other than personal, family, household or
agricultural purposes.

 

6.19         Service of Process.  Each Borrower hereby consents to process being
served in any suit, action, or proceeding instituted in connection with the Loan
by (a) the mailing of a copy thereof by certified mail, postage prepaid, return
receipt requested, to the Operating Partnership and (b) serving a copy thereof
to 15601 Dallas Parkway, Suite 600, Addison, Texas  75001 Attention: Gerald J.
Reihsen III, the agent hereby designated and appointed by each Borrower as such
Borrower’s agent for service of process.  Each Borrower irrevocably agrees that
such service shall be deemed to be service of process upon such Borrower in any
such suit, action, or proceeding.  Nothing in any other Loan Document shall
affect the right of Administrative Agent to serve process in any manner
otherwise permitted by Law and nothing in any other Loan Document will limit the
right of Administrative Agent on behalf of the Lenders otherwise to bring
proceedings against any Borrower in the courts of any jurisdiction or
jurisdictions.

 

6.20         USA Patriot Act Notice.  Each Lender and Administrative Agent (for
themselves and not on behalf of any Lender) hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender or Administrative Agent, as applicable, to identify
each Borrower in accordance with the Patriot Act.

 

6.21         Entire Agreement.  The Loan Documents constitute the entire
understanding and agreement between each Borrower, Administrative Agent and
Lenders with respect to the

 

 

66

--------------------------------------------------------------------------------


 

transactions arising in connection with the Loan, and supersede all prior
written or oral understandings and agreements between each Borrower,
Administrative Agent and Lenders with respect to the matters addressed in the
Loan Documents.  In particular, and without limitation, the terms of any
commitment letter, letter of intent or quote letter by Administrative Agent or
any Lender to make the Loan are merged into the Loan Documents.  Neither
Administrative Agent nor any Lender has made any commitments to extend the term
of the Loan past its stated maturity date or to provide any Borrower with
financing except as set forth in the Loan Documents.  Except as incorporated in
writing into the Loan Documents, there are not, and were not, and no Persons are
or were authorized by Administrative Agent or any Lender to make, any
representations, understandings, stipulations, agreements or promises, oral or
written, with respect to the matters addressed in the Loan Documents.

 

6.22         Dispute Resolution.

 

(a)           Arbitration.  Except to the extent expressly provided below, any
Dispute shall, upon the request of any party, be determined by binding
arbitration in accordance with the Federal Arbitration Act, Title 9, United
States Code (or if not applicable, the applicable state law), the then-current
rules for arbitration of financial services disputes of AAA and the “Special
Rules” set forth below.  In the event of any inconsistency, the Special
Rules shall control.  The filing of a court action is not intended to constitute
a waiver of the right of any Borrower, Administrative Agent, or any Lender,
including the suing party, thereafter to require submittal of the Dispute to
arbitration.  Any party to this Agreement may bring an action, including a
summary or expedited proceeding, to compel arbitration of any Dispute in any
court having jurisdiction over such action.  For the purposes of this Dispute
Resolution Section only, the terms “party” and “parties” shall include any
parent corporation, subsidiary or affiliate of Administrative Agent involved in
the servicing, management or administration of any obligation described in or
evidenced by this Agreement, together with the officers, employees, successors
and assigns of each of the foregoing.

 

(b)           Special Rules.

 

(i)            The arbitration shall be conducted in the City of Dallas, Texas.

 

(ii)           The arbitration shall be administered by AAA, who will appoint an
arbitrator.  If AAA is unwilling or unable to administer or legally precluded
from administering the arbitration, or if AAA is unwilling or unable to enforce
or legally precluded from enforcing any and all provisions of this Dispute
Resolution Section, then any party to this Agreement may substitute, without the
necessity of the agreement or consent of the other party or parties, another
arbitration organization that has similar procedures to AAA but that will
observe and enforce any and all provisions of this Dispute Resolution Section. 
All Disputes shall be determined by one arbitrator; however, if the amount in
controversy in a Dispute exceeds Five Million Dollars ($5,000,000), upon the
request of any party, the Dispute shall be decided by three arbitrators (for
purposes of this Agreement, referred to collectively as the “arbitrator”).

 

(iii)          All arbitration hearings will be commenced within ninety (90)
days of the demand for arbitration and completed within ninety (90) days from
the date of

 

 

67

--------------------------------------------------------------------------------


 

commencement; provided, however, that upon a showing of good cause, the
arbitrator shall be permitted to extend the commencement of such hearing for up
to an additional sixty (60) days.

 

(iv)          The judgment and the award, if any, of the arbitrator shall be
issued within thirty (30) days of the close of the hearing.  The arbitrator
shall provide a concise written statement setting forth the reasons for the
judgment and for the award, if any.  The arbitration award, if any, may be
submitted to any court having jurisdiction to be confirmed and enforced, and
such confirmation and enforcement shall not be subject to arbitration.

 

(v)           The arbitrator will give effect to statutes of limitation and any
waivers thereof in determining the disposition of any Dispute and may dismiss
one or more claims in the arbitration on the basis that such claim or claims is
or are barred.  For purposes of the application of the statute of limitations,
the service on AAA under applicable AAA rules of a notice of Dispute is the
equivalent of the filing of a lawsuit.

 

(vi)          Any dispute concerning this Dispute Resolution Section, including
any such dispute as to the validity or enforceability of this Dispute Resolution
Section of or whether a Dispute is arbitrable, shall be determined by the
arbitrator; provided, however, that the arbitrator shall not be permitted to
vary the express provisions of these Special Rules or the Reservations of Rights
in subsection (c) below.

 

(vii)         The arbitrator shall have the power to award legal fees and costs
pursuant to the terms of this Agreement.

 

(viii)        The arbitration will take place on an individual basis without
reference to, resort to, or consideration of any form of class or class action.

 

(c)           Reservations of Rights.  Nothing in this Agreement shall be deemed
to (i) limit the applicability of any otherwise applicable statutes of
limitation and any waivers contained in this Agreement or any other Loan
Document, or (ii) apply to or limit the right of Administrative Agent or any
Lender (A) to exercise self help remedies such as (but not limited to) setoff,
or (B) to foreclose judicially or nonjudicially against any real or personal
property collateral, or to exercise judicial or nonjudicial power of sale
rights, (C) to obtain from a court provisional or ancillary remedies such as
(but not limited to) injunctive relief, writ of possession, prejudgment
attachment, or the appointment of a receiver, or (D) to pursue rights against a
party to this Agreement in a third-party proceeding in any action brought
against either of the Agents or any Lender in a state, federal or international
court, tribunal or hearing body (including actions in specialty courts, such as
bankruptcy and patent courts).  Subject to the terms of this Agreement,
Administrative Agent and any Lender may exercise the rights set forth in clauses
(A) through (D), inclusive, before, during or after the pendency of any
arbitration proceeding brought pursuant to this Agreement. Neither the exercise
of self help remedies nor the institution or maintenance of an action for
foreclosure or provisional or ancillary remedies shall constitute a waiver of
the right of any party, including the claimant in any such action, to arbitrate
the merits of the Dispute occasioning resort to such remedies.  No provision in
the Loan Documents

 

 

68

--------------------------------------------------------------------------------


 

regarding submission to jurisdiction and/or venue in any court is intended or
shall be construed to be in derogation of the provisions in any Loan Document
for arbitration of any Dispute.

 

(d)           Conflicting Provisions for Dispute Resolution.  If there is any
conflict between the terms, conditions and provisions of this Section and those
of any other provision or agreement for arbitration or dispute resolution, the
terms, conditions and provisions of this Section shall prevail as to any Dispute
arising out of or relating to (i) this Agreement, (ii) any other Loan Document,
(iii) any related agreements or instruments, or (iv) the transaction
contemplated herein or therein (including any claim based on or arising from an
alleged personal injury or business tort).  In any other situation, if the
resolution of a given Dispute is specifically governed by another provision or
agreement for arbitration or dispute resolution, the other provision or
agreement shall prevail with respect to said Dispute.

 

(e)           Jury Trial Waiver in Arbitration.  By agreeing to this Section,
the parties irrevocably and voluntarily waive any right they may have to a trial
by jury in respect of any Dispute.

 

6.23         Waiver of Jury Trial.  WITHOUT INTENDING IN ANY WAY TO LIMIT THE
PARTIES’ AGREEMENT TO ARBITRATE ANY “DISPUTE” (FOR PURPOSES OF THIS SECTION, AS
DEFINED ABOVE) AS SET FORTH IN THIS AGREEMENT, TO THE EXTENT ANY “DISPUTE” IS
NOT SUBMITTED TO ARBITRATION OR IS DEEMED BY THE ARBITRATOR OR BY ANY COURT WITH
JURISDICTION TO BE NOT ARBITRABLE OR NOT REQUIRED TO BE ARBITRATED, THE PARTIES
HERETO WAIVE TRIAL BY JURY IN RESPECT OF ANY SUCH “DISPUTE” AND ANY ACTION ON
SUCH “DISPUTE.”  THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY THE
PARTIES HERETO, AND THE PARTIES HERETO HEREBY REPRESENT THAT NO REPRESENTATIONS
OF FACT OR OPINION HAVE BEEN MADE BY ANY PERSON OR ENTITY ACTING BY OR ON BEHALF
OF ADMINISTRATIVE AGENT OR ANY LENDER TO INDUCE THIS WAIVER OF TRIAL BY JURY OR
TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.  THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES ENTERING INTO THIS AGREEMENT.  THE PARTIES HERETO ARE
EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY TRIAL.  EACH PARTY HERETO FURTHER
REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS
AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS
HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF
ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER
WITH COUNSEL.

 

THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

 

69

--------------------------------------------------------------------------------


 

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

70

--------------------------------------------------------------------------------


 

EXECUTED and DELIVERED as of the date set forth above.

 

Address for notices for all Borrowers:

 

Behringer Harvard Opportunity OP I, LP

c/o Behringer Harvard Funds 15601 Dallas Parkway, Suite 600

Addison, Texas 75001

Attention: Gerald J. Reihsen, III

Telephone: (214) 655-1600

Telecopier: (214) 655-1610

 

OPERATING PARTNERSHIP:  

 

BEHRINGER HARVARD OPPORTUNITY OP I, LP,
 a Texas limited partnership  

 

By:

BHO, Inc., a Delaware corporation, its general partner

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President-Corporate Development & Legal Secretary

 

 

 

 

 

 

 

SUBSIDIARY OBLIGOR:

 

BEHRINGER HARVARD BOWEN ROAD LP,
a Delaware limited partnership  

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President — Corporate Development & Legal and Secretary

 

 

 

 

BEHRINGER HARVARD WHITEWATER, LLC,
a Delaware limited liability company

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Secretary

 

--------------------------------------------------------------------------------


 

 

BEHRINGER HARVARD LAS COLINAS LP,
a Delaware limited partnership  

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President — Corporate Development & Legal and Secretary

 

 

 

 

BEHRINGER HARVARD BENT TREE LP,
a Delaware limited partnership  

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President — Corporate Development & Legal and Secretary

 

 

 

 

BEHRINGER HARVARD AUGUSTA LP,
a Delaware limited partnership  

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President — Corporate Development & Legal and Secretary

 

 

 

 

--------------------------------------------------------------------------------


 

 

BEHRINGER HARVARD NORTHPOINT LP,
a Delaware limited partnership  

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President — Corporate Development & Legal and Secretary

 

 

 

 

BEHRINGER HARVARD REGENCY LP,
a Delaware limited partnership  

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President — Corporate Development & Legal and Secretary

 

 

 

 

 

--------------------------------------------------------------------------------


 

Administrative Agent’s Address for Notices:

 

901 Main Street, 20th Floor

Dallas, Texas 75202

Attention: Real Estate Loan Administration

 

ADMINISTRATIVE AGENT, L/C ISSUER and LENDER:

 

BANK OF AMERICA, N.A., individually as Administrative Agent and L/C Issuer and
Lender

 

 

 

By:

/s/ Jamison L. Fox

Name:

Jamison L. Fox

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

Legal Description of Existing Projects in Collateral Pool

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

Preliminary Plat - Bowen Road

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DEFINITIONS AND FINANCIAL STATEMENTS

 

1.             DEFINITIONS. As used in this Agreement and the attached exhibits,
the following terms shall have the following meanings:

 

“Acquisition Cost” means, as to each Project, the sum of (i) the actual, gross
purchase price paid by the applicable Borrower to acquire such Project, as
verified by Administrative Agent in its reasonable discretion based upon the
final settlement or closing statement executed by such Borrower and the seller
of such Project, and (ii) expenses actually incurred by the applicable Borrower
for capital improvements made by such Borrower to the Project from time to
time.  For purposes of this Agreement, the Acquisition Cost of any Project shall
be adjusted, no more frequently than quarterly and at the request of the
applicable Borrower, to include expenses actually incurred by the applicable
Borrower for capital improvements to a Project, only after such expenditures
have been verified by Administrative Agent after receipt and review by
Administrative Agent of evidence reasonably acceptable to Administrative Agent
including paid receipts and, if required by Administrative Agent, a current
Engineering Report for such Project, evidencing the completion of such capital
improvements (provided that Administrative Agent shall not require an
Engineering Report more frequently than once annually).

 

“Adjusted LIBOR Rate” means the quotient obtained by dividing (i) the applicable
London Interbank Offered Rate by (ii) 1.00 minus the LIBOR Reserve Percentage,
where,

 

“London Interbank Offered Rate” means, with respect to any applicable Interest
Period, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by Administrative Agent in its
good faith business judgment from time to time) at approximately 11:00 a.m.
London time two (2) London Banking Days before the commencement of the Interest
Period, for deposits in U.S. Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period.  If such rate
is not available at such time for any reason, then the rate for that Interest
Period will be determined by such alternate method as reasonably selected by
Administrative Agent; and

 

“LIBOR Reserve Percentage” means, with respect to any applicable Interest
Period, for any day that percentage (expressed as a decimal) which is in effect
on such day, as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the maximum reserve requirement
(including basic, supplemental, emergency, special and marginal reserves)
generally applicable to financial institutions regulated by the Federal Reserve
Board whether or not applicable to any Lender, in respect of “Eurocurrency
liabilities” (or in respect of any other category of liabilities which includes
deposits by reference to which the interest rate on LIBOR Rate Principal is
determined), whether or not any Lender has any Eurocurrency liabilities.  The
LIBOR Rate shall be adjusted automatically as of the effective date of each
change in the LIBOR Reserve Percentage.

 

 

1

--------------------------------------------------------------------------------


 

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent Advances” has the meaning set forth in Section 1.14 of
this Agreement.

 

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on the Schedule of Lenders, or such other
address or account as Administrative Agent hereafter may from time to time
notify the Operating Partnership and Lenders.

 

“Administrative Agent’s Time” means the time of day observed in the city where
Administrative Agent’s Office is located.

 

“Admission Date” means the date on which any Project (other than the existing
Projects described on Exhibit A attached hereto) is added to the Collateral Pool
in accordance with the provisions of Exhibit D to this Agreement.

 

“Advance” shall mean all sums outstanding under each Note and an advance of the
Loan hereafter made in accordance with Exhibit F.

 

“Advance Request” means a notice substantially in the form of Exhibit F-1
attached hereto with respect to a proposed Advance hereunder the proceeds of
which shall be used for the purposes permitted by this Agreement.

 

“Advance Termination Date” means the date which is ten (10) days prior to the
Maturity Date, as the same may be extended pursuant to this Agreement.

 

“Affiliate” means any Person directly or indirectly through one or more
intermediaries controlling, controlled by, or under direct or indirect common
control with, such Person.  A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power
(a) to vote 10% or more of the Securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managing members or
partners or the equivalent; or (b) to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

 

“Agent-Related Persons” means Administrative Agent, together with its Affiliates
(including Arranger), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.

 

“Aggregate Commitment” means the Commitments of all the Lenders.

 

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement, and includes all exhibits attached hereto and referenced in
Section 1.1, as it may be amended, restated, supplemented or otherwise modified
from time to time

 

“ALTA” means the American Land Title Association or any successor thereto.

 

 

2

--------------------------------------------------------------------------------


 

“Annualized Adjusted Expenses” means (A) the greater of (1) the actual cash
operating expenses of the Collateral Pool (excluding non-cash expenses such as
(without limitation) depreciation and expenses paid from reserves) calculated
for each calendar month during the trailing three (3) month period, annualized,
but (a) excluding payments of principal or interest on the Loan during such
twelve (12) month period; and (b) adjusted to include (without duplication of
the above) appropriate monthly accruals for the Collateral Pool for such twelve
month period: (i) the greater of the actual management fees payable by each
Borrower or three percent (3.00%) per annum, and (ii) periodic expenses such as
property taxes and insurance, or (2) the underwritten, annualized projected
operating expenses per square foot of leaseable space in the Improvements, as
determined by Administrative Agent pursuant to a current Appraisal of each
Project included within the Collateral Pool, prepared by an appraiser acceptable
to Administrative Agent, less (B) an amount equal to $0.75 per square foot of
leaseable space in the Improvements per annum for a reserve for repairs and
replacements (whether or not such reserve is actually funded by Borrowers).

 

“Annualized Adjusted Income” means the actual gross income from the Collateral
Pool (including parking payments, tax reimbursements, common area charges and
Tenant Reimbursements), paid to each Borrower during the most recent trailing
three (3) calendar months prior to the date of calculation by Administrative
Agent hereunder, annualized, pursuant to the terms of Qualified Leases in effect
during such trailing three (3) month period, adjusted for each calendar month
during such twelve (12) month period as necessary to reflect a vacancy factor
equal to the greater of (i) the actual vacancy of the Collateral Pool, or
(ii) eight percent (8.00%).  Annualized Adjusted Income shall not include
(i) base rental paid by Tenants pursuant to any Leases that do not constitute
Qualified Leases, (ii) any security deposits, late fees or charges, and other
penalties under any Lease other than Tenant Reimbursements, (iii) free rent or
prepaid rent received from any Tenant under the terms of any Qualified Lease
which is not yet due and payable, or (iv) income or other payments from oil and
gas leases which are not owned by a Borrower and not part of the Collateral
encumbered by the lien of a Deed of Trust.

 

“Applicable Margin” means, with respect to any Letter of Credit fee, LIBOR Rate
Principal, or Base Rate Principal, the interest rate per annum set forth in the
column in the table below directly opposite the applicable Debt Service Coverage
Ratio for the Collateral Pool as of any Test Date:

 

DEBT SERVICE COVERAGE RATIO (DSCR)

 

APPLICABLE MARGIN FOR LIBOR RATE
PRINCIPAL AND LETTER OF CREDIT FEES

 

APPLICABLE MARGIN FOR
BASE RATE PRINCIPAL

If the DSCR is equal to or greater than 1.20:1, then the Applicable Margin is "

 

150 basis points

 

0 basis points

 

 

 

 

 

If the DSCR is equal to or greater than 1.15:1 but less than 1.20:1, then the
Applicable Margin is "

 

160 basis points

 

10 basis points

 

 

 

 

 

If the DSCR is less than 1.15:1, then the Applicable Margin is "

 

170 basis points

 

20 basis points

 

 

3

--------------------------------------------------------------------------------


 

The Applicable Margin shall be determined as of each Test Date, based upon the
Debt Service Coverage Ratio as of such Test Date, and the interest rate shall be
adjusted effective as of the first day of the first calendar month immediately
following the review and approval by Administrative Agent of the most recent
Borrower’s NOI Certificate required to be delivered by the Operating Partnership
pursuant to Exhibit B of this Agreement.  Pursuant to Exhibit B, the Operating
Partnership is required to deliver updated Borrower’s NOI Certificates within 60
days after each Test Date and, subject to Exhibit F, with each Advance Request.

 

“Appraisal” means, with respect to each Project, a written appraisal of such
Project prepared by an appraiser acceptable to Administrative Agent and
requested by Administrative Agent, in each case in form, content and methodology
satisfactory to Administrative Agent and in compliance with all applicable legal
and regulatory requirements (including the requirements of the Financial
Institutions Reform, Recovery and Enforcement Act of 1989 (or any successor
statute thereto), and the regulations promulgated thereunder).

 

“Approved Lease” is defined in Exhibit I attached hereto.

 

“Approved O&G Leases” means, together, (i) that certain Oil and Gas Lease
(Restricted Surface Use) dated as of December 7, 2007, executed by Behringer
Harvard Bowen Minerals LP, as lessor, Paloma Barnett, LLC, as lessee and
Behringer Harvard Bowen Road LP, as surface owner, and (ii) that certain Paid Up
Oil and Gas Lease to be executed by Behringer Harvard Bowen Minerals, LP, as
lessor and Chesapeake Exploration LLC, as lessee in the form provided to Lender.

 

“Arranger” means Banc of America Securities LLC, as lead arranger and book
manager.

 

“Assignment of Rents and Leases” means each Assignment of Leases and Rents
executed and acknowledged by a Borrower, as applicable, in favor of
Administrative Agent, for the ratable benefit of the Lenders, in substantially
the form of that executed on the Closing Date or such other form reasonably
acceptable to Administrative Agent, as the same may be amended, restated,
supplemented, consolidated, extended or otherwise modified from time to time in
accordance with the terms thereof and hereof; provided, however, that if any
Project hereafter added to the Collateral Pool is located outside the States of
Texas and Minnesota, the Assignment of Rents and Leases shall be modified, as
required by Administrative Agent upon consultation with legal counsel licensed
in such other state, to conform to and include all provisions customarily
granted to lenders for secured transactions in such other state.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit L.

 

“Base Rate” means, on any day, a simple rate per annum equal to the Prime Rate
for that day.  Without notice to any Borrower or anyone else, the Base Rate
shall automatically fluctuate upward and downward as and in the amount by which
the Prime Rate fluctuates.

 

“Base Rate Principal” means, at any time, the Principal Debt minus the portion,
if any, of such Principal Debt which is LIBOR Rate Principal.

 

 

4

--------------------------------------------------------------------------------


 

“Borrowers” means, collectively, the Operating Partnership and each Subsidiary
Obligor now or hereafter made a party to this Agreement and the term “Borrower”
means, individually, any of the foregoing Persons.

 

“Borrowers’ NOI Certificate” means a certificate, in the form of that attached
hereto as Exhibit O, signed by a duly authorized officer of the Operating
Partnership setting forth the NOI for the Collateral Pool, based upon the most
recent three (3) trailing calendar months, along with such documents and
information as Administrative Agent may reasonably require to substantiate the
NOI reflected therein.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located.

 

“Cash Collateralize” has the meaning set forth in Exhibit K.

 

“Change of Control” means the occurrence of any of the following events:
(a) Guarantor shall cease to own and control at least 80% of the outstanding
Securities of the Operating Partnership; or (b) the Operating Partnership shall
cease to, directly or indirectly, own and control 100% of each class of the
outstanding Securities of each of the Subsidiary Obligors.

 

“Claims” means any and all claims, demands, liabilities (including strict
liability), losses, damages (including consequential damages), causes of action,
judgments, penalties, fines, costs and expenses (including fees, costs and
expenses of attorneys, consultants, contractors, experts and laboratories
incurred in good faith), of any and every kind of character, contingent or
otherwise, matured or unmatured, known or unknown, foreseeable or unforeseeable.

 

“Closing Date” means the date of this Agreement.

 

“Collateral” means all property, whether real, personal or mixed, tangible or
intangible, owned or to be owned or leased or to be leased or otherwise held or
to be held by any Borrower or in which any Borrower has or shall acquire an
interest, to the extent of such Borrower’s interest therein, now or hereafter
granted, assigned, transferred, mortgaged or pledged to Administrative Agent
and/or the Lenders or in which a lien is granted to Administrative Agent and/or
the Lenders to secure all or any part of the Obligations, whether pursuant to
the Security Documents or otherwise, including the Land, Improvements and other
property encumbered by any Deed of Trust, the Leases and Rents, and any and all
proceeds of the foregoing.

 

“Collateral Value” means, as of any Test Date or Admission Date (with respect to
Projects added to the Collateral Pool prior to any Test Date), for each Project
now or hereafter included within the Collateral Pool, an amount equal to the
lower of the following:

 

(i)            an amount equal to seventy-five percent (75%) of the “stabilized
value” of such Project, based upon the most recent Appraisal of such Project;
and

 

(ii)           an amount equal to seventy-five percent (75%) of the total
Acquisition Cost of such Project approved by Administrative Agent.

 

 

5

--------------------------------------------------------------------------------


 

“Commitment” means, as to each Lender, its obligation to (i) advance its Pro
Rata Share of the Loan, and (ii) purchase participations in L/C Obligations, in
an aggregate principal amount not exceeding the amount set forth opposite such
Lender’s name on the Schedule of Lenders at any one time outstanding, as such
amount may be reduced or adjusted from time to time in accordance with this
Agreement.

 

“Commitment Usage” means, at the time in question, the unpaid principal balance
of the Loan plus the amount of all L/C Obligations.

 

“Contingent Liability” means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person:  (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Securities of any other Person; (c) undertakes or agrees (whether
contingently or otherwise):  (i) to purchase, repurchase, or otherwise acquire
any indebtedness, obligation or liability of any other Person or any property or
assets constituting security therefore, (ii) to advance or provide funds for the
payment or discharge of any indebtedness, obligation or liability of any other
Person (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise), or to maintain solvency, assets, level of income,
working capital or other financial condition of any other Person, or (iii) to
make payment to any other Person other than for value received; (d) agrees to
lease property or to purchase Securities, property or services from such other
Person with the purpose or intent of assuring the owner of such indebtedness or
obligation of the ability of such other Person to make payment of the
indebtedness or obligation; (e) to induce the issuance of, or in connection with
the issuance of, any letter of credit for the benefit of such other Person; or
(f) undertakes or agrees otherwise to assure a creditor against loss.  The
amount of any Contingent Liability shall be deemed to be the outstanding
principal amount (or maximum permitted principal amount, if larger) of the
indebtedness, obligation or other liability guaranteed or supported thereby. 
For purposes of this Agreement, the term “Contingent Liability” shall not
include any Excluded Liabilities.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person, (b) all borrowed money of such Person, whether or not evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person as lessee under capital leases which have been or should be recorded as
liabilities on a balance sheet of such Person in accordance with GAAP, (d) all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business),
(e) all indebtedness secured by a Lien on the property of such Person, whether
or not such indebtedness shall have been assumed by such Person; provided that
if such Person has not assumed or otherwise become liable for such indebtedness,
such indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (f) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of

 

 

6

--------------------------------------------------------------------------------


 

such Person (including the Letters of Credit), (g) all Swap Transactions and
Unrelated Swap Transactions of such Person to the extent the same constitute a
liability (instead of asset) of such Person, (h) all Contingent Liabilities of
such Person, (i) all Debt of any partnership of which such Person is a general
partner and (j) any Securities or other equity instruments issued by such
Person, whether or not mandatory redeemable, that under GAAP are characterized
as debt, whether pursuant to Financial Accounting Standards Board Issuance
No. 150 or otherwise.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

“Debt Service” means for any twelve (12) month period, the hypothetical monthly
payments of principal and interest which would be required for each month during
such period, if the Total Outstandings were to be fully amortized in
consecutive, level payments of principal and interest over a thirty (30) year
period at an interest rate per annum equivalent to the greater of (A) 7.0% or
(B) 1.75% plus the Treasury Rate.

 

“Debt Service Coverage Ratio” means the ratio of the NOI of the Collateral Pool,
determined as of any Test Date or Admission Date, as applicable, divided by the
Debt Service, determined as of the same Test Date or Admission Date.

 

“Deed of Trust” means each deed of trust, mortgage, and/or deed to secure debt,
as applicable, now or hereafter executed and acknowledged by any Borrower in
favor of Administrative Agent for the ratable benefit of the Lenders (or, in the
case of a deed of trust, to a trustee for the benefit of the Agent and the
Lenders) in form acceptable to Administrative Agent, as each such agreement may
be amended, restated, supplemented,  consolidated, extended or otherwise
modified from time to time in accordance with the terms thereof and hereof.

 

“Default” has the meaning set forth in Section 4.1 of this Agreement.

 

“Defaulting Lender” means a Lender that fails to pay its Pro Rata Share of a
Payment Amount within five (5) Business Days after notice from Administrative
Agent, until such Lender cures such failure as permitted in this Agreement.

 

“Defaulting Lender Amount” means the Defaulting Lender’s Pro Rata Share of a
Payment Amount.

 

“Defaulting Lender Payment Amounts” means a Defaulting Lender Amount plus
interest from the date such Defaulting Lender Amount was funded by
Administrative Agent and/or an Electing Lender, as applicable, to the date such
amount is repaid to Administrative Agent and/or such Electing Lender, as
applicable, at the rate per annum applicable to such Defaulting Lender Amount
under the Loan or otherwise at the Base Rate.

 

“Dispute” means any controversy, claim or dispute between or among the parties
to this Agreement, including any such controversy, claim or dispute arising out
of or relating to (a) this Agreement, (b) any other Loan Document, (c) any
related agreements or instruments, or (d) the

 

 

7

--------------------------------------------------------------------------------


 

transaction contemplated herein or therein (including any claim based on or
arising from an alleged personal injury or business tort).

 

“Eligible Assignee” has the meaning set forth in Section 6.5.

 

“Engineer” means any reputable engineer approved by Administrative Agent (not to
be unreasonably withheld) licensed as such in the state in which the applicable
Project in question is located.

 

“Engineering Report” means, with respect to any Project, a written report
prepared by an Engineer, describing  and analyzing the physical condition of the
Improvements comprising part of such Project, describing any necessary or
recommended repairs, estimating the cost of such repairs and otherwise in form
and substance reasonably satisfactory to Administrative Agent.

 

“Environmental Indemnity” means each Environmental Indemnity Agreement executed
and acknowledged by each Borrower and Guarantor, in favor of Administrative
Agent, for the ratable benefit of the Lenders, in form acceptable to
Administrative Agent, as the same may be amended, restated, supplemented,
consolidated, extended or otherwise modified from time to time in accordance
with the terms thereof and hereof.

 

“Excluded Liabilities” means, as to any Person, any Debt for which the recourse
liability of such Person has been unconditionally (A) reduced to zero because of
the completion of construction of the improvements financed by such Debt, the
issuance of certificates of occupancy, the achievement of specified income
performance criteria, or some other similar criteria, or (B) limited to
liability for loss incurred by the obligee of the Debt caused by (i) fraud;
(ii) any untruth or inaccuracy in any instrument or information delivered to
such obligee by or on behalf of such Person as a condition to or in connection
with the execution of such guaranty or other agreement; (iii) any material
untruth or inaccuracy or omission in any representation or warranty; (iv) the
misapplication or misuse of any insurance proceeds or condemnation awards, or
any revenues, rents, issues, accounts, profits, accounts receivable and income
in accordance with the terms of such guaranty or other agreement;
(vi) environmental liabilities and indemnities; (vii) the failure to timely pay
taxes and general and special assessments, or (viii) other similar acts or
omissions specified in the guaranty or other agreement executed by such Person.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upwards
to the next higher 1/100 of 1%) charged to Bank of America, N.A. on such day on
such transactions as determined by Administrative Agent.

 

 

8

--------------------------------------------------------------------------------


 

“Fee Agreement” means that certain letter agreement executed by the Operating
Partnership, on behalf of the Subsidiary Obligors, Arranger and Bank of America,
N.A., for its own account.

 

“Financial Statements” means (i) for each reporting party other than an
individual, a balance sheet, income statement, statements of cash flow and
amounts and sources of contingent liabilities, a reconciliation of changes in
equity and liquidity verification, and unless Administrative Agent otherwise
consents, consolidated and consolidating statements if the reporting party is a
holding company or a parent of a subsidiary entity, each prepared in accordance
with GAAP; and (ii) for each reporting party who is an individual, a balance
sheet, statements of amount and sources of contingent liabilities, sources and
uses of cash and liquidity verification and, unless Administrative Agent
otherwise consents, Financial Statements for each entity owned or jointly owned
by the reporting party, each prepared in accordance with GAAP.  For purposes of
this definition and any covenant requiring the delivery of Financial Statements,
each party for whom Financial Statements are required is a “reporting party” and
a specified period to which the required Financial Statements relate is a
“reporting period”.

 

“Funding Date” means the date on which an Advance of the Loan shall occur.

 

“GAAP” means generally accepted accounting principles set forth in opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, in each
case as the same are applicable to the circumstances as of the date of
determination.

 

“Guarantor” means Behringer Harvard Opportunity REIT I, Inc., a Maryland
corporation.

 

“Guaranty” means each guaranty agreement executed by Guarantor to Administrative
Agent, for the ratable benefit of the Lenders, with regard to Borrowers’ duties
and obligations under the Loan Documents, as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and thereof.

 

“Improvements” means all buildings, structures, fixtures, tenant improvements
and other improvements of every kind and description now or hereafter located in
or on or attached to any Land, including all building materials, water, sanitary
and storm sewers, drainage, electricity, steam, gas, telephone and other utility
facilities, parking areas, roads, driveways, walks and other site improvements;
and all additions and betterments thereto and all renewals, substitutions and
replacements thereof.

 

“Indebtedness” means (i) any and all indebtedness to Administrative Agent, L/C
Issuer or Lenders evidenced, governed or secured by, or arising under, any of
the Loan Documents, including the Loan, and all Letters of Credit, and (ii) any
and all indebtedness owed to Swap Bank pursuant to any Swap Transactions.

 

“Indemnified Liabilities” has the meaning set forth in Section 6.1.

 

 

9

--------------------------------------------------------------------------------


 

“Indemnified Parties” means (i) Administrative Agent on behalf of itself and the
Lenders, and each Lender; (ii) the Trustee(s) under any Deed of Trust (the
“Trustee”); (ii) any Persons or entities owned or controlled by, owning or
controlling, or under common control or affiliated with Lender and/or Trustee;
(iii) any participants in the Loan; (iv) the directors, officers, partners,
employees and agents of Administrative Agent or any Lender and/or Trustee,
and/or such Persons; and (v) the heirs, personal representatives, successors and
assigns of each of the foregoing Persons.

 

“Interest Period” means with respect to any LIBOR Rate Principal, the period
commencing on the date such LIBOR Rate Principal is disbursed or on the date on
which the Principal Debt or any portion thereof is converted into or continued
as such LIBOR Rate Principal, and ending on the date one (1), two (2), three
(3), or six (6) months thereafter, as elected by the Operating Partnership in
the applicable Rate Election Notice; provided that:

 

(i)            Each Interest Period must commence on a LIBOR Business Day;

 

(ii)           In the case of the continuation of LIBOR Rate Principal, the
Interest Period applicable after the continuation of such LIBOR Rate Principal
shall commence on the last day of the preceding Interest Period;

 

(iii)          The last day for each Interest Period and the actual number of
days during the Interest Period shall be determined by Administrative Agent
using the practices of the London interbank eurodollar market; and

 

(iv)          No Interest Period shall extend beyond the Maturity Date, and any
Interest Period which begins before the Maturity Date and would otherwise end
after the Maturity Date shall instead end on the Maturity Date.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Loan advance.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means Bank of America, N.A. in its capacity as issuer of Letters of
Credit hereunder or any successor issuer of Letter of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus the aggregate of all L/C
Borrowings.

 

“Land” means, collectively, the real property listed on Exhibit A attached
hereto and all other real property owned by any Borrower and more particularly
described in Exhibit A to each Deed of Trust executed by any Borrower, together
with all strips and gores within or adjoining such real property, all estate,
right, title, interest, claim or demand whatsoever of any Borrower in the
streets, roads, sidewalks, alleys, and ways adjacent thereto (whether or not
vacated and whether public or private, and whether open or proposed), all of the
tenements, hereditaments, easements, reciprocal easement agreements, rights to
the use of common drive entries, rights-of-

 

 

10

--------------------------------------------------------------------------------


 

way and other rights, privileges and appurtenances thereunto belonging or in any
way pertaining thereto.

 

“Laws” means all constitutions, treaties, statutes, laws, ordinances,
regulations, rules, orders, writs, injunctions, or decrees of the United States
of America, any state or commonwealth, any municipality, any foreign country,
any territory or possession, or any Tribunal.

 

“Lease” means any leases, licenses, concession agreements, franchise and other
occupancy agreements and other agreements demising, leasing or granting rights
of possession or use or, to the extent of the interest therein of any Borrower,
any sublease, subsublease or sublicense, including leases regarding oil, gas and
other minerals, which now or hereafter may affect the Collateral or any part
thereof or interest therein, including any agreement relating to a loan or other
advance of funds made in connection with any such lease, license, concession
agreement, franchise or other occupancy agreement and such sublease, subsublease
or sublicense, and every amendment, restatement, supplement consolidation or
other modification of or other agreement relating to or entered into in
connection with such lease, license, concession agreement, franchise or other
occupancy agreement and such sublease, subsublease or sublicense, and every
guarantee of the performance and observance of the covenants, conditions and
agreements to be performed and observed by the other party thereto, and any
guarantees of leasing commissions.

 

“Lender” means each lender from time to time  made a party to this Agreement and
L/C Issuer.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on the Schedule of Lenders, or such other office or offices as
such Lender may from time to time notify the Operating Partnership and
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form approved by L/C Issuer.

 

“Letter of Credit Sublimit Expiration Date” means the day that is ten (10) days
prior to the Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Sublimit” means an amount equal to $20,000,000.00.  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate Commitment.

 

“LIBOR Business Day” means a Business Day which is also a London Banking Day.

 

“LIBOR Rate” means for any applicable Interest Period for any LIBOR Rate
Principal, a simple rate per annum equal to the Adjusted LIBOR Rate.

 

“LIBOR Rate Election” means an election by the Operating Partnership of an
applicable LIBOR Rate in accordance with this Agreement.

 

 

11

--------------------------------------------------------------------------------


 

“LIBOR Rate Principal” means any portion of the Principal Debt which bears
interest at an applicable LIBOR Rate at the time in question.

 

“Lien” means any lien (including any lien or security title granted pursuant to
any mortgage, deed of trust or deed to secure debt), pledge, hypothecation,
assignment, security interest, charge, levy, attachment, restraint or
encumbrance of any kind granted as security for a debt obligation (including any
conditional sale or other title retention agreement, any lease in the nature
thereof, and any agreement to give any security interest).

 

“Loan” means the aggregate of all Advances made by the Lenders to any Borrower
pursuant to the terms of this Agreement.

 

“Loan Assumption Agreement” means each Loan Assumption Agreement executed and
acknowledged by a Subsidiary Obligor, in favor of Administrative Agent, for the
ratable benefit of the Lenders, in the form of that attached hereto as
Exhibit H, as the same may be amended, restated, supplemented, consolidated,
extended or otherwise modified from time to time in accordance with the terms
thereof and hereof.

 

“Loan Documents” means this Agreement (including all exhibits), the Notes, the
Security Documents, each Guaranty, each Loan Assumption Agreement, the Fee
Agreement, each Advance Request, any and all documents, instruments or
agreements executed and delivered to evidence, secure or in connection with all
Letters of Credit, each Master Agreement executed in connection with any Swap
Transaction, and such other documents evidencing, securing or pertaining to the
Loan or any Swap Transaction as shall, from time to time, be executed and/or
delivered by any Borrower, Guarantor, or any other Person to Administrative
Agent, on behalf of the Lenders, pursuant to this Agreement or any such Master
Agreement, as the same may be amended, modified, restated, replaced and
supplemented from time to time.

 

“LIBOR Business Day” means a day on which dealings in dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Master Agreement” means any form of master agreement published by the
International Swaps and Derivatives Association, Inc., or any other master
agreement, entered into between any Borrower in respect of any Swap Transaction
or Unrelated Swap Transaction, together with any related schedules, as amended,
supplemented, superseded or replaced from time to time, relating to or governing
any or all of the foregoing.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the Collateral, or the operations, business, properties,
condition (financial or otherwise) or prospects of the Operating Partnership or
Guarantor and their Subsidiaries taken as a whole; or (b) the business or
financial ability of any Borrower or Guarantor to fulfill any material
obligation under the Loan Documents is materially impaired;  (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any party to the Loan Documents of any Loan Document to which it is a
party.

 

“Maturity Date” means February 13, 2011 [36 months], as it may be earlier
terminated in accordance with the terms hereof or extended in accordance with
the provisions of Section 1.12 of this Agreement.

 

 

12

--------------------------------------------------------------------------------


 

“Maximum Availability Amount” means, as of any date, as to the Loan and all L/C
Obligations, an amount equal to the lowest of the following:

 

(i)            an amount equal to the aggregate Collateral Value of the
Collateral Pool;

 

(ii)           the Aggregate Commitment; and

 

(iii)          the portion of the Aggregate Commitment which, when compared to
the NOI for the Collateral Pool, as reflected in the most recent Borrowers’ NOI
Certificate, as verified by Administrative Agent, would result in a Debt Service
Coverage Ratio equal to or greater than the minimum Debt Service Coverage Ratio
described below for the applicable months during the term of the Loan, assuming
that such portion of the Aggregate Commitment was to be fully amortized in
consecutive payments of principal and interest over a period of 30 years at an
interest rate per annum equivalent to the greater of (A) 7.0% or (B) 1.75% plus
the Treasury Rate:

 

MONTHS DURING TERM OF LOAN

 

MINIMUM DEBT SERVICE
COVERAGE RATIO

1-24

 

1.10:1

25-36

 

1.15:1

During any Extension Period

 

1.20:1

 

“NOI” means, for any period, the amount, if any, by which the Annualized
Adjusted Income for such period exceeds the Annualized Adjusted Expenses for
such period.

 

“Notes” means (i) any promissory notes issued by Borrowers on the Closing Date,
and (ii) any promissory notes issued by Borrowers in connection with assignments
of the Commitments and Advances of any Lenders, in each case substantially in
the form of Exhibit M attached hereto, together with any additional notes in
substitution and replacement thereof, issued by Borrowers to each Lender
hereunder, made payable to the order of each Lender in the amount of each
Lender’s Commitment and collectively in the maximum principal amount of the
Loan, as amended, modified, replaced, restated, extended or renewed from time to
time.

 

“Obligations” means all liabilities, obligations, covenants and duties of each
Borrower and Guarantor and from time to time owed to Administrative Agent or
Lenders or any of them under or otherwise with respect to any Loan Document,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrues after the commencement by or against
any Borrower, Guarantor or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceedings.

 

“Operating Partnership” has the meaning set forth in the introductory paragraph
of this Agreement.

 

“Past Due Rate” is defined in Section 1.7.6 of this Agreement.

 

 

13

--------------------------------------------------------------------------------


 

“Payment Amount” means an Advance of the Loan, an unreimbursed Administrative
Agent Advance, an unreimbursed Indemnified Liability, and a reimbursement to L/C
Issuer for an unreimbursed drawing under a Letter of Credit, or any other amount
that a Lender is required to fund under this Agreement.

 

“Permitted Encumbrances” means with respect to any Collateral, the following
types of Liens and other encumbrances: (i) Liens for real property taxes,
assessments, vault charges, water and sewer rents, and other Impositions the
payment of which is not delinquent, (ii) rights of Tenants under the Approved
Leases in existence on the Closing Date and any Approved Leases entered into
hereafter in accordance with the requirements of this Agreement;
(iii) covenants, easements, rights-of-way, restrictions, minor encroachments or
other similar encumbrances not impairing the marketability of such Collateral
and not interfering with the use of such Collateral for its intended purposes or
with the ordinary conduct of the business of the Borrower owning such
Collateral; (iv) liens securing the Obligations (including any Deed of Trust or
other recorded Loan Document); (v) Liens that are bonded and thereby released of
record in a manner reasonably satisfactory to Administrative Agent; (vi) all
exceptions contained in the Title Insurance approved by Administrative Agent;
and (vii) customary banker’s liens with respect to deposit or similar accounts
not maintained for the purpose of providing security or collateral for the
obligations of a Person.

 

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, joint stock companies,
joint ventures, associations, companies, trusts, banks, trust companies, land
trusts, business trusts or other organizations, whether or not legal entities,
and Tribunals.

 

“Potential Default” means any condition or event which with the giving of notice
or lapse of time or both would, unless cured or waived, become a Default.

 

“Prime Rate” means, on any day, the rate of interest per annum then most
recently established by Administrative Agent as its “prime rate,” it being
understood and agreed that such rate is set by Administrative Agent as a general
reference rate of interest, taking into account such factors as Administrative
Agent may deem appropriate, that it is not necessarily the lowest or best rate
actually charged to any customer or a favored rate, that it may not correspond
with future increases or decreases in interest rates charged by other lenders or
market rates in general, and that Administrative Agent may make various business
or other loans at rates of interest having no relationship to such rate.  If
Administrative Agent (including any subsequent Administrative Agent) ceases to
exist or to establish or publish a prime rate from which the Prime Rate is then
determined, the applicable variable rate from which the Prime Rate is determined
thereafter shall be instead the prime rate reported in The Wall Street Journal
(or the average prime rate if a high and a low prime rate are therein reported),
and the Prime Rate shall change without notice with each change in such prime
rate as of the date such change is reported.

 

“Principal Debt” means the aggregate unpaid principal balance of the Loan at the
time in question.

 

“Project” means any portion of the Collateral comprised of Land and Improvements
located and operated independently from other portions of the Collateral.

 

 

14

--------------------------------------------------------------------------------


 

“Property Management Agreement” means that certain Second Amended and Restated
Property Management and Leasing Agreement, dated December 29, 2006, executed by
the Operating Partnership, the other Borrowers and Guarantor and HPT Management
Services LP, as the same may be hereafter modified or amended and any other
property management and leasing agreement hereafter executed by the Operating
Partnership, any other Borrower or Guarantor in connection with the management,
leasing and operation of any Collateral in accordance with the provisions of
this Agreement.

 

“Property Manager” means HPT Management Services LP, an affiliate of the
Operating Partnership, and each property manager retained by a Borrower or
Guarantor to oversee the ownership, management and and/or leasing of any of the
Collateral.

 

“Property Manager’s Subordination” means the Management Company’s Subordination
and Consent Agreement in the form executed as of the Closing Date or such other
form as may be reasonably acceptable to Administrative Agent, executed by each
Property Manager to Administrative Agent, for the benefit of the Lenders.

 

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
expressed as a percentage,  the numerator of which is the amount of the
Commitment of such Lender at such time and the denominator of which is the
amount of the Aggregate Commitment at such time or, if the Aggregate Commitment
have been terminated, a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the total outstanding amount of
all Indebtedness held by such Lender at such time (taking into account funded
participations in L/C Obligations) and the denominator of which is the total
outstanding amount of all Indebtedness at such time.  The initial Pro Rata Share
of each Lender named on the signature pages hereto is set forth opposite the
name of that Lender on the Schedule of Lenders.

 

“Qualified Lease” means each Approved Lease of the Collateral which meets the
following additional criteria: (i) the unexpired term of the Approved Lease is
greater than six (6) months (unless the applicable Subsidiary Obligor has
executed an Approved Lease with a term commencing on or about the expiration
date of the existing, expiring Lease), (ii) the Tenant under such Approved Lease
has accepted and is in occupancy of its respective leased premises in accordance
with the terms of such Approved Lease, (iii) the commencement date of such
Approved Lease has occurred and the Tenant has commenced the payment of base
rental thereunder, and (iv) the Tenant is not the subject of any bankruptcy,
insolvency or similar creditor’s rights proceedings and is not in default
(beyond a period of 30 days) of its monetary obligations under the Approved
Lease.

 

“Rents” means all rents, issues, profits, royalties, receipts, revenues,
accounts receivable, security deposits and other deposits (subject to the prior
right of Tenants making such deposits) and income, including fixed, additional
and percentage rents, occupancy charges, operating expense reimbursements,
reimbursements for increases in taxes, sums paid by Tenants to Borrowers or any
Subsidiary Obligor to reimburse Borrowers or Subsidiary Obligor, as applicable,
for amounts originally paid or to be paid by Borrowers or such Subsidiary
Obligor or their agents or Affiliates for which such Tenants were liable, as,
for example, tenant improvements costs in excess of any work letter, lease
takeover costs, moving expenses and tax and operating expense pass-throughs for
which a Tenant is solely liable, parking, valet,

 

 

15

--------------------------------------------------------------------------------


 

maintenance, common area, tax, insurance, utility and service charges and
contributions, proceeds of sale of electricity, gas, heating, air-conditioning
and other utilities and services, deficiency rents and liquidated damages, and
other benefits.  The term “Rents” includes income and other amounts payable to
any Borrower under any Leases pertaining to the exploration and extraction of
oil, gas and other minerals only if such Leases are owned by such Borrower and a
part of the Collateral encumbered by the Security Documents.

 

“Required Lenders” means as of any date of determination at least two Lenders
(including L/C Issuer) having at least 66-2/3% of the Aggregate Commitment or,
if the Aggregate Commitment have been terminated, at least two Lenders
(including L/C Issuer)  holding in the aggregate at least 66-2/3% of the total
outstanding amount of all Indebtedness (taking into account funded
participations in L/C Obligations); provided that the Commitment of, and the
portion of the total outstanding amount of all Indebtedness (taking into account
funded participations in L/C Obligations) held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders.

 

“Schedule of Lenders” means the schedule of Lenders party to this Agreement as
set forth on Exhibit N, as it may be modified from time to time in accordance
with this Agreement.

 

“Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest
excluding, however, springing membership interests established in connection
with or in contemplation of mortgage-backed financings.

 

“Security Documents” means, collectively, each Deed of Trust, each Assignment of
Rents and Leases, and all other deeds of trust, deeds to secure debt, mortgages,
security agreements, pledge agreements, assignments and all other instruments or
documents (including UCC-1 financing statements, fixture filings, UCC-3
amendments of financing statements or similar documents required or advisable in
order to perfect or maintain the Liens created by the Security Documents)
delivered by any Borrower pursuant to this Agreement or any of the other Loan
Documents, whether such delivery is prior to, contemporaneous with or after
delivery of this Agreement, in order to grant to Administrative Agent the Liens
in real, personal or mixed property of that Person, and to maintain such Liens,
as each of the foregoing may be amended, restated, consolidated, supplemented or
otherwise modified from time to time in accordance with the terms thereof and
hereof.

 

“Subsidiary” means any corporation, partnership, joint venture, limited
liability company or other business entity of which a majority of the shares of
Securities or other interests having ordinary voting power for the election of
directors or other governing body (other than Securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries.

 

 

16

--------------------------------------------------------------------------------


 

“Subsidiary Obligor” means each Subsidiary of the Operating Partnership to whom
the Operating Partnership distributes all or any portion of the proceeds of the
Loan, whether one or more, and if more than one, each one individually or all
collectively, who may now or hereafter become party to this Agreement; provided,
that Borrowers shall make no distributions of any proceeds of the Loan to any
Person other than a Subsidiary Obligor without the consent of Administrative
Agent.

 

“Survey” means, with respect to each Project, a current survey map prepared by a
surveyor licensed in the state in which such Project is located, reasonably
acceptable to Administrative Agent, containing the legal description of such
Project and conforming, and certified by such surveyor to Administrative Agent
and the Lenders and the Title Company as conforming, to the requirements set
forth on Exhibit G attached hereto or as otherwise approved by Administrative
Agent in its sole discretion.  Any such survey shall contain a certification by
such surveyor to Administrative Agent and the Lenders stating whether the
Project is located in an area having special flood hazards as identified by the
Federal Emergency Management Agency.

 

“Swap Bank” is defined in Section 1.19 of this Agreement.

 

“Swap Transaction” means any agreement, whether or not in writing, entered into
between any Borrower and Swap Bank relating to any transaction entered into for
the purpose of hedging risks related to the Note that is a rate swap, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond, note or bill option, interest rate option,
forward foreign exchange transaction, cap, collar or floor transaction, currency
swap, cross-currency rate swap, swap option currency option or any other,
similar transaction (including any option to enter into any of the foregoing) or
any combination of the foregoing, and, unless the context otherwise clearly
requires, any form of Master Agreement published by the International Swaps and
Derivatives Association, Inc., or any other master agreement, entered into
between Swap Bank and any Borrower, together with any related schedules, as
amended, supplemented, superseded or replaced from time to time, relating to or
governing any or all of the foregoing.

 

“Tenant” means any Person liable by contract or otherwise to pay rent or a
percentage of income, revenue or profits pursuant to a Lease, and includes a
tenant, subtenant, lessee and sublessee.

 

“Tenant Reimbursements” means amounts paid or to be paid by Tenants under
Qualified Leases during the preceding twelve (12) calendar months as
reimbursements for operating expenses of the Collateral billed separately from
the gross rent payable under such Qualified Lease, such as by way of example but
not limitation, taxes, insurance, utilities and common area maintenance charges,
but excluding capital expenses and construction or tenant finish expenses
incurred by any Borrower which are amortized and reimbursed by the Tenant as
part of the base or minimum rent payable under the Approved Lease during the
term of the Approved Lease.

 

“Tenant Subordination Agreement” means any Subordination, Non-Disturbance and
Attornment Agreement executed and acknowledged by a Tenant or any Subsidiary
Obligor and Administrative Agent, and reasonably acceptable in form and
substance to Administrative Agent,

 

 

17

--------------------------------------------------------------------------------


 

as each such agreement may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof and hereof.

 

“Test Date” means, the last date of each calendar quarter (i.e., every
December 31st, March 31st, June 30th and September 30th) during the term of the
Loan.

 

“Title Company” means Commonwealth Land Title Insurance Company or any other
national title insurance company acceptable to Administrative Agent in its sole
discretion.

 

“Title Insurance” means, with respect to each Project, the paid mortgagee policy
or policies of title insurance, covering, in the aggregate, the full amount of
the Loan, in the form of an ALTA loan policy (or other form of loan policy
available in the applicable state and acceptable to Administrative Agent), in
form satisfactory to Administrative Agent, and issued by the Title Company.

 

“Total Outstandings” means, at any time, the sum of (a) the aggregate
outstanding principal balance of the Loan, plus (b) the sum of all L/C
Obligations.

 

“Treasury Rate” means the rate of interest per annum on U.S. Treasury Notes
having a maturity of ten years as shown in the 10-year listing in the “this
week” column under the heading “Treasury Constant Maturities,” of the FEDERAL
RESERVE statistical release FORM H-15 which, as of the date that ten (10) days
prior to the date of any such determination of such Treasury Rate by
Administrative Agent hereunder, has been most recently published (or, if for any
reason that published rate is not available as of such date, another rate
determined by Administrative Agent to be comparable, in its discretion
reasonably exercised, shall be used for this purpose).

 

“Tribunal” means any state, commonwealth, federal, foreign, territorial or other
court or governmental department, commission, board, bureau, district,
authority, agency, central bank, or instrumentality, or any arbitration
authority.

 

“Unrelated Swap Transaction” means any agreement, whether or not in writing,
relating to any transaction that is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap or
option, bond, note or bill option, interest rate option, forward foreign
exchange transaction, cap, collar or floor transaction, currency swap,
cross-currency rate swap, swap option currency option or any other, similar
transaction (including any option to enter into any of the foregoing) or any
combination of the foregoing, and, unless the context otherwise clearly
requires, any form of Master Agreement published by the International Swaps and
Derivatives Association, Inc., or any other master agreement, entered into
between any counterparty and the any Borrower or Guarantor, together with any
related schedules, as amended, supplemented, superseded or replaced from time to
time, relating to or governing any or all of the foregoing.

 

“Unused Commitment” means, at any time, (a) the Aggregate Commitment minus
(b) the Commitment Usage.

 

“Unused Fee Percentage” means (a) with respect to any calendar quarter during
which the average daily Unused Commitment is equal to or greater than fifty
percent (50%) of the Aggregate

 

 

18

--------------------------------------------------------------------------------


 

Commitment, two-tenths of one percent (0.20%) per annum, and (b) with respect to
any calendar quarter during which the average daily Unused Commitment is less
than fifty percent (50%) of the Aggregate Commitment, one and one-half tenths of
one percent (0.15%) per annum.

 

2.             FINANCIAL STATEMENTS AND OTHER INFORMATION.  Each Borrower shall
provide or cause to be provided to Administrative Agent (with copies for each
Lender) all of the following:

 

(a)           Financial Statements of Guarantor and its Subsidiaries, prepared
on a consolidated basis in accordance with GAAP, (i) for each fiscal year of
Guarantor, as soon as reasonably practicable and in any event within one hundred
twenty (120) days after the close of such fiscal year, and (ii) for each fiscal
quarter of Guarantor, as soon as reasonably practicable and in any event within
sixty (60) days after the close of each fiscal quarter of Guarantor.

 

(b)           With respect to each Project: (i) quarterly operating reports for
such Project, as soon as reasonably practicable and in any event within sixty
(60) days after the end of each calendar quarter, which operating reports shall
be in form and detail reasonably acceptable to Administrative Agent and shall
contain, at a minimum, a statement of all income and expenses in connection with
such Project for each month during such calendar quarter (and for the calendar
year through the end of such calendar quarter), and (ii) a current rent roll for
such Project, as soon as reasonably practicable but in any event within sixty
(60) days after the end of each such calendar quarter, certified in writing as
true and correct by a representative of the Operating Partnership or Guarantor
satisfactory to Administrative Agent.  Items provided under this paragraph shall
be in form and detail reasonably satisfactory to Administrative Agent.

 

(c)           So long as Guarantor is subject to the rules and requirements of
the Securities and Exchange Commission (“SEC”), copies of all SEC Form 10-K and
10-Q reports filed with the SEC for Guarantor as and when the same are so filed
with the SEC.

 

(d)           Within sixty (60) days of each Test Date and as and when required
in connection with an Advance Request pursuant to Exhibit F, a Borrowers’ NOI
Certificate setting forth the NOI for the Collateral for the most recent
trailing three (3) calendar months prior to the date of such Borrowers’ NOI
Certificate.

 

(e)           Concurrently with the delivery of the financial statements
required under paragraph (a) above, a compliance certificate, in the form
required by Administrative Agent, regarding the Debt Service Coverage
calculations for all Projects within the Collateral Pool for the calendar
quarter most recently ended.

 

(g)           Concurrently with the delivery of the Financial Statements
required under paragraph (a) above, an updated organizational chart for the
Operating Partnership and Guarantor identifying each Subsidiary of the Operating
Partnership and Guarantor including, (i) the date on which any Person became a
Subsidiary of the Operating Partnership or Guarantor, and (ii) all of the data
required to be set forth in Exhibit E with respect to all Subsidiaries of the
Operating Partnership (it being understood that such

 

 

19

--------------------------------------------------------------------------------


 

written notice shall be deemed to supplement Exhibit E for all purposes of this
Agreement).

 

(h)           The Financial Statements and Compliance Certificate (as defined in
the Guaranty) in accordance with the requirements of, and within the time
periods required by, the Guaranty.

 

(i)            From time to time promptly after Administrative Agent’s request,
such additional information, reports and statements respecting the Collateral,
or the business operations and financial condition of the Operating Partnership
and each Subsidiary Obligor, as Administrative Agent may reasonably request.

 

All Financial Statements shall contain or be attached to the signed and dated
written certification of the reporting party, in form specified by
Administrative Agent, to certify that the Financial Statements are furnished to
Administrative Agent and the other Lenders in connection with the extension of
credit by Administrative Agent and the other Lenders were prepared in conformity
with GAAP and fairly present, in all material respects, the reporting party’s
financial position (and its Subsidiaries, as applicable) as at the date thereof;
provided, however, Administrative Agent agrees that the consolidated Financial
Statements of Guarantor and its Subsidiaries delivered to Administrative Agent
in satisfaction of the requirements of Exhibit C hereto are satisfactory as to
form, detail and accounting principles used therein and Financial Statements to
be provided in satisfaction of the requirements of this Agreement and the other
Loan Documents shall be satisfactory to Administrative Agent as to form, detail
and accounting principles if consistent with such Financial Statements.  All
certifications and signatures on behalf of corporations, partnerships or other
entities shall be by a representative of the reporting party satisfactory to
Administrative Agent.  All fiscal year-end Financial Statements of Guarantor and
its Subsidiaries shall be audited, without any qualification or exception not
acceptable to Administrative Agent, by one of the “Big Four” accounting firms or
another firm of independent certified public accountants reasonably acceptable
to Administrative Agent, and shall contain all reports and disclosures required
by generally accepted accounting principles for a fair presentation.  All
quarterly Financial Statements of Guarantor and its Subsidiaries shall be
certified, without any qualification or exception not acceptable to
Administrative Agent in its good faith business judgment, by a duly authorized
officer of Guarantor.

 

 

20

--------------------------------------------------------------------------------

 

 


 

EXHIBIT C

 

CONDITIONS PRECEDENT TO THE INITIAL ADVANCE

 

As conditions precedent to the initial Advance of Loan proceeds, if and to the
extent required by Administrative Agent, Administrative Agent shall have
received and approved the following:

 

1.             Fees and Expenses.  Any and all required commitment and other
fees and expenses (including the fees and costs of Administrative Agent’s
counsel) then required to be paid pursuant to the Fee Agreement, this Agreement
and all other Loan Documents, including, without limitation, all fees, costs and
expenses that Borrowers are required to pay pursuant to any loan application or
commitment.

 

2.             Financial Statements. The Financial Statements of the Operating
Partnership and its Subsidiaries and Guarantor required by the terms of this
Agreement.

 

3.             Appraisal.  An Appraisal of each Project to be added to the
Collateral Pool on the Closing Date, made within thirty (30) days prior to the
Closing Date, which appraises each such Project on a “stabilized value” basis. 
Each appraiser and Appraisal must be satisfactory to Administrative Agent and
each Lender (including satisfaction of applicable regulatory requirements) and
each appraiser must be engaged directly by Administrative Agent.

 

4.             Authorization.  Evidence of the existence, good standing,
authority and capacity of the Operating Partnership, each Subsidiary Obligor,
Guarantor and, to the extent required by Administrative Agent, evidence of the
existence and authority of each of their respective constituent partners,
members, managers and owners (however remote) to execute, deliver and perform
their respective obligations to Administrative Agent and Lenders under the Loan
Documents, including:

 

(a)           For each partnership (including a joint venture or limited
partnership): (i) a true and complete copy of an executed partnership agreement
or limited partnership agreement, and all amendments thereto; (ii) for each
limited partnership, a copy of the certificate of limited partnership and all
amendments thereto accompanied by a certificate issued by the appropriate
governmental official of the jurisdiction of formation that the copy is true and
complete, and evidence of each Borrower’s registration or qualification to do
business in the state where its principal place of business is located and, as
to any Subsidiary Obligor, the state where the Collateral owned by such
Subsidiary Obligor is located, and (iii) a partnership certificate certifying
who will be authorized to execute or attest any of the Loan Documents, and a
true and complete copy of all necessary resolutions approving the Loan Documents
and authorizing the transactions contemplated in this Agreement and the other
Loan Documents.

 

(b)           For each corporation:  (i) a true and complete copy of its
articles of incorporation and by-laws, and all amendments thereto, a certificate
of incumbency of all of its officers who are authorized to execute or attest to
any of the Loan Documents, and a true and complete copy of resolutions approving
the Loan Documents and authorizing the transactions contemplated in this
Agreement and the other Loan Documents; and (ii) 

 

 

1

--------------------------------------------------------------------------------


 

certificates of existence, good standing and qualification to do business issued
by the appropriate governmental officials in the state of its formation.

 

(c)           For each limited liability company or limited liability
partnership:  (i) a true and complete copy of the articles of organization and
operating agreement, and all amendments thereto, a certificate of incumbency of
all of its members, managers or officers, as applicable, who are authorized to
execute or attest to any of the Loan Documents and Environmental Indemnity, and
a true and complete copy of resolutions approving the Loan Documents and
Environmental Indemnity and authorizing the transactions contemplated in this
Agreement and the other Loan Documents and Environmental Indemnity; and
(ii) certificates of existence, good standing and qualification to do business
issued by appropriate governmental officials in the state of its formation.

 

(d)           For each entity or organization that is not a corporation,
partnership, limited partnership, joint venture, limited liability company or
limited liability partnership, a copy of each document creating it or governing
the existence, operation, power or authority of it or its representatives.

 

(e)           All certificates, resolutions, and consents required by
Administrative Agent applicable to the foregoing.

 

5.             Loan Documents and Other Documents.  From the Operating
Partnership and each Subsidiary Obligor, duly executed, acknowledged and/or
sworn to as required, and delivered to Administrative Agent (with a copy for
each Lender) Loan Documents and the Environmental Indemnity then required by
Administrative Agent, dated the Closing Date, each in form and content
reasonably satisfactory to Administrative Agent, and (i) evidence reasonably
satisfactory to Administrative Agent that counterparts of the Security Documents
and all other documents Administrative Agent desires to have recorded have been
or will be recorded in all places necessary or desirable, in the reasonable
judgment of Administrative Agent to create and maintain (a) valid and
enforceable first priority Liens on the fee simple interests of each Subsidiary
Obligor, as applicable, in the Collateral in favor of Administrative Agent, as
mortgagee (or as beneficiary in those jurisdictions where the Lien is granted to
a trustee for the benefit of Administrative Agent), (b) valid and enforceable
first priority Liens on the Rents and Leases in favor of Administrative Agent,
(c) valid and enforceable first priority Liens in all fixtures at the
Collateral, in favor of Administrative Agent, as secured party and (d) valid and
enforceable first priority Liens in all other items of Collateral in favor of
Administrative Agent, and (ii) evidence that financing statements under the
Uniform Commercial Code (or any equivalent or similar legislation), or any other
documents required by other Laws, in form and substance satisfactory to
Administrative Agent in each jurisdiction as may be necessary (in Administrative
Agent’s reasonable judgment) effectively to perfect and maintain the security
interests in the Collateral created by such Security Documents have been or will
be filed or recorded, as applicable, in all places necessary or desirable, in
the reasonable judgment of Administrative Agent, to create and maintain valid
and enforceable first priority Liens on the Collateral in favor of
Administrative Agent.

 

 

2

--------------------------------------------------------------------------------


 

6.             Opinions.  The written opinion of counsel reasonably satisfactory
to Administrative Agent for the Operating Partnership, each Subsidiary Obligor,
and Guarantor, addressed to Administrative Agent for the benefit of Lenders,
dated the Closing Date.

 

7.             Survey; No Special Flood Hazard.  For each Project to be added to
the Collateral Pool as of the Closing Date: (a) two (2)  prints of an original
Survey (with a copy for each Lender) of the Land and Improvements thereon dated
not more than sixty (60) days prior to the Closing Date (or dated such earlier
date, if any, as is satisfactory to the Title Company, but in any event not more
than one hundred eighty (180) days prior to the Closing Date) satisfactory to
Administrative Agent and the Title Company and otherwise, to the extent required
by Administrative Agent, in its good faith business judgment, complying with
Exhibit G, and (b) a flood insurance policy (with a copy for each Lender) in an
amount equal to the lesser of the maximum Loan amount or the maximum amount of
flood insurance available under the Flood Disaster Protection Act of 1973, as
amended, and otherwise in compliance with the requirements of the Loan
Documents, or evidence satisfactory to Administrative Agent that none of the
Improvements within such Project is located in a flood hazard area.

 

8.             Title Insurance.  For each Project to be added to the Collateral
Pool as of the Closing Date: an ALTA title insurance policy (or a title
insurance policy promulgated by the laws of the state in which the Collateral is
located if an ALTA insurance policy is not available), issued by the Title
Company (which shall be approved by Administrative Agent in its good faith
business judgment) in the allocated Collateral Value for each Project, on a
coinsurance and/or reinsurance basis if and as required by Administrative Agent,
insuring without exclusion or exception for creditors’ rights that the
applicable Deed of Trust  constitutes a valid lien covering the Land and all
Improvements thereon, having the priority required by Administrative Agent and
subject only to those exceptions and encumbrances (regardless of rank or
priority) Administrative Agent approves, in a form acceptable to Administrative
Agent and with all “standard” exceptions which can be deleted, including the
exception for matters which a current survey would show, deleted to the fullest
extent authorized under applicable title insurance rules, and the Borrower
owning such Project shall satisfy all requirements for the issuance of such
policy; containing no exception for standby fees or real estate taxes or
assessments other than those for the year in which the closing occurs to the
extent the same are not then due and payable and endorsed “not yet due and
payable” and no exception for subsequent assessments for prior years; providing
full coverage against mechanics’ and materialmens’ liens to the extent
authorized under applicable title insurance rules, and the Borrower owning such
Project shall satisfy all requirements therefor; insuring that no restrictive
covenants shown in the Title Insurance have been violated (or that such
restrictive covenants are unenforceable as a matter of Law pursuant to an
endorsement approved by Administrative Agent), and that no violation of the
restrictions will result in a reversion or forfeiture of title; insuring all
appurtenant easements; insuring that the fee estate of the applicable Subsidiary
Obligor in the Land and Improvements is marketable, vested in such Subsidiary
Obligor; containing such affirmative coverage and endorsements as Administrative
Agent may require and are available under applicable title insurance rules, and
the applicable Subsidiary Obligor shall satisfy all requirements therefor;
insuring any easements, leasehold estates or other matters appurtenant to or
benefiting the Land and/or the Improvements as part of the insured estate;
insuring the right of access to the Land to the extent authorized under
applicable title insurance rules, and the Borrower owning such Project shall
satisfy all requirements therefor; and containing provisions acceptable to
Administrative Agent in its good

 

 

3

--------------------------------------------------------------------------------


 

faith business judgment regarding advances and/or readvances of Loan funds after
closing.  Neither Borrowers nor their counsel shall have any interest, direct or
indirect, in the Title Company (or its agent) or any portion of the premium paid
for the Title Insurance.

 

9.             Insurance Policies.  For each Project to be added to the
Collateral Pool as of the Closing Date, the insurance policies initially
required by Administrative Agent, pursuant to the Loan Documents, together with
evidence satisfactory to Administrative Agent that all premiums therefor have
been paid for a period of not less than one (1) year from the Closing Date and
that the policies are in full force and effect.

 

10.           Leases.  For each Project to be added to the Collateral Pool as of
the Closing Date, (i) true and correct copies of all Leases; and (ii) Tenant
Subordination Agreements (including nondisturbance agreements if and to the
extent agreed by Administrative Agent in its discretion) from all Tenants whose
Leases are not expressly unconditionally subordinate to the Lien of the Deed of
Trust in favor of Administrative Agent, in form and content satisfactory to
Administrative Agent.

 

11.           Rent Roll; Operating Statements.  For each Project to be added to
the Collateral Pool, a current rent roll for such Project, certified by the
Subsidiary Obligor as being true and correct in all material respects and a
three (3) year operating and occupancy history of such Project in form
satisfactory to Administrative Agent, provided that with respect to any period
such Project being acquired by a Subsidiary Obligor with the proceeds of the
Loan or owned by such Subsidiary Obligor less than three years, such information
shall only be required to be delivered to the extent reasonably available to
Subsidiary Obligor.

 

12.           Environmental Compliance/Report.  For each Project to be added to
the Collateral Pool as of the Closing Date: evidence satisfactory to
Administrative Agent that the Land does not contain and is not within or near
any area designated as a hazardous waste site by any Tribunal, that neither the
Collateral nor any adjoining property contains or has ever contained any
substance classified as hazardous or toxic (or otherwise regulated, such as,
without limitation, asbestos, radon and/or petroleum products) under any Law or
governmental requirement pertaining to health or the environment, and that
neither the Collateral nor any use or activity thereon violates or is or could
be subject to any response, remediation, clean-up or other obligation under any
Law or governmental requirement pertaining to health or the environment
including without limitation, a written report of an environmental assessment of
the Collateral, made within twelve (12) months prior to the Closing Date, by an
engineering firm, and of a scope and in form and content satisfactory to
Administrative Agent, complying with Administrative Agent’s established
guidelines, showing that there is no evidence of any such substance which has
been generated, treated, stored, released or disposed of in the Collateral, and
such additional evidence as may be required by Administrative Agent.  All
reports, drafts of reports, and recommendations, whether written or oral, from
such engineering firm shall be made available and communicated to Administrative
Agent.

 

13.           Access, Utilities, and Laws.  For each Project to be added to the
Collateral Pool as of the Closing Date: (a) evidence satisfactory to
Administrative Agent in its good faith business judgment that the Collateral
abuts and has fully adequate direct and free access to one or more public
streets, dedicated to public use, fully installed and accepted by the
appropriate Tribunal, that

 

 

4

--------------------------------------------------------------------------------


 

all fees, costs and expenses of the installation and acceptance thereof have
been paid in full, and that there are no restrictions on the use and enjoyment
of such streets which would materially adversely affect the Project;
(b) evidence reasonably satisfactory to Administrative Agent that all applicable
zoning ordinances, restrictive covenants and governmental requirements affecting
the Collateral permit the use for which the Collateral is intended and have been
or will be complied with without the existence of any variance, non-complying
use, nonconforming use or other special exception; (c) evidence satisfactory to
Administrative Agent that the Land and Improvements comply and will comply with
all Laws and governmental requirements regarding subdivision and platting and
would so comply if the Land and the Improvements thereon were conveyed as a
separate parcel; (d) a true and correct copy of a valid certificate of occupancy
for the Improvements, together with all other consents, licenses, permits and
approvals necessary for the use, occupancy and operation of the Improvements,
all in assignable form (to the extent appropriate) and in full force and effect;
and (e) evidence reasonably satisfactory to Administrative Agent of compliance
by Borrowers and the Collateral, and the proposed use and occupancy of the
Improvements, with such other applicable Laws and governmental requirements as
Administrative Agent may request, including all Laws and governmental
requirements regarding access and facilities for handicapped or disabled persons
including, without limitation and to the extent applicable, The Federal
Architectural Barriers Act (42 U.S.C. § 4151 et seq.), The Fair Housing
Amendments Act of 1988 (42 U.S.C. § 3601 et seq.), The Americans With
Disabilities Act of 1990 (42 U.S.C. § 12101 et seq.), The Rehabilitation Act of
1973 (29 U.S.C. § 794), and any applicable state requirements.

 

14.           Priority.  For each Project to be added to the Collateral Pool as
of the Closing Date, (a) evidence satisfactory to Administrative Agent in its
good faith business judgment that prior to and as of the time the applicable
Deed of Trust was filed for record no mechanic’s or materialman’s lien claim or
notice, lis pendens, judgment, or other claim or encumbrance against the Project
has been filed for record in the county where the Project is located or in any
other public record which by Law provides notice of claims or encumbrances
regarding the Project; (b) a certificate or certificates of a reporting service
acceptable to Administrative Agent, reflecting the results of searches made not
earlier than ten (10) days prior to the Closing Date, (i) of the central and
local Uniform Commercial Code records, showing no filings against any of the
collateral for the Loan or against any Borrower except for the Permitted
Encumbrances or other items consented to by Administrative Agent; and (ii) if
required by Administrative Agent, of the appropriate judgment and tax lien
records, showing no outstanding judgment or tax lien against any Borrower.

 

15.           Tax and Standby Fee Certificates.  For each Project to be added to
the Collateral Pool as of the Closing Date, evidence satisfactory to
Administrative Agent in its good faith business judgment (a) of the identity of
all taxing authorities and utility districts (or similar authorities) having
jurisdiction over the Project or any portion thereof; (b) that all taxes,
standby fees and any other similar charges currently due and payable have been
paid, including (if available) copies of receipts or statements marked “paid” by
the appropriate authority; and (c) that the Land is a separate tax lot or lots
with separate assessment or assessments of the Land and Improvements,
independent of any other land or improvements and that the Land is a separate
legally subdivided parcel.

 

16.           Engineering Reports.  For each Project to be added to the
Collateral Pool as of the Closing Date, Borrowers shall have delivered (or cause
to be delivered) to Administrative Agent

 

 

5

--------------------------------------------------------------------------------


 

(i) a written Engineering Report with respect to the Collateral dated not more
than 60 days prior to the Closing Date and prepared by an Engineer reasonably
acceptable to Administrative Agent, which Engineering Report shall in all other
respects be reasonably satisfactory, in form and substance, to Administrative
Agent and (ii)  a reliance letter from the Engineer with respect to each
Engineering Report addressed to Administrative Agent and Lenders, which letter
shall be in form and substance reasonably satisfactory to the Agent.

 

17.           No Adverse Litigation. For each Project to be added to the
Collateral Pool as of the Closing Date, there shall not be pending or threatened
in writing, any action, suit, proceeding, governmental investigation or
arbitration against or affecting any Borrower or any property of any Borrower
that has not been disclosed by Borrowers to Administrative Agent in writing
prior to the execution of this Agreement, and there shall have occurred no
development not so disclosed in any such action, suit, proceeding, governmental
investigation or arbitration so disclosed, that, in either event, in the good
faith business judgment of Administrative Agent, is reasonably likely to have a
Material Adverse Effect, and no injunction or other restraining order shall have
been issued and no hearing to cause an injunction or other restraining order to
be issued shall be pending or noticed with respect to any action, suit or
proceeding seeking to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated by this Agreement or the making of the Loan hereunder.

 

18.           Identification Due Diligence.  All due diligence materials deemed
necessary by Administrative Agent and each Lender with respect to verifying the
identity and background information of each Borrower and Guarantor in a manner
satisfactory to Administrative Agent and each Lender.

 

19.           Borrower’s NOI Certificate.  A Borrower’s NOI Certificate dated as
of the Closing Date.

 

20.           Management Documents.  Copies of all management and leasing
agreements related to such Project to be added to the Collateral Pool, together
with a fully executed original Property Manager’s Subordination from the
applicable Property Manager in form satisfactory to Administrative Agent

 

21.           Form Lease.  The form or forms Lease used at each Project to be
added to the Collateral Pool.

 

22.           Other Documents.  Such other documents and certificates as
Administrative Agent may reasonably request from Borrowers or Subsidiary
Obligor, in form and content reasonably satisfactory to Administrative Agent.

 

 

6

--------------------------------------------------------------------------------

 

 


 

EXHIBIT D

 

CONDITIONS TO ADDITION TO COLLATERAL POOL

 

                No Project will be evaluated by the Lenders as a potential
addition to the Collateral Pool unless the Operating Partnership delivers to
Administrative Agent and Administrative Agent approves, in its sole discretion,
each of the following items as to each such Project:

 

1.             Loan Assumption Agreement.   A Loan Assumption Agreement, duly
executed by the Operating Partnership and the Subsidiary Obligor who is the
owner of the Project to be added to the Collateral Pool.

 

2.             Appraisal.  An Appraisal of the Project, made within thirty (30)
days prior to the proposed Admission Date for such Project, which appraises each
such Project on a “stabilized value” basis.  Each appraiser and Appraisal must
be satisfactory to Administrative Agent and each Lender (including satisfaction
of applicable regulatory requirements) and each appraiser must be engaged
directly by Administrative Agent.

 

3.             Authorization.  Evidence of the existence, good standing,
authority and capacity of the Subsidiary Obligor who is the owner of the Project
to be added to the Collateral Pool and, to the extent required by Administrative
Agent, evidence the existence and authority of each of its constituent partners,
members, managers and owners to execute, deliver and perform their respective
obligations to Administrative Agent and Lenders under the Loan Documents,
including:

 

(a)           For each partnership (including a joint venture or limited
partnership):  (i) a true and complete copy of an executed partnership agreement
or limited partnership agreement, and all amendments thereto; (ii) for each
limited partnership, a copy of the certificate of limited partnership and all
amendments thereto accompanied by a certificate issued by the appropriate
governmental official of the jurisdiction of formation that the copy is true and
complete, and evidence of registration or qualification to do business in the
state the Project owned by such Subsidiary Obligor is located, and (iii) a
partnership certificate certifying who will be authorized to execute or attest
the Loan Assumption Agreement and other Loan Documents, and a true and complete
copy of all necessary resolutions approving the execution of the Loan Assumption
Agreement and other Loan Documents and authorizing the transactions contemplated
in this Agreement, the Loan Assumption Agreement and the other Loan Documents.

 

(b)           For each corporation:  (i) a true and complete copy of its
articles of incorporation and by-laws, and all amendments thereto, a certificate
of incumbency of all of its officers who are authorized to execute or attest to
the Loan Assumption Agreement or any of the Loan Documents, and a true and
complete copy of resolutions approving the Loan Assumption Agreement and other
Loan Documents and authorizing the transactions contemplated in this Agreement,
the Loan Assumption Agreement and the other Loan Documents; and
(ii) certificates of existence, good standing and qualification to do business
issued by the appropriate governmental officials in the state of its formation.

 

 

1

--------------------------------------------------------------------------------


 

(c)           For each limited liability company or limited liability
partnership:  (i) a true and complete copy of the articles of organization and
operating agreement, and all amendments thereto, a certificate of incumbency of
all of its members, managers or officers, as applicable, who are authorized to
execute or attest to the Loan Assumption Agreement and any of the other Loan
Documents and Environmental Indemnity, and a true and complete copy of
resolutions approving the Loan Assumption Agreement, other Loan Documents and
Environmental Indemnity and authorizing the transactions contemplated in this
Agreement, the Loan Assumption Agreement and the other Loan Documents and
Environmental Indemnity; and (ii) certificates of existence, good standing and
qualification to do business issued by appropriate governmental officials in the
state of its formation.

 

(d)           For each entity or organization that is not a corporation,
partnership, limited partnership, joint venture, limited liability company or
limited liability partnership, a copy of each document creating it or governing
the existence, operation, power or authority of it or its representatives.

 

(e)           All certificates, resolutions, and consents required by
Administrative Agent applicable to the foregoing.

 

4.             Loan Documents and Other Documents.  From Subsidiary Obligor who
is the owner of the Project to be added to the Collateral Pool, duly executed,
acknowledged and/or sworn to as required, and delivered to Administrative Agent
(with a copy for each Lender):

 

(a)           a Deed of Trust and Assignment of Rents and Leases, each in form
satisfactory to Administrative Agent to create (i) valid and enforceable first
priority Liens on the fee simple interests of Subsidiary Obligor in such Project
in favor of Administrative Agent, as mortgagee (or as beneficiary in those
jurisdictions where the Lien is granted to a trustee for the benefit of
Administrative Agent), (ii) valid and enforceable first priority Liens on the
Rents and Leases in favor of Administrative Agent, (iii) valid and enforceable
first priority Liens in all fixtures at the Project, in favor of Administrative
Agent, as secured party and (iv) valid and enforceable first priority Liens in
all other items of Collateral owned by such Subsidiary Obligor in favor of
Administrative Agent, which Deed of Trust and Assignment of Rents and Leases
will be dated as of the Admission Date, and recorded in all places necessary or
desirable, in the reasonable judgment of Administrative Agent, to create the
above-described Liens;

 

(b)           UCC-1 financing statements under the Uniform Commercial Code (or
any equivalent or similar legislation), or any other documents required by other
Laws, in form and substance reasonably satisfactory to Administrative Agent in
each jurisdiction as may be necessary (in Administrative Agent’s reasonable
judgment) effectively to perfect and maintain the security interests in such
Project created by such Security Documents executed by the Subsidiary Obligor,
which financing statements will be filed or recorded, as applicable, in all
places necessary or desirable, in the reasonable judgment of Administrative
Agent, to create and maintain valid and enforceable first priority Liens on the
Collateral in favor of Administrative Agent; and

 

 

2

--------------------------------------------------------------------------------


 

(c)           an Environmental Indemnity, in form and substance satisfactory to
Administrative Agent, duly executed by the Subsidiary Obligor, the Operating
Partnership and Guarantor.

 

5.             Opinions.  The written opinion of counsel reasonably satisfactory
to Administrative Agent for the Subsidiary Obligor who owns the Project to be
added to the Collateral Pool, addressed to Administrative Agent for the benefit
of Lenders, dated as of the Admission Date.

 

6.             Survey; No Special Flood Hazard.  For each Project to be added to
the Collateral Pool, unless waived in whole or in part by Administrative Agent:
(a) two (2)  prints of an original Survey (with a copy for each Lender) of the
Land and Improvements thereon dated not more than sixty (60) days prior to the
Admission Date (or dated such earlier date, if any, as is satisfactory to the
Title Company, but in any event not more than one hundred eighty (180) days
prior to the Admission Date) satisfactory to Administrative Agent and the Title
Company and otherwise, to the extent required by Administrative Agent, in its
good faith business judgment, complying with Exhibit G, and (b) a flood
insurance policy (with a copy for each Lender) in an amount equal to the lesser
of the maximum Loan amount or the maximum amount of flood insurance available
under the Flood Disaster Protection Act of 1973, as amended, and otherwise in
compliance with the requirements of the Loan Documents, or evidence satisfactory
to Administrative Agent that none of the Improvements included within such
Project is located in a flood hazard area.

 

7.             Title Insurance.  For each Project to be added to the Collateral
Pool, an ALTA title insurance policy (or a title insurance policy promulgated by
the laws of the state in which the Project is located if an ALTA insurance
policy is not available), issued by the Title Company (which shall be approved
by Administrative Agent in its good faith business judgment) in an amount not to
exceed the allocated Collateral Value for such Project, on a coinsurance and/or
reinsurance basis if and as required by Administrative Agent, insuring without
exclusion or exception for creditors’ rights that the applicable Deed of Trust 
constitutes a valid lien covering the Land and all Improvements thereon, having
the priority required by Administrative Agent and subject only to those
exceptions and encumbrances (regardless of rank or priority) Administrative
Agent approves, in a form acceptable to Administrative Agent and with all
“standard” exceptions which can be deleted, including the exception for matters
which a current survey would show, deleted to the fullest extent authorized
under applicable title insurance rules, and the Borrower owning such Project
shall satisfy all requirements for the issuance of such policy; containing no
exception for standby fees or real estate taxes or assessments other than those
for the year in which the closing occurs to the extent the same are not then due
and payable and endorsed “not yet due and payable” and no exception for
subsequent assessments for prior years; providing full coverage against
mechanics’ and materialmens’ liens to the extent authorized under applicable
title insurance rules, and the Borrower owning such Project shall satisfy all
requirements therefor; insuring that no restrictive covenants shown in the Title
Insurance have been violated (or that such restrictive covenants are
unenforceable as a matter of Law pursuant to an endorsement approved by
Administrative Agent), and that no violation of the restrictions will result in
a reversion or forfeiture of title; insuring all appurtenant easements; insuring
that the fee estate of the applicable Subsidiary Obligor in the Land and
Improvements is marketable, vested in such Subsidiary Obligor; containing such
affirmative coverage and endorsements as Administrative Agent may require and
are available under applicable title

 

 

3

--------------------------------------------------------------------------------


 

insurance rules, and the applicable Subsidiary Obligor shall satisfy all
requirements therefor; insuring any easements, leasehold estates or other
matters appurtenant to or benefiting the Land and/or the Improvements as part of
the insured estate; insuring the right of access to the Land to the extent
authorized under applicable title insurance rules, and the Borrower owning such
Project shall satisfy all requirements therefor; and containing provisions
acceptable to Administrative Agent in its good faith business judgment regarding
advances and/or readvances of Loan funds after closing.  Neither Borrowers nor
their counsel shall have any interest, direct or indirect, in the Title Company
(or its agent) or any portion of the premium paid for the Title Insurance.

 

8.             Insurance Policies.  For each Project to be added to the
Collateral Pool, the insurance policies initially required by Administrative
Agent, pursuant to the Loan Documents, together with evidence satisfactory to
Administrative Agent that all premiums therefor have been paid for a period of
not less than one (1) year from the Admission Date and that the policies are in
full force and effect.

 

9.             Leases.  For each Project to be added to the Collateral Pool,
unless waived in whole or in part by Administrative Agent (i) true and correct
copies of all Leases; and (ii) Tenant Subordination Agreements (including
nondisturbance agreements if and to the extent agreed by Administrative Agent in
its discretion) from all Tenants whose Leases are not expressly, unconditionally
subordinate to the Lien of the Deed of Trust in favor of Administrative Agent,
in form and content satisfactory to Administrative Agent.

 

10.           Rent Roll; Operating Statements.  For each Project to be added to
the Collateral Pool, a current rent roll for such Project, certified by the
Subsidiary Obligor as being true and correct in all material respects and a
three (3) year operating and occupancy history of such Project in form
satisfactory to Administrative Agent, provided that with respect to any period
such Project being acquired by a Subsidiary Obligor with the proceeds of the
Loan or owned by such Subsidiary Obligor less than three years, such information
shall only be required to be delivered to the extent reasonably available to
Subsidiary Obligor.

 

11.           Environmental Compliance/Report.  For each Project to be added to
the Collateral Pool, evidence satisfactory to Administrative Agent that no
portion of the Land is “wetlands” under any applicable Law and that the Land
does not contain and is not within or near any area designated as a hazardous
waste site by any Tribunal, that neither the Project nor any adjoining property
contains or has ever contained any substance classified as hazardous or toxic
(or otherwise regulated, such as, without limitation, asbestos, radon and/or
petroleum products) under any Law or governmental requirement pertaining to
health or the environment, and that neither the Project nor any use or activity
thereon violates or is or could be subject to any response, remediation,
clean-up or other obligation under any Law or governmental requirement
pertaining to health or the environment including without limitation, a written
report of an environmental assessment of the Project, made within twelve (12)
months prior to the Admission Date, by an engineering firm, and of a scope and
in form and content satisfactory to Administrative Agent, complying with
Administrative Agent’s established guidelines, showing that there is no evidence
of any such substance which has been generated, treated, stored, released or
disposed of in the Project, and such additional evidence as may be required by
Administrative Agent.  All reports, drafts of reports, and recommendations,
whether written or

 

 

4

--------------------------------------------------------------------------------


 

oral, from such engineering firm shall be made available and communicated to
Administrative Agent.

 

12.           Access, Utilities, and Laws.  For each Project to be added to the
Collateral Pool  (a) evidence satisfactory to Administrative Agent in its good
faith business judgment that the Project abuts and has fully adequate direct and
free access to one or more public streets, dedicated to public use, fully
installed and accepted by the appropriate Tribunal and that there are no
restrictions on the use and enjoyment of such streets which would materially
adversely affect the Project; (b) evidence reasonably satisfactory to
Administrative Agent that all applicable zoning ordinances, restrictive
covenants and governmental requirements affecting the Collateral permit the use
for which the Collateral is intended and have been or will be complied with
without the existence of any variance, non-complying use, nonconforming use or
other special exception; (c) evidence satisfactory to Administrative Agent that
the Land and Improvements comply and will comply with all Laws and governmental
requirements regarding subdivision and platting and would so comply if the Land
and the Improvements thereon were conveyed as a separate parcel; and (d) if
required by Administrative Agent, a true and correct copy of a valid certificate
of occupancy for the Improvements or other evidence satisfactory to
Administrative Agent that all permits or approvals required for occupancy of the
Improvements have been obtained.

 

13.           Priority.  For each Project to be added to the Collateral Pool
(a) evidence satisfactory to Administrative Agent in its good faith business
judgment that prior to and as of the time the applicable Deed of Trust was filed
for record no mechanic’s or materialman’s lien claim or notice, lis pendens,
judgment, or other claim or encumbrance against the Project has been filed for
record in the county where the Project is located or in any other public record
which by Law provides notice of claims or encumbrances regarding the Project;
(b) a certificate or certificates of a reporting service acceptable to
Administrative Agent, reflecting the results of searches made not earlier than
ten (10) days prior to the Admission Date, of the central and local Uniform
Commercial Code records, showing no filings against any of the collateral for
the Loan or against the Subsidiary Obligor otherwise except for the Permitted
Encumbrances or other items consented to by Administrative Agent.

 

14.           Tax and Standby Fee Certificates.  For each Project to be added to
the Collateral Pool, evidence satisfactory to Administrative Agent in its good
faith business judgment (a) of the identity of all taxing authorities and
utility districts (or similar authorities) having jurisdiction over the Project
or any portion thereof; (b) that all taxes, standby fees and any other similar
charges currently due and payable have been paid, including (if available)
copies of receipts or statements marked “paid” by the appropriate authority; and
(c) that the Land is a separate tax lot or lots with separate assessment or
assessments of the Land and Improvements, independent of any other land or
improvements and that the Land is a separate legally subdivided parcel.

 

15.           Engineering Reports.  For each Project to be added to the
Collateral Pool, the Subsidiary Obligor shall have delivered (or cause to be
delivered) to Administrative Agent (i) a written Engineering Report with respect
to such Project dated not more than 60 days prior to the Admission Date and
prepared by an Engineer reasonably acceptable to Administrative Agent, which
Engineering Report shall in all other respects be reasonably satisfactory, in
form and substance, to Administrative Agent and (ii) a reliance letter from the
Engineer with respect to

 

 

5

--------------------------------------------------------------------------------


 

each Engineering Report addressed to Administrative Agent and Lenders, which
letter shall be in form and substance reasonably satisfactory to the Agent.

 

16.           No Adverse Litigation. For each Project to be added to the
Collateral Pool, there shall not be pending or threatened in writing, any
action, suit, proceeding, governmental investigation or arbitration against or
affecting the Subsidiary Obligor or the Project that has not been disclosed to
Administrative Agent in writing and approved by the Lenders, and there shall
have occurred no development not so disclosed in any such action, suit,
proceeding, governmental investigation or arbitration so disclosed, that, in
either event, in the good faith business judgment of Administrative Agent, is
reasonably likely to have a Material Adverse Effect, and no injunction or other
restraining order shall have been issued and no hearing to cause an injunction
or other restraining order to be issued shall be pending or noticed with respect
to any action, suit or proceeding seeking to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated by this Agreement or the making of the Loan hereunder.

 

17.           Identification Due Diligence.  All due diligence materials
reasonably deemed necessary by Administrative Agent and each Lender with respect
to verifying the identity and background information of each new Subsidiary
Obligor in a manner reasonably satisfactory to Administrative Agent and each
Lender.

 

18.           Borrower’s NOI Certificate.  A Borrower’s NOI Certificate dated as
of the Admission Date.

 

19.           Management Documents.  Copies of all management and leasing
agreements related to such Project, together with a fully executed original
Property Manager’s Subordination from the applicable Property Manager in form
satisfactory to Administrative Agent

 

20.           Form Lease.  The form or forms Lease used at such Project.

 

21.           Other Documents.  Such other documents and certificates as
Administrative Agent may reasonably request from Borrowers or Subsidiary
Obligor, in form and content reasonably satisfactory to Administrative Agent.

 

If, after receipt and review of the foregoing documents and information,
Administrative Agent is prepared to proceed with acceptance of such Eligible
Asset as a part of the Collateral Pool, Administrative Agent will so notify the
Operating Partnership, and Administrative Agent will submit the foregoing
documents and information and the Appraisal to the Lenders, for approval by all
Lenders.  Upon the unanimous approval of all Lenders and upon execution and
delivery of documents and completion of all other closing requirements imposed
by Administrative Agent, such Eligible Asset shall become a part of the
Collateral Pool.

 

 

6

--------------------------------------------------------------------------------

 

 


 

EXHIBIT E

 

ORGANIZATIONAL CHART; LIST OF SUBSIDIARIES

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

ADVANCES

 

1.             Advance Request.  The Operating Partnership shall deliver a
Advance Request to Administrative Agent, together with, if the amount requested
would otherwise exceed the then existing Maximum Availability Amount or if the
NOI for the Collateral Pool is no longer sufficient to achieve the Debt Service
Coverage Ratio required to maintain the then existing Maximum Availability
Amount, a current Borrower’s NOI Certificate.  Each Advance Request must be
received by Administrative Agent not later than 11:00 a.m., Administrative
Agent’s Time, at least three (3) Business Days prior to the Funding Date for
LIBOR Rate Principal Advances, and at least one (1) Business Day prior to the
Funding Date for all other Advances.  Each Advance Request, and Borrowers’
acceptance of any Advance, shall be deemed to ratify and confirm, as of the
requested Funding Date, that, except as disclosed in any Advance Request and
approved by Lenders: (a) the representations and warranties contained herein and
in the other Loan Documents remain true and correct in all material respects to
the same extent as though made on and as of the requested Funding Date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date,
(b) there is no uncured Default or Potential Default existing under the Loan
Documents and no event shall have occurred and be continuing or would result
from the consummation of the borrowing contemplated by such Advance Request that
would constitute a Default or a Potential Default, (c) all Advances previously
made to Borrowers were disbursed, and the proceeds of the Advance requested in
the Advance Request will immediately be disbursed, for the purposes permitted by
this Agreement and for no other purpose, (d)  each Borrower shall have performed
in all material respects all agreements and satisfied in all material respects
all conditions which this Agreement provides shall be performed or satisfied by
it on or before the requested Funding Date; and (e) there shall not be pending
or, to the knowledge of any Borrower, threatened, any action, suit, proceeding,
governmental investigation or arbitration against or affecting any Borrower or
any property of any Borrower that is required to be but has not been disclosed
by such Borrowers to Administrative Agent in writing pursuant this Agreement.

 

2.             Advances.  Borrowers shall be entitled to an Advance only in an
amount approved by Administrative Agent in accordance with the terms of this
Agreement and the Loan Documents. Lenders shall, only upon the satisfaction, as
reasonably determined by Administrative Agent, of all applicable conditions of
this Agreement and the Loan Documents, be required to make the requested Advance
to the Operating Partnership, for distribution to one or more Borrowers, on the
applicable Funding Date.  All Advances of the Loan made to the Operating
Partnership under this Agreement shall be deemed to be Advances to each
Borrower, irrespective of how such Advance  is applied or distributed by the
Operating Partnership and each Borrower is and will be jointly and severally
liable for the repayment of all such Advances, as provided herein and in the
other Loan Documents.

 

3.             Conditions to the First Advance.  As conditions precedent to the
first Advance hereunder, if and to the extent required by Administrative Agent,
to Administrative Agent’s satisfaction in its good faith business judgment,
Borrowers must have satisfied the conditions

 

 

1

--------------------------------------------------------------------------------


 

required under this Agreement, including all of those conditions set forth in
Exhibit C and Section 4 below.

 

4.             Conditions to All Advances.  As conditions precedent to each
Advance made pursuant to a Advance Request, in addition to all other
requirements contained in this Agreement, if and to the extent required by
Administrative Agent:

 

(a)           The Advance Termination Date shall not have passed;

 

(b)           Administrative Agent shall have received and approved an Advance
Request;

 

(c)           If required to establish an increase in the Maximum Availability
Amount or a decrease in the same based upon a change in the required Debt
Service Coverage for the Collateral Pool, Administrative Agent shall have
received and approved a current Borrower’s NOI Certificate and verified the
Operating Partnership’s calculation of NOI reflected therein;

 

(d)           After giving effect to the requested Advance, the Total
Outstandings shall not exceed the Maximum Availability Amount;

 

(e)           Administrative Agent shall have determined, in the exercise of its
good faith business judgment, that no Default or Potential Default exists or
will exists, as of the Funding Date;

 

(f)            Except as to any disclosure in any Advance Request approved by
Lenders, Administrative Agent shall have determined, in the exercise of its good
faith business judgment, that the representations and warranties made in the
Loan Documents are true and correct on and as of the Funding Date and no event
shall have occurred or condition or circumstance shall exist which, if known to
Borrowers, would render any such representation or warranty incorrect in any
material respect; and

 

(g)           Administrative Agent shall have determined, in its reasonable
discretion, that as of the Funding Date, no event shall have occurred, nor shall
any condition exist, that could have a Material Adverse Effect.

 

5.             Direct Advances.  Borrowers hereby irrevocably authorize
Administrative Agent on behalf of Lenders (but Administrative Agent shall have
no obligation) to (i) advance Loan funds directly to Lenders to pay interest due
on the Loan, and (ii) advance and directly apply the proceeds of any Advance to
the satisfaction of any of Borrowers’ obligations under any of the Loan
Documents, even though Borrowers did not include that amount in an Advance
Request and/or no Default exists. Each such direct Advance shall be added to the
outstanding principal balance of the Loan and shall be secured by the Loan
Documents.  Unless Borrowers pay such interest from other resources,
Administrative Agent may advance Loan funds pursuant to this Section for
interest payments as and when due.  Nothing contained in this Agreement shall be
construed to permit Borrowers to defer payment of interest on the Loan beyond
the date(s) due.  Administrative Agent may hold, use, disburse and apply the
Loan for payment of any obligation of Borrowers under the Loan Documents. 
Borrowers hereby assign and pledge the proceeds of the Loan to Administrative
Agent for the ratable benefit of Lenders for such purposes.  During the
continuance of a Default, Administrative Agent on behalf of Lenders may advance
and incur

 

 

2

--------------------------------------------------------------------------------


 

such expenses as Administrative Agent deems necessary to preserve the
Collateral, and any other security for the Loan, and such expenses, even though
in excess of the amount of the Loan, shall be secured by the Loan Documents and
shall be payable to Administrative Agent on behalf of Lenders on demand. 
Administrative Agent on behalf of Lenders may disburse any portion of any
Advance at any time, and from time to time, to Persons other than Borrowers for
the purposes specified in this Section and the amount of Advances to which
Borrowers shall thereafter be entitled shall be correspondingly reduced.

 

6.             Conditions and Waivers.  All conditions precedent to the
obligation of Lenders to make any Advance are imposed hereby solely for the
benefit of Administrative Agent and Lenders, and no other party may require
satisfaction of any such condition precedent or be entitled to assume that
Lenders will refuse to make any Advance in the absence of strict compliance with
such conditions precedent.

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

FORM OF ADVANCE REQUEST

 

ADVANCE REQUEST NO.:

 

TO:

Bank of America, N.A., as Administrative Agent

LOAN NO.:

 

DATE:

 

BORROWERS:

BEHRINGER HARVARD OPPORTUNITY OP I, LP, a Texas limited partnership (the
“Operating Partnership”), and certain of its Subsidiaries

 

 

 

In accordance with the Credit Agreement dated February     , 2008, among the
Operating Partnership, certain other parties (the “Credit Agreement”),
Administrative Agent and the Lenders as defined therein, the Operating
Partnership  requests that $                     be advanced from Loan
proceeds.  The Operating Partnership hereby further certifies to Administrative
Agent and the Lenders as follows:

 

1.             The proposed Funding Date (which must be a Business Day)
is                 .

 

2.             The following elections shall apply with respect to such Advance:

 

(a)

o

Base Rate Principal:

$

 

 

 

(b)

o

LIBOR Rate Principal:

$

 

 

 

 

 

 

 

INTEREST PERIOD

 

AMOUNT

 

o one month

 

$

 

o two months

 

$

 

o three months

 

$

 

o six months

 

$

 

3.                                       The Maximum Availability Amount is
$                     and the amount of the proposed Advance will not cause the
Total Outstandings to exceed the Maximum Availability Amount.   If the Maximum
Availability Amount specified above is greater than that specified in the most
recent Advance Request, then attached to this Advance Request as Exhibit A is a
current Borrower’s NOI Certificate.

 

4.                                       The Debt Service Coverage Ratio (as
determined in accordance with the Credit Agreement) equals or exceeds the
following:                     .

 

5.                                       All representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
accurate in all respects as of the date of this Advance Request, except as
disclosed in any previous Advance Request or as follows (if any):

 

1

--------------------------------------------------------------------------------


 

6.             The Advance should be credited to the account of the Operating
Partnership, on behalf of Borrowers, as follows:

 

Account No.:

 

 

 

Account Name:

 

 

 

ABA No.:

 

 

 

Attention:

 

 

 

Reference:

 

 

 

 

OPERATING PARTNERSHIP:

 

 

 

BEHRINGER HARVARD OPPORTUNITY OP I, LP, a Texas limited partnership

 

 

 

By:

BHO, Inc., a Delaware corporation, its general partner

 

 

 

 

By:

 

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President-Corporate Development & Legal Secretary

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

SURVEY REQUIREMENTS

 

1.             Requirements.  The Survey shall be made in accordance with, and
meet the requirements of, the certification below by a registered professional
engineer or registered professional land surveyor.  The description shall be a
single metes and bounds perimeter description of the entire Land, and a separate
metes and bounds description of the perimeter of each constituent tract or
parcel out of the Land.  The total acreage and square footage of the Land and
each constituent tract or parcel of the Land shall be certified.  If the Land
has been recorded on a map or plat as part of an abstract or subdivision, all
survey lines must be shown, and all lot and block lines (with distances and
bearings) and numbers, must be shown.  The date of any revisions subsequent to
the initial survey prepared pursuant to these requirements must also be shown.

 

2.             Certification.  The certification for the property description
and the map or plat shall be addressed to Administrative Agent, Borrowers and
the Title Company, signed by the surveyor (a registered professional land
surveyor or registered professional engineer), bearing current date,
registration number, and seal, and shall be in the following form or its
substantial equivalent, as may be approved by Administrative Agent:

 

                                                This is to certify to
                                 [Insert names of Administrative Agent,
Borrowers and Title Company] that this map or plat and the survey on which it is
based were made in accordance with the “Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys” jointly established and adopted by ALTA and NSPS
in 2005, and include optional items 1, 2, 4 (in square feet or acres), 6, 8, 10,
11(b), 16, 17, 18, and if buildings are located on the land, optional items
7(a), 7(b)(1), 7(b)(2) and 9 of Table A thereof.  Pursuant to the Accuracy
Standards as adopted by ALTA and NSPS and in effect on the date of this
certification, the undersigned further certifies that in my professional
opinion, as a land surveyor registered in the State of                       ,
the maximum Relative Positional Accuracy resulting from the measurements made on
the survey does not exceed the Allowable Relative Positional Accuracy for
Measurements Controlling Land Boundaries on ALTA/ACSM Land Title Surveys (0.07
feet or 20 mm + 50 ppm).  The undersigned additionally certifies that (a) this
survey was made on the ground under my supervision; (b) I have received and
examined a copy of the Title Insurance Commitment
No.                                issued by the Title Company as well as a copy
of each instrument listed therein, and the subject land and each tract or parcel
thereof described in this survey is the same land as described in the Title
Commitment; (c) if the subject land consists of two or more tracts or parcels
having common boundaries, those tracts and parcels are contiguous along the
common boundaries; (d) the subject land and each tract or parcel thereof has a
tax map designation separate and distinct from that of any other land and the
subject land and each tract or parcel thereof is a separate, legally subdivided
parcel;  (e) this survey correctly shows all matters of record, (and to the
extent they can be located, their location and dimensions) of which I have been
advised affecting the subject land according to the legal description in such
matters (with instrument, book, and page number indicated); (f) except as shown
on this survey, no part of the subject land is located in a 100-year Flood Plain
or in an identified “flood prone area,” as defined pursuant to the Flood
Disaster Protection Act of 1973, as amended, as reflected by Flood Insurance
Rate Map Panel

 

 

1

--------------------------------------------------------------------------------


 

                                                #                       dated
                      , which such map panel covers the area in which the
subject property is situated and this survey correctly indicates the zone
designation of any area as being in the 100-year Flood Plain or “flood prone
area”; (g) to the best of my knowledge, this survey shows the relation of and
distance of all substantial, visible buildings, sidewalks and other improvements
to easements and setback lines; and (h) to the best of my knowledge, except as
shown on this survey, neither the subject land nor any tract or parcel thereof
serves any adjoining land for drainage, utilities, or ingress or egress.

 

 

2

--------------------------------------------------------------------------------

 

 


 

EXHIBIT H

 

FORM OF LOAN ASSUMPTION AGREEMENT

 

LOAN ASSUMPTION AGREEMENT

 

THIS LOAN ASSUMPTION AGREEMENT (this “Agreement”) is entered into effective as
of                             , 20    , by and among BANK OF AMERICA, N.A., a
national banking association, as Administrative Agent (“Administrative Agent”),
BEHRINGER HARVARD OPPORTUNITY OP I, LP, a Texas limited partnership(“Operating
Partnership”), for itself and on behalf of all Borrowers made a party to the
Credit Agreement, and                                                    ,
                                                   (“New Obligor”), on the
following terms and conditions:

 

R E C I T A L S:

 

A.            Operating Partnership and certain of its Subsidiaries (the
“Property Owners”) may from time to time be indebted to the Loan Parties
(defined below) pursuant to that certain Credit Agreement dated as of
February     , 2008 (as modified, amended, renewed, restated or supplemented
from time to time, the “Credit Agreement”), among the Operating Partnership, the
Lenders from time to time party thereto, and Bank of America, N.A., a national
banking association, as Administrative Agent (in such capacity, together with
its successors and assigns, “Administrative Agent”) and L/C Issuer
(Administrative Agent, L/C Issuer and Lenders, together with their respective
successors and assigns, are herein called the “Loan Parties”), and certain
Property Owners from time to time made a party thereto.  The Credit Agreement
pertains to a $75,000,000 loan (with an option to increase the amount of such
loan up to $150,000,000 as provided in the Credit Agreement) (the “Loan”).  The
Operating Partnership and the Property Owners from time to time obligated under
the Credit Agreement and the other Loan Documents (as defined in the Credit
Agreement) are sometimes referred to herein as the “Borrower Parties”.

 

B.            The Loan is evidenced by one or more promissory notes issued by
the Borrower Parties from time to time pursuant to the Credit Agreement (the
“Notes”).

 

C.            Certain of the proceeds of the Loan will be advanced by the
Operating Partnership or other Borrower Parties to New Obligor to be used by New
Obligor to finance the acquisition of certain real property.  New Obligor, a
Subsidiary of the Operating Partnership, will benefit, directly and indirectly,
from the making of the Loan.  New Obligor desires to assume and perform, jointly
and severally with the Borrower Parties, all of the duties and obligations of
the Borrower Parties arising under the Credit Agreement, the Notes and the other
Loan Documents (as defined in the Credit Agreement).

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.             Assumption of Loan Obligations.  New Obligor hereby
unconditionally, jointly and severally with the Borrower Parties, (i) assumes
and agrees to perform all of the obligations

 

 

1

--------------------------------------------------------------------------------


 

and liabilities of an “Borrower” under the Credit Agreement in accordance with
the terms and provisions of the Credit Agreement, and (ii) promises to pay to
Administrative Agent, L/C Issuer and Lenders all principal, interest and other
sums due and payable under the Credit Agreement, the Notes and other Loan
Documents in accordance with their terms.  New Obligor hereby agrees to be bound
by the terms of the Credit Agreement and the Notes to the same extent as if the
Credit Agreement and the Notes were originally executed and delivered to Loan
Parties by New Obligor.

 

2.             Governing Law/Binding Effect.  This Agreement is governed by and
shall be construed in accordance with the laws of the State of Texas, without
reference to any conflicts of law rule that would otherwise require the
application of the laws of another jurisdiction.  This Agreement shall be
binding on and shall inure to the benefit of the parties and their successors
and assigns.

 

3.             Notice of Final Agreement.  In connection with the Loan, Borrower
Parties, Administrative Agent, L/C Issuer and Lenders have executed and
delivered certain agreements, instruments and documents (collectively
hereinafter referred to as the “Written Loan Agreement”).  It is the intention
of the Borrower Parties, Administrative Agent, L/C Issuer and Lenders that this
Notice be incorporated by reference into each of the written agreements,
instruments and documents comprising the Written Loan Agreement.  Borrower
Parties, Administrative Agent, L/C Issuer and Lenders each warrants and
represents that the entire agreement made and existing by or among Borrower
Parties, Administrative Agent, L/C Issuer and Lenders with respect to the Loan
is contained within the Written Loan Agreement, as amended and supplemented
hereby, and that no agreements or promises have been made by, or exist by or
among, Borrower Parties, Administrative Agent, L/C Issuer and Lenders that are
not reflected in the Written Loan Agreement.

 

THE WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

 

NEW OBLIGOR:

 

 

[ADD SIGNATURE BLOCK]

 

 

OPERATING PARTNERSHIP:

 

BEHRINGER HARVARD OPPORTUNITY OP I,
LP, a Texas limited partnership

 

 

By:

BHO, Inc., a Delaware corporation, its
general partner

 

 

 

By:

 

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President — Corporate

 

 

Development & Legal and Secretary

 

 

ADMINISTRATIVE AGENT:

 

 

BANK OF AMERICA, N.A., a national banking
association, as Administrative Agent

 

 

By:

 

Name:

 

Title:

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT I

 

LEASING AND TENANT MATTERS

 

Each Borrower hereby agrees with Administrative Agent and the other Lenders as
follows:

 

1.             Leases.  Subsidiary Obligors may, without the prior approval of
Administrative Agent, execute one or more Leases in respect of a single Project 
(collectively, “Exempt Leases”) so long as (i) the net rentable area covered by
such Lease does not exceed more than fifteen percent (15%) of the total net
rentable square feet of such Project; (ii) the Lease is for a term of five years
or more; and (iii) the minimum base rent payable by the tenant under such Lease
(based upon rental rates determined by the Appraisal for such Project) equals or
exceeds, as to the Projects listed below, the amount set for the below in the
Rental Rate column opposite such Project (or, as to any additional projects
added to the Collateral Pool, an amount determined by Administrative Agent in
its reasonable discretion after its review and approval of a current Appraisal
of the same):

 

Project

 

Rental Rate

2 Northpointe Drive, Houston, TX 77060

 

$20.94

12600 Whitewater Drive, Minnetonka, MN 55343

 

$12.40

1525, 1555 & 16231 West Walnut Hill Lane, Irving, TX 75038

 

$12.06

17300 Dallas Parkway, Dallas, TX 75248

 

$19.13

2603 Augusta Drive, Houston, TX 77057

 

$21.97

5000 South Bowen Road, Arlington, TX 76017

 

$13.93

2901 Wilcrest Drive, Houston, TX 77042

 

$18.53

 

Except for Exempt Leases, no Borrower shall enter into any Lease of space in the
Improvements which has not been approved in writing by Administrative Agent.  As
used herein, the term “Approved Leases” means, collectively, all Exempt Leases
and all Leases approved in writing by Administrative Agent.  If any proposed
Lease is not an Exempt Lease, prior to execution, the applicable Subsidiary
Obligor shall provide to Administrative Agent a correct and complete copy of
such proposed Lease, including any exhibits and each guarantee thereof (if any),
together with, if available, a comparison version of such Lease showing the
revisions made to its original form or the form lease, if any, approved by
Administrative Agent, as applicable.

 

2.             Oil and Gas Leases.  Except for the Approved O&G Leases, no
Subsidiary Obligor shall (i) execute any Lease permitting the exploration,
extraction, drilling, productions and similar activities for oil, gas and other
hydrocarbons and other minerals in and under the Land comprising any part of the
Collateral, or (ii) grant, assign, transfer or convey to any Person (other than
another Subsidiary Obligor), any right, title or interest in and to any oil, gas
and other hydrocarbons and other minerals in and under the Land comprising any
part of the Collateral, in either case, without the prior written approval of
Administrative Agent, which approval will not be unreasonably withheld so long
as such Lease or conveyance instrument, as applicable, contains an absolute and
unconditional waiver by the holder or lessee to use the surface of the Land for
such activities or for any activity that would otherwise interfere with the
current use of the Land and Improvements.

 

 

1

--------------------------------------------------------------------------------


 

3.             Effect of Lease Approval.  No approval of any Lease by
Administrative Agent shall be for any purpose other than to protect Lenders’
security, and to preserve Lenders’ rights under the Loan Documents.  No approval
by Administrative Agent shall result in a waiver of any default of any
Borrower.  In no event shall any approval by Administrative Agent of a Lease be
a representation of any kind, with regard to the Lease or its adequacy or
enforceability, or the financial capacity of any Tenant or guarantor.

 

4.             Delivery of Leasing Information and Documents.  Each Subsidiary
Obligor shall promptly (a) deliver to Administrative Agent such rent rolls,
leasing schedules and reports, operating statements, and other information
regarding tenants and prospective tenants or other leasing information as
Administrative Agent from time to time may request, and (b) use commercially
reasonable efforts to obtain and deliver to Administrative Agent such estoppel
certificates and Tenant Subordination Agreements executed by such Tenants (and
guarantors, if any) in such forms as Administrative Agent from time to time may
require (but not more than once annually).

 

5.             Compliance and Default.  Each Subsidiary Obligor shall deliver to
Administrative Agent, upon request by Administrative Agent, evidence of the
approval of any Tenant to any construction plans or other items requiring such
Tenant’s approval under its Lease.  Each Subsidiary Obligor shall promptly
notify Administrative Agent in writing of any failure by such Subsidiary Obligor
or any Tenant to perform any material obligation under any Lease regarding the
Collateral owned by such Subsidiary Obligor, any event or condition which would
permit a Tenant to terminate or cancel a Lease, or any written notice given by a
Tenant with respect to the foregoing, specifying in each case the action such
Subsidiary Obligor has taken or will take with respect thereto.

 

 

2

--------------------------------------------------------------------------------

 

 


 

EXHIBIT J

 

INSURANCE REQUIREMENTS

 

Each Subsidiary Obligor shall obtain and maintain at such Subsidiary Obligor’s
sole expense, as to the Collateral owned by such Subsidiary Obligor:

 

(1)           Mortgagee title insurance issued to Administrative Agent as
required by this Agreement;

 

(2)           Property insurance with respect to all insurable property, against
loss or damage by fire, lightning, windstorm, explosion, hail, tornado and such
additional hazards as are presently included in Special Form (also known as “all
risk”) coverage and against any and all acts of terrorism and such other
insurable hazards as Administrative Agent may require, in an amount not less
than 100% of the full replacement cost, including the cost of debris removal,
without deduction for depreciation and sufficient to prevent such Subsidiary
Obligor and Administrative Agent from becoming a coinsurer, such insurance to be
in “builder’s risk” completed value(non reporting) form during and with respect
to any construction on such Collateral;

 

(3)           If and to the extent any portion of the Improvements owned by such
Subsidiary Obligor is, under the Flood Disaster Protection Act of 1973 (“FDPA”),
as it may be amended from time to time, in a Special Flood Hazard Area, within a
Flood Zone designated A or V in a participating community, a flood insurance
policy in an amount required by Administrative Agent, but in no event less than
the amount sufficient to meet the requirements of applicable law and the FDPA,
as such requirements may from time to time be in effect;

 

(4)           General liability insurance, on an “occurrence” basis against
claims for “personal injury” liability, including bodily injury, death or
property damage liability, insurance, including “Dram Shop” or other liquor
liability coverage if alcoholic beverages are sold from or may be consumed at
such Collateral, for the benefit of such Subsidiary Obligor as named insured and
Administrative Agent as additional insured;

 

(5)           Statutory workers’ compensation insurance with respect to any work
on or about such Collateral (including employer’s liability insurance, if
required by Administrative Agent), covering all employees of such Subsidiary
Obligor and any contractor; to the extent such coverage is covered by the
contractor or subcontractor on behalf of such Subsidiary Obligor, Administrative
Agent will accept such coverage on behalf of such Subsidiary Obligor upon
receipt of evidence of such coverage;

 

(6)           If there is a general contractor, commercial general liability
insurance, including products and completed operations coverage, and in other
respects similar to that described in clause (4) above, for the benefit of the
general contractor as named insured and such Subsidiary Obligor and
Administrative Agent as additional insureds, in addition to statutory workers’
compensation insurance with respect to any work on or about such Collateral
(including employer’s liability insurance, if required by Administrative Agent),
covering all employees of the general contractor and any contractor;

 

 

1

--------------------------------------------------------------------------------


 

(7)           Blanket fidelity bond and errors and omissions (to the extent not
covered by the blanket fidelity bond) insurance coverage insuring against losses
resulting from dishonest or fraudulent acts committed by (A) such Subsidiary
Obligor’s personnel; (B) any employees of outside firms that provide appraisal,
legal, data processing or other services for such Subsidiary Obligor or
(C) temporary contract employees or student interns; and

 

(8)           Such other insurance with respect to such Collateral and
endorsements as may from time to time be required by Administrative Agent
(including but not limited to soft cost coverage, automobile liability
insurance, business interruption insurance or delayed rental insurance, boiler
and machinery insurance, earthquake insurance, wind insurance, sinkhole
coverage, and/or permit to occupy endorsement)) and against other insurable
hazards or casualties which at the time are commonly insured against in the case
of premises similarly situated, due regard being given to the height, type,
construction, location, use and occupancy of buildings and improvements.

 

At least ten (10) days prior to the expiration of each such policy, Subsidiary
Obligor shall furnish Administrative Agent with evidence satisfactory to
Administrative Agent of the payment of premiums and the reissuance of policies
continuing insurance in force as required by this Agreement. All such policies
of insurance shall contain an endorsement or agreement by the insurer that any
loss is payable in accordance with the terms of such policies notwithstanding
any act or negligence of such Subsidiary Obligor which might otherwise result in
forfeiture of said insurance, and the further agreement of the insurer waiving
all rights of setoff, counterclaim or deductions against such Subsidiary
Obligor.  All insurance policies shall be issued and maintained by insurers, in
amounts, with deductibles, limits and retentions, and in forms satisfactory to
Administrative Agent, and shall require not less than ten (10) days’ prior
written notice to Administrative Agent of any cancellation for nonpayment of
premiums, and  not less than thirty (30) days’ prior written notice to
Administrative Agent of any other cancellation or any change of coverage. All
insurance companies must be licensed to do business in the state in which such
Collateral is located and must have an A. M. Best Company financial and
performance ratings of A-:IX or better.  All insurance policies maintained, or
caused to be maintained, by such Subsidiary Obligor with respect to such
Collateral, except for general liability insurance, shall provide that each such
policy shall be primary without right of contribution from any other insurance
that may be carried by such Subsidiary Obligor or Administrative Agent and that
all of the provisions thereof, except the limits of liability, shall operate in
the same manner as if there were a separate policy covering each insured.

 

All such policies of insurance shall contain an endorsement or agreement by the
insurer that any loss is payable in accordance with the terms of such policies
notwithstanding any act or negligence of such Subsidiary Obligor which might
otherwise result in forfeiture of said insurance, and the further agreement of
the insurer waiving all rights of setoff, counterclaim or deductions against
such Subsidiary Obligor.  Without limiting the discretion of Administrative
Agent with respect to required endorsements to insurance policies, all such
policies for loss of or damage to such Collateral shall contain a standard
mortgagee clause (without contribution) naming Administrative Agent as mortgagee
with loss proceeds payable to Administrative Agent notwithstanding (i) any act,
failure to act or negligence of or violation of any warranty, declaration or
condition contained in any such policy by any named or additional insured;
(ii) the occupation or use of such Collateral

 

 

2

--------------------------------------------------------------------------------


 

for purposes more hazardous than permitted by the terms of any such policy;
(iii) any foreclosure or other action by Administrative Agent under the Loan
Documents; or (iv) any change in title to or ownership of such Collateral or any
portion thereof, such proceeds to be held for application as provided in this
Agreement.

 

The originals of each initial insurance policy (or to the extent permitted by
Administrative Agent, a copy of the original policy and such evidence of
insurance acceptable to Administrative Agent) shall be delivered to
Administrative Agent at the time of execution of this Agreement, with all
premiums fully paid current.  Each Subsidiary Obligor shall pay all premiums on
policies required hereunder as they become due and payable and promptly deliver
to Administrative Agent evidence satisfactory to Administrative Agent of the
timely payment thereof.  If any loss occurs at any time when any Subsidiary
Obligor has failed to perform such Subsidiary Obligor’s covenants and agreements
in this paragraph with respect to any insurance payable because of loss
sustained to any part of the Collateral owned by such Subsidiary Obligor,
whether or not such insurance is required by Administrative Agent,
Administrative Agent shall nevertheless be entitled to the benefit of all
insurance covering the loss and held by or for such Subsidiary Obligor, to the
same extent as if it had been made payable to Administrative Agent.

 

 

3

--------------------------------------------------------------------------------

 

 


 

EXHIBIT K

 

LETTERS OF CREDIT

 

1.             The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Exhibit K, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Sublimit Expiration Date, to issue
Letters of Credit for the account of Borrowers and to amend or renew Letters of
Credit previously issued by it, in accordance with Section 2 below, and (2) to
honor drafts under the Letters of Credit; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of Borrowers; provided
that the L/C Issuer shall not be obligated to make any L/C Credit Extension with
respect to any Letter of Credit, and no Lender shall be obligated to participate
in, any Letter of Credit if as of the date of such L/C Credit Extension, (x) the
amount of all L/C Obligations and the outstanding principal balance of the Loan
would exceed the Maximum Availability Amount, or (y) the total amount of all L/C
Obligations would exceed the Letter of Credit Sublimit.  Within the foregoing
limits, and subject to the terms and conditions hereof, Borrowers’ ability to
obtain Letters of Credit shall be fully revolving, and accordingly Borrowers
may, during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.  The
obligations of Borrowers with respect to Letters of Credit shall be joint and
several, notwithstanding that any Letter of Credit may be issued for the account
of any one or more Borrowers (but less than all Borrowers).  Each Letter of
Credit shall be secured by the Security Documents, irrespective of when such
Letter of Credit may be issued hereunder or the purpose or beneficiary of such
Letter of Credit.  The release of any Borrower or of any Release Parcel from the
Collateral Pool in accordance with the provisions of this Agreement shall not
relieve the remaining Borrowers of their duties and obligations under this
Agreement with respect to any Letters of Credit issued and outstanding
hereunder.

 

(ii)           The L/C Issuer shall be under no obligation to issue any Letter
of Credit if:

 

(A)          any order, judgment or decree of any Tribunal or arbitrator shall
by its terms purport to enjoin or restrain the L/C Issuer from issuing such
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of Law) from any Tribunal with
jurisdiction over the L/C Issuer shall prohibit, or request that the L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the L/C Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the L/C Issuer in good
faith deems material to it;

 

(B)           subject to the other provisions of this Exhibit K, the expiry date
of such requested Letter of Credit would occur more than twelve months after the
date of issuance or last renewal, unless the Required Lenders have approved such
expiry date;

 

 

1

--------------------------------------------------------------------------------


 

(C)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Sublimit Expiration Date, unless such Letter of
Credit is Cash Collateralized pursuant to the other provisions of this
Exhibit K;

 

(D)          the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer; or

 

(E)           such Letter of Credit is in an initial amount less than $25,000,
or is in a currency other than United States dollars.

 

(iii)          The L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) the L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

2.             Procedures for Issuance and Amendment of Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request any Borrower delivered to the L/C Issuer (with a copy to
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by the applicable Borrower.  Such Letter of
Credit Application must be received by the L/C Issuer and Administrative Agent
not later than 11:00 a.m., Administrative Agent’s Time, at least two
(2) Business Days (or such later date and time as the L/C Issuer may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require in its good faith business
judgment.  In the case of a request for an amendment of any outstanding Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may require in its good faith business judgment.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with Administrative Agent (by telephone or in writing)
that Administrative Agent has received a copy of such Letter of Credit
Application from such Borrower and, if not, the L/C Issuer will provide
Administrative Agent with a copy thereof.  Upon receipt by the L/C Issuer of
confirmation from Administrative Agent that the requested issuance or amendment
is permitted in accordance with the terms hereof, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of Borrowers or enter into the applicable amendment,
as the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices.  Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to,

 

 

2

--------------------------------------------------------------------------------


 

purchase from the L/C Issuer a participation in such Letter of Credit in an
amount equal to the product of such Lender’s Pro Rata Share times the amount of
such Letter of Credit.

 

(iii)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Operating
Partnership and Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

3.             Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Operating Partnership and Administrative Agent thereof.  On the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the drawing (the “Draw Amount”), and the amount of such
Lender’s Pro Rata Share thereof.  In such event, Borrowers shall be deemed to
have requested an advance of Base Rate Principal to be disbursed on the Honor
Date in an amount equal to the Draw Amount, subject to the amount of the
unutilized portion of the Maximum Availability Amount.  Any notice given by the
L/C Issuer or Administrative Agent pursuant to this subsection may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)           Each Lender (including the Lender acting as L/C Issuer) shall
upon any notice pursuant to the subsection above make funds available to
Administrative Agent for the account of the L/C Issuer at Administrative Agent’s
Office in an amount equal to its Pro Rata Share of the Draw Amount not later
than 1:00 p.m., Administrative Agent’s Time, on the Business Day specified in
such notice by Administrative Agent, whereupon, subject to the provisions of the
subsection below, each Lender that so makes funds available shall be deemed to
have made an advance of Base Rate Principal to Borrowers in such amount. 
Administrative Agent shall remit the funds so received to the L/C Issuer.

 

(iii)          Until each Lender funds its Loan advance or participation in an
L/C Borrowing pursuant to this Section 3 to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Pro Rata Share of such amount shall be solely for the account of the L/C Issuer.

 

(iv)          Each Lender’s obligation to make a Loan advance to reimburse the
L/C Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 3, shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against the L/C Issuer, Borrowers or any
other person for any reason whatsoever; (B) the occurrence or continuance of a
Default or Potential Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing.  No such reimbursement shall
relieve or otherwise impair the obligation of Borrowers to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.

 

 

3

--------------------------------------------------------------------------------


 

(v)           If any Lender fails to make available to Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 3 by the time specified in
subsection (ii) above, the L/C Issuer shall be entitled to recover from such
Lender (acting through Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the Federal Funds Rate from time to time in effect.  A
certificate of the L/C Issuer submitted to any Lender (through Administrative
Agent) with respect to any amounts owing under this clause (v) shall be
conclusive absent manifest error.

 

4.             Repayment of Participations.

 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s participation in
a L/C Borrowing in respect of such payment in accordance with Section 3 above,
if Administrative Agent receives for the account of the L/C Issuer any payment
in respect of the related Draw Amount or interest thereon (whether directly from
Borrowers or otherwise, including proceeds of Cash Collateral applied thereto by
Administrative Agent), Administrative Agent will distribute to such Lender its
Pro Rata Share (appropriately adjusted, in the case of interest payments, to
reflect the period of time Lender’s participation payment was outstanding)
thereof in the same funds as those received by Administrative Agent.

 

(ii)           If any payment received by Administrative Agent for the account
of the L/C Issuer pursuant to Section 3 is required to be returned, under any of
the circumstances described in Section 6.4 (including pursuant to any settlement
entered into by the L/C Issuer in its discretion) each Lender shall pay to
Administrative Agent for the account of the L/C Issuer its Pro Rata Share
thereof on demand of Administrative Agent, plus interest thereon from the date
of such demand to the date such amount is returned by such Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect.

 

5.             Obligations Absolute.  The obligation of Borrowers to reimburse
the L/C Issuer for each drawing under each Letter of Credit, and to repay each
L/C Borrowing, shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;

 

(ii)           the existence of any claim, counterclaim, set-off, defense or
other right that Borrowers may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or

 

 

4

--------------------------------------------------------------------------------


 

any statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit;

 

(iv)          any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Borrowers.

 

Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrowers’ instructions or other irregularity, Borrowers will
promptly notify the L/C Issuer.  Borrowers shall be conclusively deemed to have
waived any such claim against the L/C Issuer and its correspondents unless such
notice is given as aforesaid.

 

6.             Role of L/C Issuer.  Each Lender and Borrowers agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. 
Borrowers hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to the use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude Borrowers’
pursuing such rights and remedies as they may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of the above Section 5; provided,
however, that anything in such clauses to the contrary notwithstanding,
Borrowers may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to Borrowers, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by Borrowers which
Borrowers prove were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that

 

 

5

--------------------------------------------------------------------------------


 

appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and the
L/C Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

7.             Cash Collateral.  Upon the request of Administrative Agent,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing that remains
unpaid for more than three (3) Business Days, or (ii) if, as of the Letter of
Credit Sublimit Expiration Date, any Letter of Credit may for any reason remain
outstanding and partially or wholly undrawn, Borrowers shall within three
(3) Business Days after written request from Administrative Agent immediately
Cash Collateralize the then outstanding amount of all L/C Obligations (in an
amount equal to such outstanding amount determined as of the date of such L/C
Borrowing or the Letter of Credit Sublimit Expiration Date, as the case may
be).  For the purposes hereof “Cash Collateralize” means to pledge and deposit
with or deliver to Administrative Agent, for the ratable benefit of the L/C
Issuer and the Lenders, as collateral for the L/C Obligations, cash or deposit
account balances pursuant to documentation in form and substance satisfactory to
Administrative Agent in its good faith business judgment and the L/C Issuer
(which documents are hereby consented to by the Lenders).  Derivatives of such
term shall have corresponding meaning.  Borrowers hereby grant Administrative
Agent, for the ratable benefit of the L/C Issuer and the Lenders, a security
interest in all such cash and deposit account balances and all proceeds of the
foregoing.  Cash collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America, N.A..

 

8.             Applicability of ISP98 and UCP.  Unless otherwise expressly
agreed by the L/C Issuer and any Borrower when a Letter of Credit is issued,
(i) the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the “ICC”) at the time of issuance (including the ICC decision
published by the Commission on Banking Technique and Practice on April 6, 1998
regarding the European single currency (euro)) shall apply to each commercial
Letter of Credit.

 

9.             Fees.  Borrowers shall pay to Administrative Agent, for the
benefit of Lenders and L/C Issuers, as applicable, all fees for the issuance of
Letters of Credit specified in Section 1.5 of this Agreement.

 

10.           Conflict with Letter of Credit Application.  In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

 

 

6

--------------------------------------------------------------------------------

 

 


EXHIBIT L

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment”) is dated as of the Effective
Date set forth below and is entered into by and between
                                   (the “Assignor”) and
                                         (the “Assignee”).  Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, any Letter of Credit and Guaranty), and (ii) to
the extent permitted to be assigned under applicable Law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or in any way based on or related to any of the
foregoing, including, but not limited to contract claims, tort claims,
malpractice claims, statutory claims and all other claims at Law or in equity,
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment, without representation or
warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

[is an Affiliate/Approved Fund of                             ]

 

 

 

 

 

 

 

 

 

 

 

3.

 

Borrowers(s):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

Administrative Agent:

 

 

, as the administrative agent under the Credit Agreement

 

 

 

 

 

 

 

 

 

 

 

5.

 

Credit Agreement:

 

The Credit Agreement, dated as of                               , among
                                            , the Lenders parties thereto, [and]
Bank of America, N.A., as Administrative Agent[, and the other agents parties
thereto]

 

1

--------------------------------------------------------------------------------


 

6.             Assigned Interest:

 

Aggregate Commitment of all Lenders

 

Amount of Commitment Assigned

 

Percentage Assigned of Commitment

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment are hereby agreed to:

 

 

 

 

 

 

 

 

 

ASSIGNOR

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

[Consented to and] Accepted:

 

 

 

 

 

 

 

 

, as

 

 

 

 

 

 

Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[Consented to:]

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------

 


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.         Representations and Warranties.

 

1.1.      Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with the Credit Agreement or any
other Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents, or any collateral
thereunder, (iii) the financial condition of any Borrower, any of its
Subsidiaries or Affiliates, or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by any Borrower, any of its
Subsidiaries or Affiliates, or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.      Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Exhibit B thereof, as applicable, and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision independently and without reliance on
Administrative Agent or any other Lender to enter into this Assignment and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision, and (v) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

1.3       Assignee’s Address for Notices, etc.  Attached hereto as Schedule 1 is
all contact information, address, account and other administrative information
relating to the Assignee.

 

 

1

--------------------------------------------------------------------------------


 

2.         Payments.  From and after the Effective Date, Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this Assignment directly between themselves.

 

3.         General Provisions.  This Assignment shall be binding upon, and inure
to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment.  This Assignment
shall be governed by, and construed in accordance with, the Law of the State of
Texas.

 

 

2

--------------------------------------------------------------------------------

 

 


 

SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION

 

ADMINISTRATIVE DETAILS

 

(Assignee to list names of credit contacts, addresses, phone and facsimile
numbers, electronic mail addresses and account and payment information)

 

 

(a)

Libor Lending Office:

 

 

 

 

 

 

 

Assignee Name:

 

 

 

Address:

 

 

 

 

 

 

Attention:

 

 

 

Telephone: (   )

 

 

 

Telecopier: (   )

 

 

 

Electronic Mail:

 

 

 

 

 

 

(b)

Domestic Lending Office:

 

 

 

 

 

 

 

Assignee Name:

 

 

 

Address:

 

 

 

 

 

 

Attention:

 

 

 

Telephone: (   )

 

 

 

Telecopier: (   )

 

 

 

Electronic Mail:

 

 

 

 

 

 

(c)

Notice Address:

 

 

 

 

 

 

 

Assignee Name:

 

 

 

Address:

 

 

 

 

 

 

Attention:

 

 

 

Telephone: (   )

 

 

 

Telecopier: (   )

 

 

 

Electronic Mail:

 

 

 

 

 

 

(d)

Payment Instructions: Account No.:

 

 

 

 

 

 

Account No.:

 

 

 

Attention:

 

 

 

Reference:

 

 

 

1

--------------------------------------------------------------------------------

 


 

EXHIBIT M

 

FORM OF PROMISSORY NOTE

 

$ 

                              , 200   

 

                FOR VALUE RECEIVED, BEHRINGER HARVARD OPPORTUNITY OP I, LP, a
Texas limited partnership, BEHRINGER HARVARD BOWEN ROAD LP, a Delaware limited
partnership, BEHRINGER HARVARD WHITEWATER, LLC, a Delaware limited liability
company, BEHRINGER HARVARD LAS COLINAS LP, a Delaware limited partnership,
BEHRINGER HARVARD BENT TREE LP, a Delaware limited partnership, BEHRINGER
HARVARD AUGUSTA LP, a Delaware limited partnership, BEHRINGER HARVARD NORTHPOINT
LP, a Delaware limited partnership, and BEHRINGER HARVARD REGENCY LP, a Delaware
limited partnership, [and               
                                                                                    
any other Subsidiary Obligor now or hereafter made a party to the Credit
Agreement described below] (collectively, “Borrowers”) hereby jointly and
severally, promise to pay to the order of
                                          , a
                                             (“Lender”) under that certain
Credit Agreement (defined below) among Borrowers, Bank of America, N.A., a
national banking association (together with any and all of its successors and
assigns, “Administrative Agent”), as Administrative Agent for the ratable
benefit of the Lenders from time to time made  a party to that certain Credit
Agreement (the “Credit Agreement”) dated February     , 2008, without offset, in
immediately available funds in lawful money of the United States of America, at
Administrative Agent’s Office as defined in the Credit Agreement, the principal
sum of
                                                                              
DOLLARS ($                                              ) (or the unpaid balance
of all principal advanced against this Note, if that amount is less), together
with interest on the unpaid principal balance of this Note from day to day
outstanding as hereinafter provided.

 

This Note is being executed and delivered by Borrowers to amend, restate,
[bifurcate,] [consolidate,] and further evidence the indebtedness evidenced by
the following note[s]:  that certain Promissory Note issued by Borrowers as of
                        , 20    , to the order of
                                , in the stated principal amount of
$                                 (the “$                   Note”) [and that
certain Promissory Note issued by Borrowers as of                     , 20    ,
to the order of                           , in the stated principal amount of
$                             ]([together,] the “Original Note[s]”).  The
indebtedness [a portion of the indebtedness] evidenced by the
$                       Note is being assigned by                          to
Payee pursuant to an Assignment and Assumption Agreement dated of even date
herewith, executed by                                  and Payee.  This Note is
being issued in substitution and replacement of the Original Note[s] and shall
constitute a renewal, amendment, [consolidation,][bifurcation,] and restatement
of the indebtedness evidenced by the Original Note[s].  This Note shall not
constitute a novation or payment of any part of the indebtedness evidenced by
the Original Note[s].  All interest evidenced by the Original Note[s] shall
continue to be due and payable until paid.

 

1.             Note; Interest; Payment Schedule and Maturity Date.  This Note is
one of the Notes referred to in Credit Agreement and is entitled to the benefits
thereof.  The entire principal balance of this Note then unpaid shall be due and
payable at the times as set forth in the Credit

 

 

1

--------------------------------------------------------------------------------


 

Agreement.  Accrued unpaid interest shall be due and payable at the times and at
the interest rate as set forth in the Credit Agreement until all principal and
accrued interest owing on this Note shall have been fully paid and satisfied. 
Any amount not paid when due and payable hereunder shall, to the extent
permitted by applicable Law, bear interest at the Past Due Rate, as set forth in
the Credit Agreement.

 

2.             Guaranty; Loan Documents.  The obligations of Borrowers under
this Note are secured by the Security Documents (as defined in the Credit
Agreement) and guaranteed, in whole or in part, by the Guaranty (whether one or
more, as defined in the Credit Agreement).

 

3.             Defaults.

 

(a)           It shall be a default (“Default”) under this Note and each of the
other Loan Documents if (after giving effect to any applicable notice, grace or
cure periods) (i) any principal, interest or other amount of money due under
this Note is not paid in full when due, regardless of how such amount may have
become due; (ii) any covenant, agreement, condition, representation or warranty
herein or in any other Loan Documents is not fully and timely performed,
observed or kept; or (iii) there shall occur any default or event of default
under the Deed of Trust or any other Loan Document.  Upon the occurrence and
during the continuation of a Default, Administrative Agent, on behalf of Payee
and the other Lenders, (as defined in the Loan Agreement) shall have the rights
to declare the unpaid principal balance and accrued but unpaid interest on this
Note, and all other amounts due hereunder and under the other Loan Documents, at
once due and payable (and upon such declaration, the same shall be at once due
and payable), to foreclose any liens and security interests securing payment
hereof and to exercise any of its other rights, powers and remedies under this
Note, under any other Loan Document, or at Law or in equity.

 

(b)           All of the rights, remedies, powers and privileges (together,
“Rights”) of Administrative Agent, on behalf of Payee and the other Lenders,
provided for in this Note and in any other Loan Document are cumulative of each
other and of any and all other Rights at Law or in equity.  The resort to any
Right shall not prevent the concurrent or subsequent employment of any other
appropriate Right.  No single or partial exercise of any Right shall exhaust it,
or preclude any other or further exercise thereof, and every Right may be
exercised at any time and from time to time.  No failure by Administrative
Agent, Payee or the other Lenders to exercise, nor delay in exercising any
Right, including but not limited to the right to accelerate the maturity of this
Note, shall be construed as a waiver of any Default or as a waiver of any
Right.  Without limiting the generality of the foregoing provisions, the
acceptance by Payee from time to time of any payment under this Note which is
past due or which is less than the payment in full of all amounts due and
payable at the time of such payment, shall not (i) constitute a waiver of or
impair or extinguish the right of Administrative Agent, on behalf of Payee, to
accelerate the maturity of this Note or to exercise any other Right at the time
or at any subsequent time, or nullify any prior exercise of any such Right, or
(ii) constitute a waiver of the requirement of punctual payment and performance
or a novation in any respect.

 

(c)           If any holder of this Note retains an attorney in connection with
any Default or at maturity or to collect, enforce or defend this Note or any
other Loan Document in any lawsuit or in any probate, reorganization,
bankruptcy, arbitration or other proceeding, or if any Borrower

 

 

2

--------------------------------------------------------------------------------


 

sues any holder in connection with this Note or any other Loan Document and does
not prevail, then Borrowers agree to pay to each such holder, in addition to
principal, interest and any other sums owing to Payee hereunder and under the
other Loan Documents, all costs and expenses incurred by such holder in trying
to collect this Note or in any such suit or proceeding, including, without
limitation, attorneys’ fees and expenses, investigation costs and all court
costs, whether or not suit is filed hereon, whether before or after the Maturity
Date, or whether in connection with bankruptcy, insolvency or appeal, or whether
collection is made against Borrowers or Guarantor or endorser or any other
person primarily or secondarily liable hereunder.

 

4.             Heirs, Successors and Assigns.  The terms of this Note and of the
other Loan Documents shall bind and inure to the benefit of the heirs, devisees,
representatives, successors and assigns of the parties.  The foregoing sentence
shall not be construed to permit Borrowers to assign the Loan except as
otherwise permitted under the Loan Documents.  As further provided in the Loan
Agreement, Payee may, at any time, sell, transfer, or assign all on a portion of
its interest in this Note, the Deed of Trust and the other Loan Documents, as
set forth in the Loan Agreement.

 

5.             General Provisions.  Time is of the essence with respect to
Borrowers’ obligations under this Note.  If more than one person or entity
executes this Note as a borrower, all of said parties shall be jointly and
severally liable for payment of the indebtedness evidenced hereby.  Each
Borrower on behalf of itself and all sureties, endorsers, guarantors and any
other party now or hereafter liable for the payment of this Note in whole or in
part, hereby (a) waives, to the extent permitted by applicable Laws, demand,
presentment for payment, notice of dishonor and of nonpayment, protest, notice
of protest, notice of intent to accelerate, notice of acceleration and all other
notices (except any notices which are specifically required by this Note or any
other Loan Document or are required by applicable Law), filing of suit and
diligence in collecting this Note or enforcing any of the security herefor;
(b) agrees to any substitution, subordination, exchange or release of any such
security or the release of any party primarily or secondarily liable hereon;
(c) agrees that neither Administrative Agent nor Payee or any Lender shall be
required first to institute suit or exhaust its remedies hereon against such
Borrower or others liable or to become liable hereon or to perfect or enforce
its rights against them or any security herefor; (d) consents to any extensions
or postponements of time of payment of this Note for any period or periods of
time and to any partial payments, before or after maturity, and to any other
indulgences with respect hereto, without notice thereof to any of them; and
(e) submits (and waives all rights to object) to non-exclusive personal
jurisdiction of any state or federal court sitting in the city and county, and
venue in the city or county, in which payment is to be made as specified in
Section 1 of this Note, for the enforcement of any and all obligations under
this Note and the Loan Documents; (f) waives the benefit of all homestead and
similar exemptions as to this Note; (g) agrees that their liability under this
Note shall not be affected or impaired by any determination that any security
interest or lien taken by Administrative Agent, on behalf of Payee and the other
Lenders, to secure this Note is invalid or unperfected; and (h) hereby
subordinates any and all rights against such Borrower and any of the security
for the payment of this Note, whether by subrogation, agreement or otherwise,
until this Note is paid in full.  A determination that any provision of this
Note is unenforceable or invalid shall not affect the enforceability or validity
of any other provision and the determination that the application of any
provision of this Note to any person or circumstance is illegal or unenforceable
shall not affect the enforceability or validity of such provision as it may
apply to other persons or circumstances. 

 

 

3

--------------------------------------------------------------------------------


 

This Note may not be amended except in a writing specifically intended for such
purpose and executed by the party against whom enforcement of the amendment is
sought.  Captions and headings in this Note are for convenience only and shall
be disregarded in construing it.  THIS NOTE, AND ITS VALIDITY, ENFORCEMENT AND
INTERPRETATION, SHALL BE GOVERNED BY TEXAS LAW (WITHOUT REGARD TO ANY CONFLICT
OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES FEDERAL LAW.

 

6.             Notices.  Any notice, request, or demand to or upon Borrowers,
Administrative Agent or Payee shall be deemed to have been properly given or
made when delivered in accordance with the Loan Agreement.

 

7.             No Usury.  It is expressly stipulated and agreed to be the intent
of Borrowers, Administrative Agent and all Lenders (including Payee) at all
times to comply with applicable state law or applicable United States federal
law (to the extent that it permits a lender to contract for, charge, take,
reserve, or receive a greater amount of interest than under state law) and that
this Section shall control every other covenant and agreement in this Note and
the other Loan Documents.  If applicable state or federal law should at any time
be judicially interpreted so as to render usurious any amount called for under
this Note or under any of the other Loan Documents, or contracted for, charged,
taken, reserved, or received with respect to the Loan, or if the exercise by
Administrative Agent, on behalf of the Lenders, of the option to accelerate the
Maturity Date, or if any prepayment by Borrowers results in Borrowers having
paid any interest in excess of that permitted by applicable law, then it is
Administrative Agent’s and each Lender’s (including Payee’s) express intent that
all excess amounts theretofore collected by Administrative Agent’s and each
Lender (including Payee) shall be credited on the principal balance of this Note
and all other indebtedness and the provisions of this Note and the other Loan
Documents shall immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new documents, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
or thereunder.  All sums paid or agreed to be paid to Lenders (including Payee)
for the use, forbearance, or detention of the Loan shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the maximum
lawful rate from time to time in effect and applicable to the Loan for so long
as the Loan is outstanding.

 

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

 

IN WITNESS WHEREOF, Borrowers have duly executed this Note as of the date first
above written.

 

                                                                [INSERT
SIGNATURE BLOCKS FOR BORROWERS]

 

 

4

--------------------------------------------------------------------------------

 

 


EXHIBIT N

 

SCHEDULE OF LENDERS

 

BANK OF AMERICA, N.A., as Administrative Agent:

 

Domestic and Libor Lending Office:

901 Main Street, 20th Floor

Dallas, TX 75202-3714

Attn:       Real Estate Loan Administration

Cindy King

Telephone:  214/209-1925

Facsimile:  214/209-1571

 

Notices:

 

901 Main Street, 20th Floor

Dallas, TX 75202-3714

Attn:       Real Estate Loan Administration

Cindy King

Telephone:  214/209-1925

Facsimile:  214/209-1571

 

 

 BANK OF AMERICA, N.A., AS LENDER

 

COMMITMENT AMOUNT: $ 

PRO RATA SHARE:               %

 

Domestic and Libor Lending Office:

 

901 Main Street, 20th Floor

Dallas, TX 75202-3714

Attn:       Real Estate Loan Administration

Cindy King

Telephone:  214/209-1925

Facsimile:  214/209-1571

 

Notices:

 

901 Main Street, 20th Floor

Dallas, TX 75202-3714

Attn:       Real Estate Loan Administration

Cindy King

Telephone:  214/209-1925

Facsimile:  214/209-1571

 

Payment Instructions;  Account Information:

 

Account No.:

 

 

Account Name:

 

 

ABA No.:

 

 

Attention:

 

 

Reference:

 

 

 

 

1

--------------------------------------------------------------------------------


 

 

, AS LENDER

COMMITMENT AMOUNT: $ 

PRO RATA SHARE:         %

 

 

Domestic and Libor Lending Office:

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

 

Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

 

Payment Instructions:  Account No.:

 

Account No.:

 

 

Account Name:

 

 

ABA No.:

 

 

Attention:

 

 

Reference:

 

 

 

2

--------------------------------------------------------------------------------

 


 

EXHIBIT O

 

FORM OF BORROWER’S NOI CERTIFICATE

 

SEE ATTACHED

 

 

1

--------------------------------------------------------------------------------